Resumption of session
I declare resumed the session of the European Parliament adjourned on 11 April 1997.
May I remind the house that today is 'World Book Day' , declared last year by UNESCO, and therefore I wish you happy reading.
Decision on urgency
I give the floor to Mrs Malone on a point of order.
Mr President, I would like to bring to your attention the fact that an Irish Christian Brother was murdered in Kenya in January and this week an Irish priest, very luckily, just escaped with his life. I would ask you to ask President Santer and the Dutch presidency to suspend all EU aid to Kenya until the human rights situation has improved.
Thank you very much, Mrs Malone. Mr Santer is here and we shall convey your request to the Council for it to take more effective measures to tackle the problem you have brought to our attention.
I give the floor to Mr von Habsburg on a point of order.
Mr President, this is not a point of order, but refers to the agenda. That is what we are discussing and I would like to ask a question about it.
Mr Habsburg, may I remind you that, as is the custom, our agenda was adopted in Strasbourg.
In that case I shall not put my question.
Thank you very much for your cooperation.
Mr President, on urgency for aid to shipbuilding: this is certainly still a most controversial subject, in the European Community too. The Committee on Economic and Monetary Affairs and Industrial Policy has discussed this urgency. There were different views on the subject in committee too. But the committee decided by a majority to consider the matter as son as possible, not during this sitting but at the earliest possible next one. And we have taken all the necessary measures to ensure that it can be dealt with as soon and as competently as possible.
We have appointed a rapporteur, Mr Glante. We will do all we can to ensure that a reasoned opinion can soon be reached on this subject.
Mr President, ladies and gentlemen, I want to speak to urgency. Let me first explain the situation. In its proposal of 19 March 1997 the Commission accepted the notification submitted by the German Federal Government and submitted it to the Council of the European Union on 24 March 1997 for further consideration. At the same time, the Commission proposal was also forwarded to the European Parliament for its opinion.
This proposal has a rather dramatic history. It must be looked at against the background of a structural adjustment that occurred very quickly and was very intensive and which, in my own country, meant that within a space of a year and a half more than 40 000 workers were made redundant in shipyards alone. This enormous change was accompanied by the dismantling of capacity required by the European Union; against this background aid was authorised in 1992. Much of the aid made available in 1992 was used for the wrong purposes. It was not invested in the shipyards of Mecklenburg-Vorpommern but misused by the main company Bremer Vulkan, which has since gone bankrupt. The responsible prosecuting attorney who is investigating the situation said a few weeks ago before the Federal committee of inquiry that the money has gone for ever! So the funds originally provided are no longer available.
On the other hand, it is clear that in a region that...
(The President cut off the speaker)
Mr President, there are three reasons why we should oppose this urgency. The first was stated by the last speaker, namely that there was misappropriation of funds the last time that state aids were granted to Germany. Therefore we need to have proper parliamentary scrutiny of this proposal; we should not simply be rubber-stamping a decision of the Council. Secondly, the shipbuilding aids being offered are going to have a distorting effect on the rest of the shipbuilding industry in the European Union. What about Finland, the United Kingdom, Denmark or the other shipbuilding areas? We need to take careful account of that.
Thirdly, if we take seriously our work in this Parliament as an overseeing body on state aids and competition policy, we should at least give ourselves two or three weeks to look at this matter and produce a proper report. If the Christian Democrats vote in favour of urgency, they can never again complain about state aids or competition policy in this European Parliament.
I put the request for urgent procedure to the vote.
(Parliament agreed to urgent procedure) This item will be included in tomorrow's agenda.
Mr President, you commented that only 265 people took part in the vote, when there are quite a lot more of us than that here in the chamber. Now that we meet in Brussels, when most of us are used to getting our voting cards in Strasbourg at the door of the chamber, here in Brussels it takes us about half-an-hour to find our voting cards. I urge you to make access to the chamber easier.
Thank you very much, Mr Wijsenbeek. I have been informed that you will have to go a bit further to get them because of the preparations for the new buildings. I am sure that everyone will take the necessary precautions to obtain their voting cards in time.
Membership of temporary committee (vote)
The next item is the proposal for a decision on the setting up of a temporary committee of inquiry instructed to monitor the action taken on the recommendations made concerning BSE.
Mr President, ladies and gentlemen, I am speaking on behalf of my group, on two of the amendments which are being presented on this text. The first is Amendment 1 of the Group of the European Radical Alliance, which I would like to withdraw. As for Amendment 2, presented by the Group for a Europe of Nations, in accordance with Article 124, point 5, I would like, on the contrary, to take it over. If you will allow me, I will quickly explain to you why, and I do so in the presence of President Santer, who knows well that this temporary committee will monitor closely the very important work which awaits the Commission and the Parliament.
The proposal of the presidents' conference includes twenty members, excluding two of this Parliament's groups, while the Committee of Inquiry envisages the presence of all groups. Following agreements with the various groups, only the Group of the European Radical Alliance would, in reality, remain outside this committee.
With much humility, I would ask my colleagues to accept, in a spirit of compromise and conciliation, that this number be brought from twenty up to twenty-two and that the various groups may all be allowed to be represented, as anticipated by the Committee of Inquiry.
(Applause from the ARE Group)
Mr President, I do not think we need to discuss these amendments or vote on them. The Socialist Group has eight members, eight alternates. Our Group has seven members and seven alternates. We said we were willing, and we stand by that promise, to give up one member and one alternate. I think if others in the House, and the Socialist Group in particular, are also willing, we can settle this matter satisfactorily.
Mr President, this issue was ultimately contested in the Conference of Presidents. Let me make the position of my group clear. We believe that the follow-up to the BSE Committee of Inquiry, whose excellent work we completely endorse, should be dealt with by the standing committees of this House. That would have enabled every Member of this House to take part in the follow-up to the recommendations but it was not agreed. My group has 214 Members and only 8 places on this temporary committee to oversee the implementation of the recommendations. I cannot on this occasion give up one of those places to a smaller group. I made that clear in the Conference of Presidents.
(Mixed reactions) As I also said in the Conference of Presidents, it is quite inappropriate that this House should be constantly adopting ad hoc procedures for setting up committees. We have Rules and we should stick by them.
Mr President, you took a decision at the Conference of Presidents. This decision does not tally with the views of the Socialist Group. It wanted something else and one or other option could be chosen. One has now be chosen, and the plenary will most probably accept it by a majority. If that is the case, then let me ask you, Mrs Green, you are not taking the same line as in the case of the Committee of Inquiry into BSE. There we had 18 Members, and in the end you too accepted not having a place to enable the smaller groups could participate. Quite apart from the fact that you have lost in this case, would you please tell me what the difference is between this committee and the Committee of Inquiry into BSE? Why are you being difficult now and not giving the ARE group the place that is in fact due to it in this matter?
I give the floor to Mrs Green to answer personal remarks.
Mr President, I just want to say to Mr Graefe zu Baringdorf that was not the basis on which the Committee of Inquiry was set up. He has his figures wrong.
(Mixed reactions)
I put the proposal for a decision to the vote.
(The Parliament adopted the decision)
Equal opportunities for men and women
The next item is the Commission communication on equal opportunities between men and women.
Mr President, ladies and gentlemen, this debate relates to the problems of women, but I hope that the men will also want to pay attention.
I am very happy to continue the practice which we instituted last year, by having an exchange of views today on Community policy in favour of equal opportunities for men and women. And this follows 8 March, International Women's Day. A day like 8 March indeed makes it possible to take stock of the work accomplished, but also to discuss the road which is yet to be travelled. And this seems to me an excellent opportunity to look at the progress of the Commission and of Parliament.
It is also, perhaps, the moment to be a little creative. More than two years' experience of the Community show me that we can only move forward by establishing relationships of trust, without attempting to deceive our interlocutors. And this year's diary will be full, I think in particular of the Intergovernmental Conference and the new Treaty to be adopted in Amsterdam, as well as the start of negotiations towards expansion. We must, therefore, be more innovative to convince European citizens and make them our allies.
This is not an easy task, because do not forget that only 49 % of European women think that Europe is a good thing, against 57 % of men. Equality of opportunity is therefore a serious and important subject which occupies a growing place in our thoughts and policies. This gives me great satisfaction, even if I am conscious of the fact that there is still a great deal to do.
I will start first of all, Mr President, by taking stock with you of the activities of the Commission during this last year. We have been very active with respect to equal opportunities. I will spare you the exhaustive list of all of the work completed, or still under way. There have been too many initiatives for that. So I will highlight a few concrete points and the most high-profile events of the year. For exhaustive information, may I however refer you to the first annual report on equal opportunities which the Commission has just published. This reviews the progress made by Member States and by the Union as a whole and thereby fufils a triple objective: to make Community policy in this domain visible, to encourage debate on the strategies to be followed, and finally, to provide an instrument of reference for all active parties concerned.
The policy followed by the Commission during the past year falls under the fourth programme of action for equal opportunities, which covers the period from 1996 to the year 2000. This programme, which was adopted during the year of the fourth world women's conference, constitutes a major contribution to the implementation of the platform agreed in Beijing and relates to areas as diverse as employment and professional life, decision-making and information.
The driving concept of the fourth programme of action is mainstreaming. Mainstreaming means the integration of the dimension of equality into all Community policies and initiatives, whether they are directed outward or towards the staff of the Commission. The very notion of mainstreaming remains rather obscure for many. The Commission took up the challenge committing itself both to defining its approach to the subject and to setting up an operational structure for implementation by means of a communication adopted in February 1996.
This communication stresses that equality of opportunity does not only call for the implementation of positive measures, centred around women, but also for explicit mobilisation in view of the equality of all general actions and policies. It is a matter of introducing the perspective of gender into the conception, implementation and followup of these policies and these actions. In this context, I attach particular importance to mainstreaming in the structural funds, which constitute a major financial tool, since over six years, they amount to 145 thousand billion Ecus.
The Commission also wanted to pursue the implementation of the fourth programme on the ground. Currently, we are supporting more than 60 projects spread throughout all the Member States, which involve a huge range of active parties, such as national, regional, and local authorities, NGOs and social partners. These activities are financed by a sum to the tune of about four thousand million Ecus. This figure is certainly modest, but we are talking here about cofinancing and partnership activities, the effect of which is often extremely positive.
Mr President, I would now like to talk about another essential component of the fourth programme, which is the legislative work which awaits us. Two proposals for legislation are currently on the table in the Council of Ministers. Firstly, the proposal for a directive on the burden of proof, on which you gave your opinion on 9 April, in a direction broadly favourable to the Commission's proposal. We now hope that a common position may be adopted under the Dutch presidency.
Secondly, the proposal for modification of the directive on equal treatment presented by the Commission, following the Kalanke ruling, which was the subject of many debates during the last 'social matters' Council of 17 April last. Moreover, a certain number of new proposals, as provided for by the fourth programme, are currently being put together, in particular concerning respect for the dignity of women and men at work, and the domain of reponsibility and services relating to children and other dependants.
Finally, a Eurobarometer inquiry, carried out at the Commission's request, was dedicated to the perception of equality in public opinion. Amongst other things, it emerged from it that if, for the majority of Europeans, the fight against unemployment remains one of the priorities of the Union, it seems that the improvement of the situation of women passes through the better distribution of chores, housework, children, in the sphere of private life, and to a respect for masculine and feminine identity.
Anyway, I would like to stress the fact that the policy of equal opportunities is not limited to social policies alone. Thus, I will cite the success of the European conference on the traffic in women, organised on the initiative of Mrs Gradin.
Just a few, words, now, Mr President, on the policy pursued within the Commission. I am delighted with the results which our administration has already achieved. Indeed, the statistics show that the representation of the two sexes has balanced out again in the various categories of staff in the Commission. In particular, the objectives of appointment and recruitment of female staff for Category A have broadly-speaking been achieved in 1996.
I will give several figures, which seem to me very encouraging. Half of the young civil servants recruited from the new Member States are women. The exact rate is 49 %. At the management level, grade A2, the Commission saw its female staff double in 1996, since it numbers to date fifteen female managers, as a result of the seven appointments/promotions which took place during the year. For my part, Mr President, I will not resist the satisfaction of telling you that half my own cabinet is composed of women.
But I think that we must also look to the future. As I said earlier, the participation of women in the pursuit of the construction of Europe will prove to be crucial for the success of certain deadlines. I think this is true for economic and monetary union which must take place in a concrete way with our citizens. And I have always thought that women have an extremely important role to play in the integration of the Euro into people's everyday lives. Indeed, without wanting to lapse into stereotypes, I am relying heavily upon women to make this theory a reality in 2002.
The second major deadline is, of course, the Intergovernmental Conference. The Commission means as much as the Parliament to insist that the new Treaty take on board better the principle of equal opportunities compared with current provisions, which are limited to equal pay. The conference tackles this hot issue in three ways. Firstly, by means of the general principles of the Treaty, in particular fundamental social rights. Then with a specific nondiscrimination clause. And finally by specific provisions regarding equal opportunities.
At the moment, three objectives are being targeted: making equal opportunities a specific task of the Union by including it in Article 2 of the Treaty; equal pay for work of equal value by formulating thus in a more appropriate way the current Article 119; competence for the Union to take measures relating to equal opportunities beyond remuneration; and a provision authorising positive discrimination by Member States, intending thus to respond to the Court ruling in the Kalanke case.
The fact that equal opportunities are being taken into consideration should also enrich our approach to the major economic and social issues of Europe. And employment first of all. You know the value I attach to European action in this domain. We must not be content just to knock together short term solutions, which often end in increased insecurity for those who are most fragile.
Women are confronted directly with the increase in number of part time jobs and short term contracts. They have been pioneers in these new forms of work which are spreading to greater and greater numbers of workers and which will increase as new technologies develop.
We must use their experiences therefore to bring up to date and consolidate our European model of society. So, I attach great importance to the negotiation which is under way between the social partners about part time work as well as the Green Paper on the organisation of work which was adopted last week by the Commission.
I would still like to say that a great debate on social protection took place this quarter; I will perhaps have the chance to come back to it later. Mr President, ladies and gentlemen, I come now to my conclusion.
At the time of my investiture speech before the European Parliament, I undertook personally to make the pursuit of equal opportunities a key thread of Community policy and I think I can affirm that at the half-way stage of its term of office, this Commission has clearly demonstrated, by the multiplicity of the initiatives adopted, that it is keeping its word.
There, Mr President, a brief survey. It emerges from this that, from all the evidence, regarding the promotion of equal opportunities, the Commission is not resting on its laurels, but is working tirelessly to consolidate and deepen the important gains achieved in the past.
Mr President, I have two questions for the Commission. Firstly: When does the Commission intend to proceed with the changes in the terms of service approved by Parliament several months ago, in other words, the terms of service for EU employees? Secondly: In what way is the Commission paying heed to equality between the sexes with regard to the programme for the information society? It is obvious that current programmes, toys and games attract boys while girls back away from sitting in front of computers. In what way is the Commission taking this into account?
Mr President, as regards the first question put by the honorable Member, I would like to say, as I did earlier, that the Commission has made proposals and has set itself targets to achieve regarding the recruitment of civil servants in its own departments. As far as 1996 is concerned, and I quoted the figures, we achieved these objectives. We have also set ourselves targets for this year, at various levels, up to the highest grades. We have reached, and even passed the targets set for 1996, but we still have work to do because, for the moment, obviously we are talking above all about the recruitment of civil servants relating to the new Member States, where equality has been achieved: 49 % for women, 51 % for men. In the future, this activity must be pursued in the same direction.
As regards the second question, relating to equal opportunities for men and women, particularly in the use of modern technology if I have understood correctly, in the context of information policy, I can tell you that the fourth programme of activity which we have set in motion to promote equal opportunities contains a certain number of proposals aimed specifically at achieving the objective which you are proposing yourself. Next year, when I report again on the action of the Community during the past year, it will no doubt be possible to see how we have been able to achieve this objective in 1997.
Mr President, I have a very specific budgetary question. The structural funds are our most important instruments. How can you ensure that women, who tend to be hit harder by unemployment than others, obtain more access to these structural funds? How can you ensure that the principle of equal opportunities is applied quite consistently in the operational programmes? After all, until now only some 5 % has been spent on women-oriented projects. I think that is far too little.
The fourth Action Programme is not enough, the few million ecus being allocated here are not enough to achieve the great aim of full employment. The money that we allocated last year in many budget lines is certainly a great help. So how can you now ensure that mainstreaming is implemented and does not just end up as a drop in the ocean?
Mr President, I share entirely the opinion of the honourable Member, which is that, in the fight against unemployment, priority must be given to women, who are the first to be affected because they are worst hit by part-time and short term work. In fact, one of the elements to set us on this road lies in the use of the structural funds.
The structural funds, as I said earlier, mobilise a considerable amount of money - 145 billion Ecus over six years - but not enough use is made of them, and within the context of the European social fund one of the priority objectives must be specifically the mobilisation of the funds for the engagement of women.
You asked a second question, which concerns mainstreaming. The Commission has indeed finished drawing up a strategy for the integration of the dimension of gender into all its policies. I think it is essential not to stay centred on one set policy only. As is the case for inter-departmental cooperation, reference lines should be introduced for evaluation of the impact of policies on equality between men and women, as well as a follow-up system and suitable training for staff. This is what we must work towards.
I quite agree, there is still a great deal to be done, and I am relying on Parliament, when the budgetary proposals are made, to give still greater impetus in the areas the honourable Member has targeted.
Mr President, once the Intergovernmental Conference is completed, and I still hope it will be in Amsterdam though I do not rule out the possibility that it may be in Wasserbillig, the accession negotiations with a number of Eastern European countries will start soon afterwards. I am wondering whether President Santer or the Commission has already begun to analyse the legal and social position of women in these would-be Member States. In my view they need to in order to ensure that once these countries join, the acquis communautaire, which we already have in this area and which needs to be taken further than the provisions of existing laws in Central and Eastern Europe, must be introduced in those countries without delay, because I feel that is essential for women. In all honesty I think too, and I should appreciate an answer on this, that it is necessary and I hope there is the will for that in the European Commission, that special aid should be given to that end to women's organizations in the Central and Eastern European countries which are prepared to help to get these thing achieved.
Mr President, like the honourable Member, I hope that the Intergovernmental Conference will conclude with a Treaty of Amsterdam. You are familiar with the strategy of expansion, as defined by the European Council of Madrid and then by that of Dublin. Straight afterwards, the Commission will present its proposed opinions concerning the various candidate nations.
Within the framework of these opinions, we must take account of certain criteria which have been set by the European Council of Copenhagen in 1993. One of these criteria, and it is not one of the most negligible, is that of knowing how successful the countries have been in adapting their national legislation to fit in with the achievements of the Community. We have established some rules on this.
We have also, with the Phare programme, suggested a certain number of programmes to these countries, but I agree entirely with you that it is an important criterion, not only with regard to women, but in a general way. The achievements of the Community must be preserved and the legislation of the new nations, the new democracies which are knocking on our door, must be able to take on these Community achievements. This is an essential point and the Council of Ministers, with consideration for the opinions of the Commission, will certainly attach a particular importance to this.
Mr President, one might be grateful to President Santer for his very informative announcement and perhaps feel that a certain amount of progress has been made, but I wonder whether he can actually understand that this progress is very limited when we look at the actual scale of the problem.
I was privileged to represent Parliament at the Indian conference. We got a picture of the problem, which concerns 50 % or more of the population - and it is the same in Europe if we leave aside the countries of northern Europe where the situation is actually quite good - whose representation is extremely limited. For instance, only 6.4 % of MPs in France are women, in Greece only 6.3 % are women and in the United Kingdom only 9.5 % are women. Can the Commission actually understand that such rates of progress are doing nothing to resolve the problem and that much more needs to be done? And is it aware that the legal aspect has now changed following the judgment of the French Council of State that affirmative action does not constitute discrimination?
Mr President, I agree with the Member in saying that much progress has been made, but I would add that this progress has not been sufficient in view of the size of our task. That is why we must work in many different directions. We already are at the present time, moreover. I think it is very important that, within the context of the Intergovernmental Conference, which should finish with a revision of the Maastricht Treaty, a number of the proposals of the Irish presidency, which have been retained by the Dutch presidency, and which aim to write equality between men and women into the Treaty, which is one of the missions of the Community, are indeed written into it.
In all its activity, the Commission will aim to eliminate inequality, to promote equality between men and women, to apply, and I think this is very important, a general clause of non-discrimination, in particular on the basis of sex, and to extend the scope of application of Article 119 of the Treaty.
Another point, which I mentioned earlier in response to a question, relates to the policy of mainstreaming, which consists in integrating women's policy into all our policies, and not making of it a policy on its own. I think, with regard to this, that it is an exercise which will go on for a long time yet, and that it will be accompanied by changes, especially of mentality, in our various Member States, and in the organisation of work.
Finally, you raised a problem which concerns decision-making. With regard to this, certain actions of the Commission aim to encourage and support Member States which are launching specific action to admit women into higher positions, in which decisions are made. We are in the process of cofinancing a series of actions, with respect to this, within the framework of the fourth Community programme. We will draw up an annual assessment of the progress evident in Europe, by means of the annual report known as 'equal opportunities' .
Mr President, first of all I should like to say what a pleasure it is for me to see the President of the Commission here in this Assembly answering our questions on such important matters. I should like to put this question directly to him. He began by saying that, of all European citizens, women are those who are the least convinced of the importance of Europe. On that point, I should like to say that this stems from the Treaty itself: women's rights are just not sufficiently dealt with in the text of that Treaty.
I should like to put two very simple questions to him.
My first question is whether the Commission is going to fight with us to ensure that revision of the Maastricht Treaty covers all of the points realting to women's rights which the European Parliament has supported.
And my second question is whether the Commission is going to help us to inform women of these aspects? Let us not forget that the Maastricht Treaty is going to be ratified in most countries by referendum; it is women who will go out to vote in large numbers and unless we have women on our side the new Treaty may well be signed not ratified.
Mr President, this question follows the one which was asked earlier by one of your colleagues, to which I replied by indicating the objectives we are setting in the Treaty. You are right in saying that the current Treaty, the Treaty of Maastricht, does not lend enough attention to objectives aiming at equality of opportunity for men and women. I recalled the objectives of the Commission, which tie up with the proposals which Parliament itself presented at the time of the revision of this Treaty. I will not repeat it, but I consider it essential that, in the Treaty itself, certain objectives aim more specifically at affirming that equality for men and women will constitute one of the Community's missions.
Secondly, one result of the Eurobarometer shows that more men than women trust the European Union. Work of conviction, of persuasion, but above all of information and communication, must be carried out. I think it would be wise for all our information programmes - and I mentioned earlier the programme for the Euro, for economic and monetary union - to target women more specifically. Indeed, whether one likes it or not, they are not merely one half of the population, they are also closer to its citizens, they know the education system much better, they may look after their children, etc. When one speaks of economic and monetary union, and in the context of the way the Euro is handled, women must be integrated as housekeepers, as consumers, because I think it is on this condition alone that we can make a success of the Euro.
(Interruption by Mrs Randzio-Plath: ' But I work' ) Of course, women at work, too. That is my conception of the policy of mainstreaming, to which a certain importance must be attached by integrating women into all our policies and not only into specific policies.
Mr President, thank you for your commitment to the cause of women. Your final remarks are very encouraging for me in favour as I am of the cause of all women.
From this point of view, may I make a request of you, which is at the same time a question: could no completely new path of hope exist for the vitality, economic as well as social and cultural, of our various countries in Europe, in recourse to research, as was demanded at the conferences in Copenhagen and Peking, to evaluate the unwaged work of women at home.
I think that this could be a breakthrough for a redynamisation of the whole of life in our countries in Europe. I am relying on you to see that the welcome given by the Commissioner at the federation of housewives, in Peking, is followed up.
Mr President, I can respond favourably to this request, because we are currently doing research along these lines and it has been indicated to me that the results will be available at the end of this year.
From another angle, I would still like to say that there should not be too great a polarisation made between women at work and women in the home. I believe that women who work also have household chores to do, and they perhaps have to do two times or three times the work. So I will not, personally, I am saying this completely from a personal point of view, have a distinction made between women who work and women who stay at home. I think it should be necessary to find ways which make it possible to determine the way in which every woman contributes to active and to professional life, whoever she is.
I would like to thank President Santer for his declaration, and salute the many initiatives he has spoken about. But I would like to ask him whether the Commission means to follow up in a more concrete way the resolutions made and positions adopted by the European Parliament, particularly these: we requested modification of the 1979 directive regarding equal treatment of men and women in the legal systems of social security to provide this equality in relation to age limits and survivors' pensions. We proposed a Community instrument for the introduction of splitting of pension rights in the event of divorce in all Member States. The President knows the problem very well. Finally we proposed that the 'decaffeinated' directive of 1986 on the application of the principle of equal treatment for men and women exercising independent activities, including their spouse, be strengthened, and in February our Parliament demanded a real legal status for these invisible workers, the spouses of independent persons, and independent social security for them. Mr President, are you going to do something in this domain?
Mr President, as you know, a proposal along the lines of the concerns of the honourable Member was made by the Commission in 1987, and furthermore it remains on the table of the Council. The Commission has undertaken to find the best way of restarting discussions on the subject.
The question of splitting, which has just been raised by Mrs Lulling, and pension rights in the event of divorce falls, of course, under the much wider theme of the individualisation of the right to social security of men and women. That takes me back a little to my former activities. I know the subject well, as the author of a proposal for reform of social security along these lines, in my own country.
This is a very delicate subject for many Member States, but the Commission is trying to make discussions progress as far as possible. That is how the subject of individualisation came to be tackled in the communication on the future of social welfare, which was recently adopted by the Commission. I must refer back to a draft report by Mrs Catasta, here, dated 10 June 1993, which contains a proposal for a resolution, which was actually tabled by Mrs Lulling at the time, which had the same objective.
I think therefore that we must aim in that direction and I hope that the communication on the future of social welfare is a good starting point from which to deepen these rather difficult discussions.
As far as the 1986 directive is concerned, regarding equal treatment of women, for independent women, the Commission has committed itself in its fourth programme on equal opportunities to examining the possibilities for strengthening this directive which, as the honourable member points out, does not currently include any particularly effective measures.
Once again we are talking about subjects, social security and tax, which are more than just difficult. The Commission's preparatory work is moving forward. Two round tables have been held with those most involved, in which, if my information is correct, members of this Parliament have also participated. Now it is a question of examining the feasibility of the ideas put forward.
The Commission has long recognized that women are undervalued and under-utilized in the SME sector. How can the Commission help women both as workers and as entrepreneurs in small firms? I ask this because there is a disproportionate disadvantage to women in the unemployment figures and the small business sector is, of course, most fertile in terms of producing jobs.
As you know, the Commission, and I personally, are very committed to the strengthening of small and medium-sized enterprises, because we think that thanks to them new jobs can be created. It is not large companies which are creating jobs, it is the eighteen million SMEs we have in the European Union, which are capable of doing so.
In this regard, the Commission's objective is to determine the concrete policy and the appropriate measures to improve the situation of independent workers, and their spouses. The Commission has already organised a round table in which all the interested parties have participated. We are currently busy collecting together all the information for the purpose of finishing up with a firm proposal for an instrument to be used. Furthermore, within the framework of the European Social Fund, an initiative exists, the NOW initiative, which also has this objective. It is further in this direction that we must go in order to respond to your own concerns.
Mr President, Austria has a model system of leave for working women. They can stay at home, as can the man for the last six months if he so chooses, and, most important, with a guarantee of employment, which makes it easier for women to return to working life. There is no uniform system of this kind in the EU, which means there is still a major deficit here. Is there any chance of the EU adopting the Austrian system and allowing women unpaid leave, which would make it easier for them to arrange for child-care and to return to working life?
As you know, social policy falls within the competence of Member States themselves. The Commission as such, or the Community as such, therefore has no particular competence regarding social policy, neither does it have regarding economic policy. That does not prevent us, nor dispense us from seeing how we can use the instruments within our reach to make our contribution to the achievement of the objectives you have described.
One of these instruments is precisely, within the framework of social protocol, social dialogue. Last year, the social partners, within the framework of social dialogue, came to an agreement on a formula, which does not go as far as the Austrian formula, I agree, but which proposes a conciliation between professional life and family life, by means of parental leave, etc. We have taken up this formula within the framework of a directive, but if we have taken a social directive, it belongs to Member States to transpose it and apply it.
I think that, from proposals modelled on systems such as that of Austria, or other systems existing in other Member States, reflection can be started at Community level, to see how it is possible to grant a particular social status to women who work.
Mr President, I was already beginning to suspect somewhat that this whole field might fall outside your ambit, but fortunately this proves not to be the case.
The Commission communication devotes special attention to the question of taking account of equal opportunities in connection with the Structural Funds. In order for the principle of mainstreaming to be acted upon, information is needed about the present state of equality between the sexes, and impact analyses also need to be developed. The existing monitoring and assessment indicators do not reveal certain problems which are important from women's point of view. The Commission says that consideration should be given to indicators of, and ways of measuring, the extent to which the principle of equality is taken into account in programmes. Might I ask you, Mr Santer, whether such indicators are being developed by the Commission which could be borne in mind when evaluating the Structural Funds, in order for women to reap the benefit?
Mr President, indeed there is still much to be done, as the Member said, and as I said myself, all the more so since we do not have the necessary instruments yet to create a true Community policy at this level. That is why I said earlier that it is necessary, within the framework of the Intergovernmental Conference, to introduce a number of principles, objectives, which can be used to develop a more coherent policy in this domain.
With regard to this, and not to repeat myself, I will say, as far as the structural funds are concerned, that a number of developments, a number of programmes are being funded thanks to the structural funds. This is still not enough, but I think that certain indicators, or as one says today, the benchmarking system, may also constitute an essential instrument for seeing how, little by little, equal opportunities for men and women are approaching. It is an indicator, as you say, which has not yet been taken up, but it is an idea which deserves thought and deeper study.
Thank you very much, Mr Santer.
Economic policy and excessive deficits
The next item is the Commission communication on the broad economic policy guidelines and excessive deficits.
Mr President, ladies and gentlemen, as your Chamber wishes, I insisted on coming and reporting to you, as soon as this session opened, on the deliberations and decisions of the Commission this morning on the predictions and the general orientation of economic policy for 1997. They are an essential instrument for a better coordination of economic policy for the medium term in Europe. The Commission can confirm, this year, that the recommended macroeconomic strategy is bearing fruit, as economic growth is confirmed. On the basis of this encouraging observation, the general orientation is aimed, as your Chamber recommended in its Annual Economic Report, at giving new impetus to the economic strategy of the European Union.
First of all, the forecasts confirm the coherence of the economic strategy recommended by the general orientation of economic policy. Growth has returned thanks to the stabilisation of public finances, the reduction in the level of interest rates and the control of costs. It is necessary to consolidate this renewal and ensure that it creates jobs over the long term.
Spring predictions indicate a small revision of growth upwards, compared with those of last Autumn. Growth should rise to 2.4 % in 1997. We had predicted 2.3 % in the Autumn. In 1998, economic activity could increase by 2.8 %. This renewed growth will permit the creation of two million jobs over 1997 and 1998. The level of unemployment should start to drop, sadly not far enough, from 10.7 % in 1997 to 10.3 % in 1998. There will be no substantial reduction in unemployment without strong and lasting growth in the medium term.
To achieve this, the Commission recommends three means. Firstly to pursue the stabilisation of public finances. This is beginning to bear fruit. The vast majority of Member States have set themselves the target of public deficits of 3 % in 1997. I recall to mind the fact that the average deficit of the Union has fallen from 6.2 % of GDP in 1993 to 4.3 % in 1996. The Commission predicts a figure of 2.9 % for the whole of the European Union for 1997, with thirteen countries on or below the reference level of 3 %.
Within the context of the pursuit of this stabilisation, the Commission is stressing, this year especially, the need to reduce public spending rather than increasing revenue from tax, which is bad for growth. It is also stressing the need to preserve spending on investment, which is essential to give the Union the potential for lasting mediumterm growth, that is, for the future.
Secondly, the stability of prices must be maintained, as inflation hits the less privileged sectors of society hardest.
Thirdly, the policy on wages, implemented by the social partners, has proved its responsibility and realism. It must continue to integrate both the objectives of stability of prices, and profitability of investment. In the vast majority of Member States, these recommendations have already been followed by results in 1996. We must persevere in this way if we want to create more jobs in the future.
On the basis of these encouraging results, the Commission recommends, as your Chamber advocates, two priorities for conducting economic policy in 1997: employment, of course, structural reforms of the employment market, and public and private, physical, intangible and human investment, which are still insufficient.
Concerning employment, three priority actions are advocated by the Commission. Firstly, to increase the capacity of economies to adapt to changes caused by globalisation and to increase the potential for growth, it is necessary to promote innovation, research and development, and to improve systems of education and professional training. Furthermore, it is necessary to pursue investment in trans-European networks. This emerges clearly from our recommendation to the Council. It also situates the importance of the fifth framework programme of development and research.
Secondly, better operation of the market in goods and services is necessary. Complete exploitation of the benefits of the internal market alone will make a strong contribution to increasing growth. Let me remind you that persistent segmentation of the markets, for example because of insufficiencies in harmonisation of taxes and because of excessive regulation, must be abolished. To this end, the Commission is currently preparing a plan of action on the internal market.
Thirdly, reform of the employment market is necessary to increase the job content of growth. The contribution of the social partners is, in this respect, exemplary and necessary. Thanks to the social dialogue, the flexibility of the employment market may be increased by means of pragmatic measures respectful of the attachment of our citizens to high social standards. It is also necessary to work at a reasonable adaptation of salary structures, in line with differences in productivity at regional levels.
On the subject of investment, today's report is rather disappointing. Certainly, studies of the current economic climate instance an increasing confidence on the part of manufacturers and the profitability of investments is at its highest since the 1960s in the European Union. The Commission observes that paid workers have contributed to the stabilisation of the macroeconomic scene by moderation of pay.
It now considers it essential that employers seize the opportunity that the excellence of economic conditions is offering and, for most, of their financial situation, in order to renew investment to create jobs.
This renewal of investment must involve private investment - 85 % of the total, I recall - as a priority, and in all its forms: physical investment, investment in intangibles, investment in people. But the Commission also recommends that public expenditure on investment be maintained. It is essential to give the Union potential for lasting growth in the medium term. It is an investment for the future of the collectivity as a whole.
In conclusion, Mr President, I would like to inform you that the Commission has just proposed to the Council that it abrogate its decision on the existence of excessive public deficits in the Netherlands and in Finland. If the Council adopts the recommendations of the Commission, the number of countries which are no longer in a situation of excessive deficit will be brought to five. These results confirm both the efforts at stabilisation which the Member States of the Union are making and the coherence of our European economic policy. A majority of Member States will be able to move over to the Euro on 1 January 1999. I really do believe that.
Confident in finding, Mr President, the full support of the European Parliament for the implementation of these recommendations by the Member States, the Commission, as it has endeavoured to do for the past two and a half years, will continue to associate your Chamber as closely as possible with its work, as it does unceasingly, for the introduction of the Euro within the framework of the conditions and timetable anticipated by the Treaty.
Mr President, I would like to ask Commissioner de Silguy, at this fateful moment of choosing the countries which will participate in the third phase of the approaching EMU, that is Spring 1998, and independently of the conclusions of the Dublin summit, whose shaping was largely the raison d'être of the 'ecofin' Council of Nordwyck and which we are taking for our own, how the question will be asked, for certain States in the Union, about the public deficit in 1997, in that some will not fulfil the conditions of the qualification criteria.
I would like to know whether the Commission can share with us its future recommendations and its attitude on this matter. In other words, if the deficit is 3.1 or 3.2 %, in countries which have demonstrated that they have followed the correct path, does the Commission actually think that it could accept this slight overshoot?
Mr Giansily, the decision will be taken next year by the Heads of State and of government, at the end of April, or the beginning of May 1998. The decision will be based upon a recommendation by the Commission, which will be the central element, as the Commission will play a central role in this process. This recommendation will be adopted at the end of March 1998, in order to take account of the real figures for 1997.
Today, we are presenting predictions drawn up by the departments. We are not carrying out an entrance examination ahead of time. Therefore our predictions must not be made to say what they are not actually saying. Predictions are a photograph at a given moment and not an anticipation of the entrance examination. Next year, when we have our recommendations made, the Commission must take account of all the conditions set by the Treaty for entry to the single currency.
There are five of these conditions, the famous five criteria, which are not simply reference values. Added to them there are a number of other conditions, like for example the independence of the central banks. I must add that the examination must, and this is very important, consider the lasting nature of the convergence. In other words, it will be a question of making sure that if, in 1997, the conditions of budgetary stabilisation are correct, this stabilisation will continue throughout the coming years. Indeed, may I remind you that when the single currency is in place, the figure of 3 % will no longer be an objective, but it will become a limit.
Mr President, I would like to ask the Commissioner what criteria were used to establish the Commission's forecasts for the Italian, French and German deficits, which the International Monetary Fund and certain German institutes put at the same level of 3.2 %. Has the International Monetary Fund been excessively severe towards Germany and France or has the Commission been excessively severe towards Italy?
Secondly, Mr Commissioner, I would like to ask you why, when the Commission's recommendation mentions the firm commitment of the German government and the Spanish authorities to achieve the 3 % objective, no such reference is made, either for 1997 or 1998, to the Italian government's repeatedly expressed commitment to keep below 3 % in both 1997 and 1998, with decisions which have been pretty difficult to take in Italy.
Mr President, I will reply to Mr Imbeni that all States are dealt with in exactly the same way, on the basis of the same pattern of reasoning, in defining the conditions. There is no discrimination. These predictions are based upon macro-economic aggregates which take into account, in particular, assessments of growth. As I do not know the predictions of the International Monetary Fund, which are not public, which have not been published, I cannot comment upon them. I can say, however, that it frequently happens that the different international institutions make different predictions. That is quite normal. What I do observe, from having done this myself, is that looking back with hindsight on the past, to assess the predictions by the Commission, I can see that we have been at least as good, if not often better, than the other international institutions, and in particular than a number of private set-ups.
As far as the rules which are applicable are concerned, we are taking account of all the budgetary decisions which have been made by the governments, and we are assessing them. What the departments have done - once again, we are not talking about a decision by the Commission, but an assessment by the Commission's departments - is to make a precise evaluation of the effectiveness of the measures.
As regards Italy, since you are giving me the opportunity to talk about it, I would like to pay tribute to the nation, which, if our predictions are correct, is going to reduce its public deficit from 6.7 % to 3.2 %, that is by 3.5 %, if you listen to us, or by 3.7 % if you listen to the Italian government, it doesn't really matter. What I do note is the fact that this reduction in the public deficit is the largest ever recorded in Europe for fifteen years.
Consequently I think that the message which emerges clearly from all of these predictions today is a message of encouragement, a message of recognition for the work and effort achieved. And nobody is to come and tell me, as I replied to Mr Giansily earlier, that these predictions are an entrance examination ahead of time for the single currency. Not at all! They are a photograph taken on the basis of data. The data may be disputed, or observations may be made on them. The departments are obliged to apply the same data to everybody and to make coherent economic hypotheses. But these hypotheses are not necessarily the same for every country.
Regarding your comment on the problem concerning recommendations, honourable Member, I have here a text, to which we have made changes this morning in committee, to take account of exactly that, the particular sensitivity of the problem. In other words, it was not, and is not, a matter of changing the figures which have been drawn up by the Commission's departments, because the figures must be credible, that is, they must not be subject to any political pressure. Be that as it may, in the presentation, and you will see, in the latest version which you perhaps do not yet have, account is taken perfectly of this difference in appreciation between what the government thinks and what the Commission thinks. If the Commission is mistaken, that is to say, if its assessment is not correct, and if the Italian government thinks that its measures will be fully effective, well then the figures will be rather different. But what counts is the encouragement of the overall message much more than a few dozen points.
Commissioner, when referring to the broad economic policy guidelines, you referred to a new wage structure, and I would like to know whether you meant flexibility downwards for wage patterns, along the United States model, referred to on so many occasions in the Annual Report. And does he think that this should be applied in all countries?
I think that it is necessary to see that wages depend on collective negotiation. That is the responsibility of the social partners. It is not a matter therefore of interfering in this process. All that the recommendations mean is that the level of productivity by qualification, by region, must be an element to be taken into consideration when setting levels of pay. In any case, it is not a matter of advocating a general drop in pay. Don't misunderstand the meaning of our analyses.
Commissioner, the stability and growth pact provides for fines of up to the impressive amount of 0.5 % of GDP. Does the Commission fully agree with such a drastic measure? Do you not think that dissuasive or preventive measures would have sufficed? Does it not concern you that the pact is being converted into an instrument basically determined by the political negotiation of sanctions?
The need to pursue efforts at reducing public deficits in the medium term is an imperative of the Treaty which has been recognised as such by the Member States. All the same, slipping over the 3 % is laid down explicitly as requiring sanctions. That is the Treaty. The pact for stability and growth gives content to the Treaty's expectations, it specifies what the Treaty provides for.
I would add that, for my part, I hope that these penalties do not have to be applied. It is in this that they are a deterrent. It is because Member States know that they run the risk of incurring large penalties that they will not put themselves in a position in which they will have to pay them. To put it another way, these penalties are the deterrent valve which complements the preventive valve. Enough is never said about the preventive valve of the stability pact, which is coherent, complete, structured, and which makes it possible to ensure that all economic and budgetary policies operate in a harmonious way and in the same direction for all the Member States.
Mr President, Commissioner, you say that you intend to send notes to ten countries because their budget deficits are excessive. Yet at the same time you say that it is necessary to invest in the future and in human resources, but what exactly do you mean by that? What are the practical implications? Do you not think that these ten countries could find themselves in considerable difficulties? On the one hand you are bringing pressure to bear on them to step up austerity measures in public expenditure, but on the other hand you seem to be coming round to the point of view that it is necessary to invest in the future. Is it not the case that many of the expenditure cuts which you are urging upon these ten countries will, on the contrary, weaken social security and reduce the human resources which you wish to support? Could you explain what you mean when you say that it is necessary to investment in the future in this situation?
Firstly I would like to make the point that public deficits have never created jobs. If deficits created jobs, we would know about it, we would see it, and in view of the level of public deficits in Europe, we would be in a position of overemployment.
Historically, I observe that the reduction in public deficits, the restoration of confidence, growth and the creation of jobs generally go hand in hand in Europe, and not only in Europe. The United States will have a public deficit of 1 % this year, understood in the Maastrichtian sense of the criterion, and to my knowledge they are given as an example when it comes to the creation of jobs. So consequently, there is no contradiction between the need to develop investment - I am speaking of private investment, since 85 % of investment is private - and the pursuit of the policy of budgetary stability which has borne fruit in Europe. We are harvesting today the first fruits of this in terms of interest rates and growth. We must continue along these lines.
What I have said is that, in the context of assessment, at the level of businesses, but also at the level of the States, it is appropriate to see how far we should now concentrate our efforts, taking account of room for manoeuvre where it exists, on seizing the opportunities and renewing investment which will be a factor for growth and the creation of jobs in the future.
Mr President, I would like to return to a topic that was raised once directly and once implicitly by two other colleagues. In answer to Mr Giansily, the Commissioner clearly remarked that at this point he was not willing to decide the actual passage to the single currency because that is for next year. Answering Mr Imbeni, he correctly acknowledged and saluted the adjustment efforts made in Italy.
However, if one reads the report, I would put it to the Commissioner that the plainest message that comes from the report in respect of Italy - and this is the major sensitive political question for next year - is that it gives a clear economic policy message that the one-off adjustments in the budget are masking the need for further economic policy change. Without that, the clear underlying economic message in today's report is that Italy would fail to meet a condition sine qua non . Is that not the basic economic reality underlying your sums today, Commissioner?
I think that the principal message, when you compare the figures, between 1997 and 1998, is that you realise that the figures for 1997 are in general obtained because Member States have taken isolated measures for stabilisation or one-off measures , in English.
The very clear message which emerges from these forecasts, from these recommendations, is that, where additional measures must be taken for 1998 within the framework of the lasting nature of convergence, it is necessary that these measures are structural and not just one-off. I think that this is how the tables, the figures, should be interpreted, and once again the exercise which we will have plenty of opportunity to comment on next year, Mr Cox, should not be anticipated.
Mr President, in your recommendations to the Member States I see no signs of the Commission playing an offensive and active role, for we have to remember that there have been proposals before the Commission and the European Parliament since 1993 that seek to ensure that jobs really can be created via infrastructure investment and innovation campaigns and that we really can aim at employment-boosting growth.
Do you not believe that you ought to impose stronger obligations on the Member States here, in relation also to the kind of savings policies pursued in the Member States and to the structure of the consolidation policies in the Member States? Do you not think that in this context the Member States have to make stronger commitments so that we really can achieve cross-frontier successes here? What is the point of guidelines if the European Commission and the European Parliament are the only ones to repeat them? Do you not think that there is one recommendation missing from your list and that monetary policy could still play a more constructive part in a suitable policy mix, given the real interest rates, which are still not low enough?
Moreover, it is not the case, Commissioner, that the response to structural change has to lie in...
(The President interrupted the speaker) ... a social dialogue, which you must require of the Member Sates, so that if an economic policy proves successful workers subject to wage restraints can share in this success via a policy of income and asset formation?
Mrs Randzio-Plath asks three questions. A more active role for the Commission: it seems to me, Madam, that the Commission is not sparing any effort either in the context of definition of the macro-economic framework, or in the other backup measures. I am thinking about the large networks and the framework programmes of research and development. Nevertheless the Commission cannot change the decision-making procedures within the Council, and in particular, it cannot replace the rule of unanimity with that of the qualified majority. Perhaps, and I hope this will be the case, Amsterdam will bring us a solution on this matter.
Having said that, I think that we must not centralise everything at Brussels level, and that we are in a liberal economy, in which subsidiarity must play a role. It is as necessary to define a stable framework within which to conduct economic policy as a community, as it is that at the level of structural measures, social measures, and a number of measures, I am thinking particularly of the employment market, this definition comes under the specificity of the individual nations, of social dialogue and of contact between the various partners.
The programmes of budgetary adjustment, as I have said and as I repeat, must be credible and socially balanced. There should be no attempt to oppose budgetary stability to jobs, or budgetary stability to social welfare. I think that if budgetary stability is pursued, it is really also, and sometimes above all, to safeguard the future of our systems of social protection.
Last comment on the policy mix. I think that, for a number of months now, it has been patently obvious that the effort which has been made in terms of economic policy has permitted a relaxation of monetary conditions in Europe and that interest rates in Europe have not been so low for a number of years. The savings which result from this, in terms of billions, for European economies, are considerable. Policy mix is a good thing, but the relaxation of monetary conditions is only and will only be possible if budgetary consolidation is sufficient. This appears to me to be an essential element for the future.
Mr President, we have millions of unemployed people. That is a problem and I think the most important thing is to give these people work again. Can we in fact assume that the lack of convergence criteria and lack of a single currency are largely responsible for the unemployment we see today? Is that a major cause of it?
Secondly, is it reasonable and possible to reduce the timescale from 1999 to 2002?
More jobs, yes, that is desirable, that is what we are trying to do. But we will not have more jobs without more growth and we will not have more growth without balanced and stabilised public finances. And if we create the Euro, it will be to give Europe an economic framework in which we will have more growth and more jobs. Why? Because to make the Euro, it is necessary to have stabilised public finances. To make the Euro and to live within the Euro it is necessary to maintain stable public finances. I remind you all the same that half of household savings are used today to finance public deficits and that this money would be better used to finance private investment or consumption. So more growth is necessary, and the Euro will give us more growth in Europe. And this will permit us to make more investments, there will be more consumption and more jobs will be created.
Second comment: more jobs, today this also involves structural measures, relating to the employment market, relating to training, which I spoke about earlier, research, also relating to education, apprenticeship, and excessive welfare costs which weigh on the lowest paid, particularly in the labour-intensive industries. All of these reforms are under way, and sometimes it is hard to apply them, as it is with others still, in particular reform of the labour market, which must be conducted hand in hand with the social partners. This takes time, it must be speeded up and it is only with these efforts that we will indeed arrive in Europe at having unemployment rates as low as those which exist in the United States.
Mr President, for several months, we have been watching in the European Union a real race to meet the targets set by the Maastricht criteria, that is, to fulfil the conditions, considered draconian by some economists, for passage to the single currency according to the dates set. Events of political life bear witness to it every day, such as the recent alarm sounded by Germany, or the reasons put forward by the French government for the dissolution of the National Assembly, and we have witnessed permanent debate on the timetable for Monetary Union.
Without wishing to question the argument for the single currency, we can nevertheless note, in order to deplore it, the very prejudicial effect on European economies and the use of stringent plans implemented by the Member States, to the point that it seems that the priority given to the reduction of public deficits in accordance with the criterion of Maastricht, to mention only one, prohibits any economic renewal, holds back growth and annihilates any effort towards the creation of jobs.
What really positive, immediate measures can the Commission advocate to tackle the catastrophic social situation in the European Union while maintaining unchanged, that is with no flexibility, the priorities inherent in making the single currency a reality? In the relentless pursuit of stablisation policies, does the Commission not glimpse the danger of throwing the baby out with the bathwater?
These are ready-made formulae. I believe I have already answered this question by saying that it is certainly not, today, by kick-starting the economy, by carving out even greater public deficits, by increasing the number of jobs in public services, by increasing useless expenditure, by increasing the number of civil service posts, by increasing everything which is not productive, that the problem of unemployment will be sorted out, because if we followed your analysis, Sir, it would mean that tomorrow it would be our children who would have to foot the bill for the errors committed by such policies.
Commissioner, since Thursday, as you know, in Italy there has been talk only about Commissioner de Silguy's figures and in particular this 3.2 % which would put Italy in a corner, while many other international institutions list the same figures for other countries, one of which you know very well and which is facing an election campaign after which nobody knows what sort of policy will be pursued.
So, the first question I would put to you is this: why this possible difference in approach? My second question, on Italy in particular, is: what, therefore, is the background reason which makes you doubt the Italian programme? Would it be problems with the structures behind the government's efforts which are not satisfactory to you?
Mr President, a little earlier you called me to order because I had perhaps been rather long answering Mr Imbeni on the same question, so I shall be brief. There is no difference in approach between Italy and the other Member States in the work carried out by the departments of the Commission as far as the predictions are concerned.
Secondly, I am prepared to support the comparison, with the results in my hand, on the predictions made by the Commission and by the other international institutions. Generally, experience tends to prove us right. There is no difference in approach. Once again there are differences in analysis at the same time on the impact, in 1997, of the finance laws which were adopted at the end of 1996. There is also a difference in terms of growth. Furthermore, there is a difference in terms of total quantitative efficacy over the year of the measures which are being taken by Italy today. But, once again, the levels of difference between the Commission and Italy are extremely small.
I will only take one example so as not to prolong the debate. Regarding inheritance tax, the Italian government thinks that, in 1997, as the legislation has changed, revenue will be 50 % higher than it was last year. I think this is perhaps a little excessive. I could take one or two other examples like that. But the important thing, I seems to me, is not to question the Commission's credibility, nor to try to put pressure on the Commission, because you would affect the institution, it is rather to consider once again that the Italian effort is an effort without precedent in 1997, in the stabilisation of public finances. I think it is that above all else that I remember, myself, from the Commission's predictions.
Commissioner, concerning the persistence with the guidelines on reducing inflation even further, when you accept that it is already down to 2 %, I will read you a comment in your own language from today's Le Monde:
A less ambitious target for inflation would be compatible with a more satisfying growth rate and would favour the necessary reduction in unemployment.... That passage, Commissioner, is taken from the report of the International Monetary Fund. Would you not agree that we can give up chasing even lower inflation and implement the monetarist dogma with a trifle less inhumanity towards Europe's workers?
Mr Katiforis, there are some dangerous slopes which it is better not to chance. In particular, regarding inflation, I do not think that just because we have controlled it in an appropriate manner for a number of years, its ghost has disappeared definitively from the European Union. I think we should remain very vigilant.
Secondly, inflation is still at 2 %. Our target of 2 % is not at all incompatible with, or in contradiction to, our figures regarding employment and what we should do with respect to the fight against unemployment. I think when all is said and done that we must continue to keep on course, if we want, indeed, to ease the conditions of monetary policy in order to make the policy mix more flexible. We must not start to get involved in policies which involve playing with fire and reintroducing price rises or inflation into the economy, when one never knows how this kind of policy is going to end up.
Thank you very much, Mr de Silguy.
Illegal and harmful material on the Internet
The next item is the report (A4-0098/97) by Mr Pradier, on behalf of the Committee on Civil Liberties and Internal Affairs, on the communication from the Commission on illegal and harmful content on the Internet (COM(96)0487 - C4-592-96).
Mr President, the electronic communications network, like the language of Aesop, is the best and the worst of instruments. However it is necessary to take into consideration the explosion in its use, because, in less than five years, several million citizens have connected themselves up to it. Very great importance should be attached to the very quantity of information circulating on it, as several hundred thousand sites can be consulted simultaneously. The quality of this information and this data must also be taken into consideration, since the data is scientific, technical, literary, artistic, commercial, financial, political too, and we will have to talk about that again, and personal.
This development has given rise to two major consequences. First of all, lack of familiarity with the tool of the electronic communications network has led the anxious, the fearful, to advocate a directive, normative, and even repressive attitude, and often technically ill-adapted solutions.
Secondly, before such possibilities, the lawbreakers have moved more quickly than the good and the list of infractions of national and international laws is considerable. There is trafficking of all kinds, in humans, of course, in arms, ammunition and drugs. Furthermore, even exploitation of the credulity of the most fragile elements of the population is expressed commercially, politically, in relation to beliefs, developing all sorts of obscurantism.
Finally and especially, the most fragile element which we must protect is children, whether they are the target of unacceptable messages, or whether they are taking part, which is even more unacceptable. Under these conditions, the protection of rights causes us to think. In any case, when one right is sacrificed to protect another, both are lost irredeemably, make no mistake. A few simple principles should guide our action.
First of all, freedom of expression, which is an absolute right, subject only to rare exceptions enshrined in law. Secondly, scrupulous respect for private life, and very specifically for correspondence, with electronic mail necessarily being strictly protected. Recent events which have arisen in Belgium, where we are sitting, have aroused legitimate emotion, to which our Parliament has not been completely impervious. Attacks on physical and mental integrity, rape, assassination, torture and illegal confinement, have sent shockwaves through even the institutions of this country.
We believe it is right not to give way to a collective ghoul which would have us believe that all the horrors of the earth are coming to invade business offices and middle-class homes, through computer screens. We should protect and fight in an appropriate way the illegal and harmful content of the network.
There are two things to which we should give priority. Firstly, responsibility and, secondly, solidarity. First of all, by favouring the establishment of a code of good conduct which has been freely discussed and implemented by all the active parties involved, that is, manufacturers, service providers, site operators and users. The British model, in relation to this, should be a subject for our consideration and we should probably take our inspiration from it. Because it is a working group which provides monitoring of the freely accepted regulation, and which also provides a hot-line for users to report serious violations. This is an internal action which enables the offender to be tracked down and invited to withdraw the unacceptable text or images, and which reserves recourse to the police or the law as a last resort.
At the same time, it will be appropriate to make the user responsible for himself and his family, since it is possible to take action at the level of the family by using screening software, there being always a great temptation to blame institutions, businesses or governments, making out that they are responsible for misfortunes which we are all able and duty bound to avoid.
Madam President, my compliments to Mr Pradier on his excellent report. The Internet is something which opens up many new opportunities. Of course there are also many negative effects which we must counter as far as possible, certainly when it comes to protecting minors and human dignity. But we must take care that our concern to fight these alarming phenomena does not take precedence over the attention we need to give to the cultural revolution of today and tomorrow which the Internet makes possible.
Regarding negative effects, it is most important that we should distinguish between things on the Internet which are undesirable and those which are illegal. As far as things which are illegal and harmful go, the Internet brings nothing new compared with existing printed media. The difference lies in the content of electronic information which is harder to police. But those who use the Net, and the service providers, are easier to identify and far easier to identify than is the case with the present-day media.
The problems of identifying harmful and illegal content are made worse by the fact that the Internet knows no frontiers. But on the other hand we must also bear in mind the right to confidentiality of correspondence as enshrined in the Convention for the Protection of Human Rights.
Member States must not think that they can each regulate this sector individually. This area can only be tackled supranationally, not only by the European Union collectively but above all at the level of the G7, United Nations, World Trade Organization and OECD. International co-operation is the only way to prevent the creation of safe refuges from which anyone can pollute the Internet at will.
And the importance of self-regulation must also be stressed. Mr Pradier rightly talked about setting up a code of conduct. Legislative measures can only be a support in this area. I would once again emphasize the parental role. That is very important and merits special attention.
I am grateful to the Committee on Civil Liberties for having adopted virtually all the amendments put down by the Committee on Culture.
Madam President, ladies and gentlemen, as this report emphasizes, the Internet is extremely important in terms of citizen participation in public life. The primary purpose of the Internet is not to disseminate illegal and harmful material. I think that needs to be stressed. Nor does this material spring to eye immediately. In fact people have to search for it. At the same time such material is not just offensive but certainly justifies the need to take precautions.
In my view, the Commission's communication contains too few practical proposals and defers possible solutions to the distant future of global international agreements. However, the report before us sensibly stresses that the European Union, as an economically strong and technically advanced region, can act as a forerunner in the world.
Going beyond the Commission proposal, I believe the following practical proposals in the report as very useful: the call for a clear sender-recognition code the requirement of minimum standards for service providers, own responsibility and liability for any material provided and liability for any unlawful content made available by thirdparty services if the carrier is positively aware of that content and if he is technically able to prevent its use. Personally, I regard point 7, which calls for quality ratings for service providers, as problematic. I believe this project is likely to fall foul of practical problems or that these will at least make things far more difficult. That is all the more reason for us as Parliament to call for any viable measures to be implemented as soon as possible.
Madam Chairman, we are currently seeing revolutionary development in information technology. The Internet is an indispensable part of this, particularly in terms of the spread of information. But there are also destructive elements which must be opposed. The European Parliament must follow carefully developments on the Internet, but must also be aware of its role, which is to support and facilitate the development of the information society, not to regulate it out of existence.
Mr Pradier's report is extremely perceptive in this respect. It bases itself on the assumption that the Internet is difficult to regulate, but then complements this view with practical, tangible measures against illegal and undesirable material on the Internet. When this subject was discussed in committee there were calls for a variety of regulations such as registration of Internet users and a ban on electronic encoding. We could compare this with those who once wanted to destroy Gutenberg's printing press: there is fear and ignorance of all things new, and people like to think that the ideas of the past are also relevant to the present.
We must remember that the majority of people who use the Internet have good intentions, but there are also those with evil intentions. Limiting free and global access to information through regulation of the Internet is like throwing out the baby with the bath water.
There are two remedies in the fight against those who use the Internet for evil purposes, that is to give the police adequate resources and to encourage self regulation on the Internet market. The PPE group have proposed, and had included in the report, that the police must have adequate resources to investigate illegal activity which takes place on the Internet. This is not a question of introducing legislation which encroaches on people's integrity but of providing resources in the form of knowledge and technical equipment to be able to take action against illegal behaviour. There is a huge imbalance in terms of resources. We have also proposed a European quality mark for those Internet suppliers who 'filter' the content of their services, all with a view to facilitating and encouraging self regulation.
In conclusion, I would point out that the Internet is a vital part of the developing information society. Ten years ago nobody would have imagined such broad use of the Internet or the great range of information currently available. Similarly, we cannot imagine what the information society will look like in a further ten years time. The only thing we know is that the Internet has developed without any form of controlling regulation. Don't let us suppress global 'networking' because of ignorance and fear of things new.
Madam President, ladies and gentlemen, on behalf of my group, I would like to thank Mr Pradier for his excellent report and Mr Pex for giving us the opinion of the Committee on Culture, Youth, Education and the Media.
The information networks are in full expansion and a massive volume of images and information can travel the airwaves promoting the exchange of knowledge and freedom of expression in countries where it is not guaranteed. Europe is increasingly beginning to dialogue via the Internet; unfortunately the governments of the Member States have some difficulty controlling it, unable to see the illegal and harmful messages sent over the Internet; furthermore, different States use different legal instruments to regulate national security, the protection of minors and human dignity, economic and information security, the protection of privacy and personal reputation, and even the protection of intellectual property.
So cooperation on law and policy is needed at European Union level and international level, based on new conventions and legal instruments, taking account of the principle of subsidiarity and safeguarding the principle of freedom of expression. Measures are needed to limit the provision of services by controlling the material travelling on the net, making a fundamental distinction between illegal content, relevant to the legal sector, and content harmful to minors which is essentially relevant to the moral and cultural field. This harmful content can be blocked through filtration software or, in the case of electronic mail, by using key words. There is no doubt that both access providers and service providers are responsible for exchange of illegal information and material.
Finally, thanks to the Internet, a vast range of economic and cultural sectors are being transformed, and a range of new opportunities are offered to small and medium-sized businesses. But these too can be used improperly, so to avoid such abuse it is urgent to adopt new measures and rules of conduct, encouraging self-discipline and promoting a European evaluation system, with educational and awareness campaigns for the public surfing the net, particularly aimed at parents so that they can educate their children.
Madam President, Mr Pradier, on behalf of the Liberal Group my compliments on this excellent report. The Internet is a huge world-wide network of computers providing a picture of the information and thinking which exists in our society. A unique feature of the Internet is that it is at the same time a medium for publishing and communication. Consequently, whatever is illegal off-line is also illegal on-line.
Censorship of the Internet constricts freedom of expression without giving people real protection against illegal content. Furthermore, censorship restricts the free movement of services in Europe. One proof of that is the blocking by the German Internet service providers of the homepages of the Dutch Internet provider Access for All . Companies offering their services via Access for All are being taken for a ride. In the view of the Liberal Group, it is the politicians' job to encourage developments which make for a more democratic and open society. So as legislators we should be cautious until greater experience has been gained of the Internet. We don't want to throw out the baby with the bath water! It goes without saying that child pornography and racist material are outrageous. But a cross-border medium like the Internet requires cross-border legislation, starting at the European level. Here too cooperation between Member States in the area of justice is vital.
Although there are no watertight guarantees, technology would seem to be the best way of keeping illegal material off the Internet, to protect minors. My Group is in favour of that. And there is no need for the government to take over from parents here. The responsibility rests with parents themselves.
Madam President, I myself was one of the people affected by the blockade imposed against the provider Access for All , because my homepage containing information on Europe was no longer accessible to many German users of the Internet. But thanks to a very simple measure, the simple announcement via the Internet that this blockade was in place, and I can tell you why it was put in place - it was put in place to stop German Internet users from reading the content of the publication Radikal which as you know is banned in Germany but not in the Netherlands. So it was disseminated in the Netherlands through the provider Access for All , though Access for All was of course not responsible for it, and one of its users had placed Radikal on his homepage. In any event, the blockade was lifted promptly following the simple expedient of users world-wide making 'mirrors' and so publishing Radikal , so that there was no longer any point in the German providers cutting off these providers, because that messed up the Net for German users. So it was counterproductive.
At the same time it is clear that it is not so easy to act. Because something which is banned in Germany is not necessarily banned in the Netherlands. Something regarded in the European Union as generally acceptable in terms of the criminal law is not regarded as generally acceptable in terms of the criminal law in the United States.
In short, even if we seek all manner of wonderful European solutions to curtail harmful influences on the Internet or keep illegal material off it we must bear in mind that different parts of the world may have different views and consequently it is no bad idea to try to regulate this at UN level.
Madam President, the opportunities which the Internet offers in the area of communications are unimaginable. The first Internet users would have us believe that nothing but good could come of it. The information superhighway would blaze a trail towards a new social order. Since then it has emerged that the rapid growth of the Net has brought not only positive applications but also the ability to spread abhorrent information on a wide scale. Once again there seem to be no grounds for an optimistic view of humanity. What we see in the world we also see on the Internet. Pornography, paedophile networks, drug pages and political extremism all contaminate the Net.
So there is no doubt that measures must be taken. The national states will have to work for effective measures both individually and collectively. The problem here is that there may be differences between national laws over the definition of illegal and harmful information. One example is information on drugs, which may be freely available in some countries but banned in others.
It will also be difficult to make legislation on freedom of expression on the Internet different from legislation which already exists for other forms of communication such as the written word, TV and video, though the Internet can penetrate people's lives more easily. So I am glad that, in addition to active efforts to prevent things which are illegal from being available on the Internet, ways are also being sought of keeping harmful things off the Net.
But I remain very critical about the generally accepted distinction being made between illegal and harmful content. Child pornography is illegal, adult pornography is only harmful to children. How about that for a contrived difference? As if pornography was harmless to adults. The practice of sexual abuse of women and children, sex tourism and child pornography made for adults teaches us differently. Self-regulation and personal responsibility must remain the priorities, but matters which are beyond individual human control must be governed by clear moral standards.
Madam President, as the recent two-hour warning strike by providers in Austria has shown, the subject of this report is highly explosive. It is a matter of creating a balance between freedom of expression and cultural services on the one hand, and preventing illegal content such as loathsome child pornography and incitement to violence and hatred on the other.
Like all self-contradictory questions, this is a difficult one to resolve. And in the case of the Internet there are also technical difficulties involved in monitoring the contents. The question of liability on the part of access and service providers is a delicate one. In our view this opinion strikes a sensible balance between the different interests without making too many demands on the providers. Even though our group believes that the proposals set out in the report could be implemented through inter-state measures, we approve the substance of the report.
Madam President, we in the European Parliament have always agreed that the protection of human rights and fundamental rights must be the top priority in all social and political areas and that these principles must apply even when we face new social phenomena, which can be quite frightening for some people. So our main yardstick must still be the protection of human rights when we consider harmful and illegal content on the Internet. However, in the case of such illegal content, I also think it is essential for us to ensure that penal and other sanctions are applied in full through new methods of investigation and pursuit adapted to the Web. It will certainly also be necessary to provide the police and criminal prosecution authorities with better resources to that end.
But nor can we, as some earlier speakers have pointed out, get round the need at least to establish minimum common criminal law norms in Europe, in order to create a good point of departure for global negotiations. By its nature, the Internet and other computer networks will call for imaginative forms of self-regulation to combat any illegal and harmful content, and here I think the report is particularly successful and has proposed very suitable measures.
The producers of hardware and software, the providers, have just as much responsibility here as the families, the children and the youth organizations. I believe that they alone can use the offered filtering software in such a way as to meet the differing cultural and educational family standards in Europe and really offer the families some assistance here.
To conclude, let me call on you once again not to forget the useful effects of the Internet on children and young people when we discuss illegal and harmful content - and the exhibition in the foyer of this Chamber gives a good picture of this.
Madam President, in an interview on this subject our rapporteur described himself as an old liberal - in the sense of old-fashioned - and not an excessive moralist. I confirm that he has been liberal; he has certainly paid great attention to suggestions from colleagues on the committee and, called upon to deal with illegal and harmful content, he has rightly highlighted at the outset what an enormous revolution this is: the dream of a great planetary community exchanging knowledge through an intrinsically democratic device.
He is right, because President Clinton's social programme mentions two universal ages: the age at which American children should know how to read and write, and the age - twelve, I think - at which they should all know how to surf the Internet. So it is a marvellous tool and, as an old liberal, our rapporteur tells us about the difficulties facing legislators required to regulate such phenomena. He tells us about the inadequacy of legal measures which threaten either to be window dressing which serves no purpose, or to diminish rather than increase freedom of expression. The old liberal knows all this and, while he describes himself as not an excessive moralist, he knows and he states that we must address the issue of moral or ethical conduct if we are to prevent an instrument of freedom becoming an instrument of pornography, terrorism, incitement to suicide - as happened recently back home: all virtual, of course.
We must admit that this battle will not be won without a greater sense of responsibility and ethical conduct. Why else call for individual and family responsibility? How else can standards of quality or a code of good conduct be set, what other basis is there for the regulations we hope to see? Even a multimedia police or cyberpolice will not be enough: we know how much time and money will have to be spent, and we also know how quickly a network can be re-established after discovery.
But I want to say, along with the rapporteur - whom I thank for this document - that we are all old liberals, seeking to understand the new frontiers of freedom and responsibility.
Madam President, ladies and gentlemen, Commissioner Bangemann, I am glad to see you here today, because the Industrial Affairs Council has also been concerning itself this week with the ongoing action programme. I think this is an excellent opportunity of getting the Industrial Affairs Council to influence the various other Councils to take major steps in this area.
Looking at Mr Pradier's important report, we see that the Councils of Ministers have said they will take a number of steps, but I do not see all that much progress. This is what worries me most. On the one hand, we are supposed to have more co-operation in justice and police matters and, on the other hand, enormous efforts are to be made in the area of education so that the education system in turn can benefit from the opportunities afforded by communications.
This week both Commissioner Bangemann and I attended an excellent conference organized by Mr Donnelly to review those opportunities. I should like to ask the Commissioner what his plans are in this area for the Industrial Affairs Council?
Madam President, what characterises Mr Pradier's report is hypocrisy. Indeed, for the first time ever, our Parliament is concerned, or is pretending to be concerned, about the dangers of paedophilia. That's fair enough, but it's a bit late. The Belgian paedophiles did not await the arrival of the Internet to commit their sinister practices, enjoying complicity from within the very heart of the Socialist government. No more did French paedophiles await the Internet to batter young disabled people in order to satisfy their perverse instincts and they also enjoyed the protection of the Socialist authorities. I am thinking of the sinister Coral affair, which was widely talked about in France in the 1980s and which never came to anything, because all police and legal inquiries were stifled. Allow me to add that paedophiles from all countries and sexual perverts do not need the Internet to find what moral and legal laxity has put in the newspaper kiosks of almost all the countries of the fifteen European nations.
Mr Pradier's discourse on paedophilia on the Internet is a sham which aims to justify the re-establishment of censorship, not on morals but on what is politically incorrect, culturally incorrect or historically incorrect. What is targeted by the Pradier report is not unspeakable behaviour, it is opinions and ideas which are not in accordance with the thought police.
We will not approve the conclusions of the Pradier report, for four reasons. Firstly, because we are attached to freedom of expression in the sphere of ideas and we condemn texts which destroy freedom. Secondly, because we remember that the basis of the Internet is electronic mail and, unlike some totalitarians, we are attached to freedom of correspondence, including electronic mail. Next, because technically, controlling the Internet seems barely possible to us, the way things are at the moment, at any rate. Finally, because supposing it were technically possible, it would require a global government and we do not want one of those. In this area as in others, we are saying no to the global big brother which some are trying to impose upon us or would like to impose upon us.
Madam President, I take a rather more favourable view than the last speaker of Mr Pradier's report. I want to stick to the question of the Net and how it has changed our whole view of electronic communication. My professional life has been in broadcasting and that in turn gave way to what in English is called 'narrow-casting' subscription cable and things like that, and there was the person-to-person communication via the telephone. You could not leave messages for the generality on the telephone apart from leaving a rude message on your answering machine. Now, however, every citizen is, potentially, his own bulletin board. We are all websites now.
I would like to be able to take a robust first amendment position on this as has been upheld in the courts in the United States. In that respect alone, I have some sympathy with what Mr Le Gallou has just said. There is a danger of thought-police. There is a danger that we may try to intervene where matters of opinion are concerned. The dilemma before us today is not over matters of opinion but over matters of intrusion and what happens when people invade the space of others, bringing despair and threatening behaviour to their activities. Technology cannot be allowed to take liberty by the throat.
Open media can be intrusive and the problem with the Internet today is that we have to find a way of dealing with the various segments within which its operations take place. We all know that groups which indulge in sadistic and paedophilic practices mask their activities and hide behind other forms of identity. We have to make sure that the access-providers as well as service and content providers recognize their responsibilities in this matter, firstly, for the identification of each service and secondly for the classification without which filtering will not be possible. Filtering in itself will be for the responsible people who know a great deal about this system. There are many other people at risk on the Net today and we have to be mindful of their needs as well.
Madam President, with few exceptions today's debate has shown that Parliament, and in particular the rapporteur, who chairs the Committee on Culture, Youth, Education and the Media, are moving in the same direction as the Commission. Of course nobody can propose a solution that will resolve all the problems at this point. However, with our communication and the measures we have taken so far, we have pointed the way forward.
This communication has been greeted with much interest in all Member States, in the Council, the OECD and the Council of Europe and is a good preparation for the various international conferences in which we are taking part.
What is the problem? First we have to establish, as Mrs Plooij-van Gorsel rightly said, that it is not a question of re-evaluating content in order to determine whether it is legal or illegal, harmful or not harmful. We can undertake that evaluation. It is simply a question of how we can regulate the prevention and where necessary the penalization of illegal and harmful content in a manner consistent with the technical features of the Internet. That is the question. That means we do not need to discuss illegality and harmful content again but must consider how best we can keep illegal content out of the network, how we can punish those responsible when it appears and to what extent it can be left to the user to make his own choice in relation to harmful content.
This distinction is most important because there are various measures geared to the various problem areas. So if a consumer wants to exclude harmful content for himself, we simply need a technical means of doing so, which of course requires cooperation with the providers, and then it will be very easy to give the individual the means of making his own selection.
This applies in particular to content that is evaluated differently by different cultures. Content that is totally unacceptable for someone from an Islamic culture may be acceptable to someone from a more European culture. Here the possibility of technical choice offers a solution that can, in my opinion, be adopted and applied internationally.
The question of illegal content is, of course, much more difficult because there may be certain differences in the definition of what is illegal. These differences do exist, but they are not so huge as to preclude any uniform procedure. Here we have to resolve a question which also has to be resolved elsewhere, namely first: who is responsible? Secondly: how can the person responsible for disseminating illegal content be called to account? Thirdly: by what technical and judicial means can this be achieved?
It is quite clear that this only be achieved on a global basis. The difference with traditional means of communication used for disseminating content of this kind is that the Internet is by definition global, which is why we must seek global solutions. Mr Kuhne, that does not mean we are relegating solutions that we may already have to some never-never day or to bodies that we are then unable to influence. It is simply a question of the nature of this product. Of course we could introduce rules for us alone in the European Union, but that would only resolve part of the problem, and as you heard from Mrs van Dijk there are ways of getting round them. She herself has made good use of them, as she told us here.
So we must cover these possibilities and we can only do so through global cooperation. We have set it in motion. A Council working party which is meeting again under the chairmanship of the Commission is examining what needs to be done here. Towards the middle of the year we will be taking part in a conference in Bonn at which the G7 countries - and I hope also the USA, which has so far been hesitating whether to take part - will draw up binding rules on the responsibility of the providers, on the possibility of penalization even in countries in which these providers are not represented but which receive their material, and so forth.
This is absolutely necessary. If we manage this we will be able to contain this problem as much here as in other areas. I would warn you at this point - and this is something that did not come up in the discussion - against expecting too much from the fight against illegality and crime, precisely because we are dealing here with a new, different technology. A fight of this kind is always more or less successful and in this fight it is important not to forget that this new technology also offers positive content.
But that too has been said and I am glad, Madam President, that the Commission is able to seek solutions to this question jointly with Parliament.
Thank you, Mr Bangemann.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Small and medium-sized undertakings
The next item is the joint debate on the following three reports:
A4-0104/97 by Mrs Torres Marques, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the communication from the Commission on the craft industry and small enterprises, keys to growth and employment in Europe (COM(95)0502 - C4-0503/95); -A4-0034/97 by Mrs Peijs, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the Commission communication to the Council and the European Parliament on the integrated programme for small and medium-sized enterprises (SMEs) and the craft sector (multiannual programme) (COM(96)0329 - C4-0490/96); -A4-0100/97 by Mr Garosci, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the coordination of activities in favour of SMEs and the craft sector (COM(95)0362 - C4-0120/96).
Madam President, Mr Papoutsis, ladies and gentlemen, today we are going to discuss what has to be Europe's main problem: employment. We are always talking about the need to create employment for the 18 million unemployed people, which the European development model has created, without finding a solution, which results from the fact that this is a complex problem, and the need to develop multiple types of action and have a structural character.
The fact that we have not yet found a solution to this problem, which we know to be closely linked to the need for economic growth at a higher rate than that achieved in recent years, results from the fact that the policies pursued and instruments used have not so far proved to be the best-suited for creating jobs.
In 1995, there were about 16 million small enterprises in the European Union accounting for more than 40 million jobs. In spite of all the challenges that small enterprises are facing today, such as administrative burdens, financing, training, transition to the information society, increasing competition, etc. they are the ones that create employment.
In the last five years, 60-80 % of all new jobs in the private sector have been created by small enterprises, the micro-enterprises being the most dynamic. A survey published in 1996 under the patronage of the Commission demonstrated that whilst the average percentage of job creation in the 500 most dynamic SMEs was 158 % in the last five years, it was 1035 % in the enterprises with less than ten employees. With a view to the situation on the labour market, all efforts should be made to ensure that the small enterprises and the craft industry can continue - and even improve - their contribution to job creation.
However, even recognising the important role of the craft industry and small companies in job creation, there is a manifest incoherence in Community policy when it comes to implementing actions and support programmes which are frequently of diminished value, delayed or suspended. I am especially sorry that the Finance Ministries have yet to give the green light to European regulations guaranteeing loans for job creation, known as the ELISE programme.
So let us see what we expect of the Commission on this matter. First of all, it should tell us what share of the Structural Funds - EAGGF, ERDF and the European Social Fund - is really given over to SMEs and, in particular, to micro-enterprises. After all, it is far easier for medium and large enterprises to find experts who know how to fill in the extremely complicated questionnaires presented to them by the Commission. On the other hand, giving a lot of money to small projects calls for far less effort in terms of analysis and monitoring than giving a small amount of money to large enterprises. This problem of filling in forms is a vital one. I should like to know how many members of this Parliament, Commissioners or Ministers, confronted with a Community form, would be able to fill it in. This is not hot air but I can actually give you examples of leading university lecturers or presidents of professional orders who have already told me about this and complained about the complexity of all of these forms. After all, we say that we want to support SMEs and micro-enterprises.
So tell me then please, Mr Commissioner, what percentage of the Structural Funds is really given over to this type of enterprise, so that they can create jobs? Instead of creating jobs every year large firms actually sack hundreds of workers. Is the Commission really willing to simplify the whole process of access to Community funds by small and very small enterprises and, in particular, the craft industry?
The second problem is one of credits and delay in payment. We need a directive which puts an end to these intolerable situations in which people who do not need them receive loans while consumers and suppliers delay their payments in such a way that economically viable enterprises are made financially inviable. As the Commission itself admits, this means that 50 % of SMEs have a life expectancy of only five years.
The third problem is to do with the tax system, which penalises work and favours capital. In all Community countries, the majority of those paying direct taxes are workers whereas others get off scot free. Rules on VAT should be changed so as to make people want to work. There should be a taxation and tax-related overhaul. Is the Commission really willing to carry out such an overhaul?
And the final problem which I would like to put to you is to do with education. The level of vocational education of most of our businessmen is very low. That is why we really must give support where it is due, especially in remote regions or ultra-peripheral ones which also need support for marketing and exports. We really must help young people and women in particular who make up two-thirds of all unemployed people. We really must put an end to this hypocrisy: if the European Council and the governments in general are genuinely concerned about the problem of employment then they should give help to those who create jobs, in other words SMEs and micro-enterprises, the necessary means so that they can do this and increase their production and economic growth, something which the whole of Europe needs.
Madam President, it is too silly for words that we are only now discussing the integrated programme. My first draft text was finished by the end of November 1996 and a full five months later we are discussing this report in the plenary. Mrs Torres Marques's excellent report deals with a conference which took place in 1994. So there are, to say the least, question marks as to the efficiency of Parliament itself. Then we have the integrated programme.
It is good that the Commission is trying to take a consistent approach to all the SME initiatives it currently has onstream. And the most important feature of the report is that it indicates, for each programme, who is responsible for co-ordinating that programme. The Commission does not do this. After studying the Commission's communication I am still just as much in the dark as before about how each part of a programme is co-ordinated and by whom. That is a pity, because a properly thought-out co-ordination plan would have been very helpful to all those involved and particularly small businesses at which after all the operation is ultimately aimed. I only hope the special co-ordinating department which has just been set up within DG XXIII will be really effective.
My next point is this. The integrated programme starts from the premise that small businesses must be helped primarily because they create jobs and so help to resolve the political problem of unemployment. I have to admit that to begin with everyone involved with small businesses, myself included, was delighted with the high profile which this approach gave to small businesses. But gradually I have had enough of it. It is a way of looking at small businesses which does not do justice to the essential value and essential problems of this sector of the economy. These firms are not different from others because they create jobs, but because their small size prevents them from benefiting from economies of scale. And the ability to exploit economies of scale is precisely what characterizes the single market. That is also the reason why we must fight hard at European level to defend the interests of small businesses. Not because they are sad, not because they create jobs, but because their very nature prevents them from taking part in the single market. Programmes for SMEs must be shaped with that idea in mind. Not with the idea that these firms can solve our problem.
The inflexibility which politicians have brought to various areas of the market, for example the labour market, must be overcome by us as politicians and not dumped in the laps of small businesses. Their programmes are made impossible by constant bureaucratic demands to preserve jobs.
In my report, rather than give another exhaustive summary of all the measures which should ideally be taken, as the Commission has already done, I confined myself to picking out the most important points. Given that the Council decided to cut the budget for small businesses, my view is that the Commission must concentrate primarily on very specific projects. I will mention some of them.
Simplification of the burden of bureaucracy on small businesses. Making UIAPME a part of the social dialogue at last. Today would seem to be a historic day in that regard, since as we speak UIAPME and UNICE are talking about how to solve this problem, and it has to be solved. Improvement of the relationship between financial institutions and small businesses. Preparation of small businesses for the introduction of the euro. I will come back to that in a moment. Support for small businesses in gaining access to the information society. Encouragement for entrepreneurial endeavour and support for specific target groups, special attention to be paid to female entrepreneurs and their spouses working in the same small business. And then, not least, the problem of succession in businesses. The passing down of a business from one generation to the next. In the European Union as a whole that costs 300 000 jobs a year and doubtless quite unnecessarily.
One final cry from the heart, Madam President. I am not going to tell any more small businessmen that they must prepare for monetary union. I think it is ridiculous that all manner of idiots in this Union keep rushing into print about whether or not monetary union is going to happen. What we need is clarification. If we are expecting business people to invest in a monetary union, the first provider of clarification must be the government which is asking them to do it. I think that people like Mr Tietmeyer should keep quiet and small businessmen need to be told what is what.
Madam President, we have long been discussing small and medium-sized enterprises and viewing these companies as the solution to many of the problems of the European economy. But it is only now, with three reports presented in this House, that we propose finding an actual solution to the problems of these companies. The future of the economy is said to lie with small and medium-sized firms. And so we need to assist this future, monitor it, make it possible; but the instruments are still lacking and the will is still lacking, even the political will, to give these firms, however small they may be, their proper place in the market. We are talking about eighteen million small and medium-sized firms, which directly employ seventy million people, 70 % of the European Union's current labour force.
The greater the crisis amongst large firms, the more able the small ones are to respond to market growth and bring workers back into employment when they are made redundant by large firms where increasing robotization and automation is cutting back labour on their industrial production lines. Small and medium-sized firms, on the other hand, are based on human resources, the role of people. Think of the tertiary market - tourism, retailing, services: small and medium-sized firms do not make sense without people. But the smaller the firm, the more time and effort businessmen have to divert from their businesses to become form-filling bureaucrats carrying out activities which are certainly not entrepreneurial. We need deregulation to give the entrepreneur back his role in the economy. We should help these entrepreneurs on the tax side as well. This means facing up to tomorrow's challenges today: harmonizing VAT between the various Member States, simplifying credit relationships between companies within an individual Member State, and increasingly between different countries, given that tomorrow there will be a real single market. Instead of underestimating the great potential of these firms, especially in certain sectors, the banks need to make life easier for them and not make entrepreneurs spend half a day arguing about 0.2 % plus or minus.
The sectors I refer to are primarily in the tertiary market, and greater attention should be paid to establishing particular synergies between small firms and small professionals; synergies between tourism, retailing, the craft sector, and small local industry, so that local production, typical of any individual country, is again given room and attention in a global market of 370 million consumers, to be united by a single currency from 1 January 1999.
We thank the Commission for the important work that has been done - I refer in particular to Commissioner Papoutsis who has revitalized the small and medium-sized firms sector, especially in retailing and tourism - and in the circumstances we call in this proposal for the rapid expansion of the DG XXIII structures, particularly for tourism and retailing. The tasks of these structures are growing, their position in the market is growing, and the number of staff in the Directorate needs to grow as well.
I have given special emphasis in my report to two or three points which I put forward as specific proposals to give small and medium-sized entrepreneurs the tools and space they need. In the light of the success of the interest subsidies granted by the EIB, for the further development of this instrument, which provides for loans of a maximum of ECU 30 000 per job created, we think the interest subsidies of 2 % per annum should be concentrated on SMEs with less than 250 employees and an annual turnover not exceeding ECU 20 million.
We also hope the whole of the SME sector will be granted practical facilities by the banking and credit sector to assist growth, employment and investment, including a code of banking practice towards SMEs.
Finally, we hope that activities in favour of SMEs will be coordinated in line with the Delors White Paper, that green papers will be drawn up on SMEs in sectors not yet dealt with and that, in particular, a white paper on commerce will be completed. Remember, the 1997-2000 programme can provide acceleration for all sectors: a small firm today may be a large firm tomorrow.
Madam President, it is time we talked big about small businesses. Jobs for our people in the EU and in Britain are at the top of our political agenda. Getting jobs is our Holy Grail. That is why we turn to the SME sector and, in particular to small firms which employ fewer than ten people. Why? Because four out of five new jobs in the private sector have come from this unsung source.
What can the Commission and Parliament do to help provide jobs through small businesses in the European Union? I strongly support the Commission's third multiannual programme for 1997-2000. The initiatives it contains are commendable. However, at the top of the Commission's agenda should be the deployment of DG XXIII's slender resources to vet legislation and programmes which are brought forward by other directorates-general for their beneficial or adverse affect on Europe's small firms. For example, there are the huge structural funds which are used to favour SMEs throughout the Union, including my constituency of Cheshire West and Wirral in England. Happy as I am that an SME facility has been set up for Euro-Wirral, is such spending instigated, delivered and monitored by DG XVI or DG XXIII? Is it set against an established, comprehensive SME policy designed by DG XXIII?
I will welcome Commissioner Papoutsis to my constituency in July to witness helpful EU spending of SME funds in Ellesmere Port and on the Wirral. In the meantime, he might like to ponder how EU labelling legislation can confuse and dismay small businesses if not properly explained and implemented. There is a small chocolate manufacturer in Cheshire who rails against the big chocolate makers whose larger resources enable them to ride out problems which snag smaller fry. We should always be sensitive to small firms' needs without, in any way, diluting the force of good consumer legislation.
Congratulations to our three rapporteurs whose reports form this joint debate. I applaud Mrs Torres Marques' call to encourage a culture of risk-taking as part of education programmes. We should, in particular, support the inculcation of the entrepreneurial culture in our secondary schools as well as in our universities. Mrs Peijs rightly recognizes the distorting effect of differential VAT rates on Europe's small businesses. Hotels and restaurants in the UK, for example, are disadvantaged from being competitive with their continental counterparts because they fail to qualify for VAT remission.
Following on this, Mr Garosci pertinently highlighted the tourism industry as a potent element of the SME sector. It is very much to be regretted that the Philoxenia programme has been stalled but the Commission knows only too well that two of its babies in DG XXIII - SMEs and tourism - properly nurtured could grow into Europe's biggest job generators. And jobs are what we want.
Madam President, the report discusses the second European conference in Berlin. The basic aim was to issue recommendations to the Member States on how to make small and medium-sized undertakings more efficient. But I think we should look mainly to the future. Another conference of this kind is being held today and I believe it is urgently necessary to involve the European Parliament in the preparatory work of that conference and in setting its objectives.
At present Parliament is considering three important questions which are particularly important to small and medium-sized undertakings. First, the SLIM initiative, which gives priority, among others, to simplifying the economic statistics, which are a major irritation for our SMEs; but it also concerns diplomas, for instance. I think it is important for the future to look at means of cutting down on procedure so that if an undertaking has plans to expand, these can be implemented as quickly as possible. The SLIM group is carrying out an important analysis here and perhaps the institutions could also consider involving the Economic and Social Committee more closely in this activity in future.
The second question the European Parliament is currently considering is the fiche d'impact . This is a question of preventive action, i.e., of having slim-line and efficient legal provisions from the outset. That is of course an urgent task for the European Parliament, which could clear the way by doing away with many provisions that subsequently become a burden for undertakings.
The third question we are currently considering is benchmarking. Here the aim is to provide comparative facts on own capital resources, tax burdens and wage costs. This objective approach is a quite central and important point. Perhaps the Committee on Agriculture and Rural Development would be the appropriate committee to do more work in this field, because benchmarking is particularly important for the regions.
We must also reinforce training and further training. We should consider whether the resources currently available for LEONARDO are adequate. Let me point out that calling last year the year of lifelong learning was a very important step because it raised people's awareness of the importance of lifelong learning and showed that learning can be an enjoyable pastime.
Research and development is an important area, not just product research but also market research. We should also consider where small undertakings will find their markets in future.
Madam President, I very much welcome the report on SMEs and join with other Members in congratulating the rapporteurs. When one takes into consideration that SMEs are responsible for up to 80 % of new jobs created over the past five years, this highlights the potential for job-creation in small to medium-sized industry and also the need for Parliament and governments to create the economic environment for their continued growth.
The fact that half the new projects fail within five years surely indicates that we have neglected to provide their promoters with assistance in the research, market development and management skills which are so essential for their survival. Cash flow is also a problem for new industries. However, we should not allow such a high failure rate to discourage us in our efforts to create new jobs in what has been a much neglected area up to now. Neither should we forget that the failure rate and job losses in so-called large industry is much greater.
From my work in rural development and the number of new jobs created in programmes like LEADER and other Community-based enterprise schemes, I am of the opinion that in the past we have ignored the potential of our human resources, our people, to play a meaningful role in the generation of wealth. As legislators, we have overregulated their lives and reduced their natural inclination to become entrepreneurs.
Time does not permit me to elaborate on the many aspects of SMEs which require our urgent attention, other than to say that SMEs should now receive greater priority in national and EU programmes for job creation. Member State governments must put in place a favourable tax regime which will encourage and reward enterprise, bearing in mind that a tax concession which encourages enterprise is far more cost-effective than the payment of social welfare to the unemployed.
We must also assist in promoting marketing structures to cooperatives to enable small enterprises to compete and successfully market their products. This should also be reflected in EU competition policy. In conclusion, we should facilitate enterprises which create new jobs in rural areas, regardless of scale.
Madam President, ladies and gentlemen, I should like to highlight the importance of this debate which demonstrates the interest shown by both the European Commission and the European Parliament in SMEs, which are decisive for the proper operation of the European economy and have a major impact on levels of employment.
The three reports which we are examining in this joint debate and which the group of the European Liberal Democrats and Reform Party supports - with some reservations concerning the odd aspect, as we shall see later - deal with and expound a number of aspects which it will be impossible for me to discuss in detail in this short speech, but I should like to point out five of them, in particular.
First of all, the proposals made in the three reports show that we need greater coordination in the European Commission and, in particular, DG XXIII, and we hope that the creation of Directorate C will improve the level of coordination and the application of the European Commission's own actions.
Secondly, it is very important to revise, simplify and improve the fiscal treatment of SMEs, something that must also be applied to administrative treatment, as illustrated by a very graphic example by the rapporteur, Mrs Torres Marques.
Thirdly, we have still made no real progress on easier access to financing. We have already pointed out the need to set up, for example, reciprocal guarantee companies, risk capital and even earmarking credits from the European Investment Bank, and once again we would like to ask for this, something which unfortunately has not yet been put into practice, despite the fact that we have already asked for this; well, now the rapporteurs are calling for it again.
Fourth, we must emphasise the importance of vocational training.
And finally, my fifth point, is that SMEs must be given easier and improved access to international markets.
Madam President, all the fine words about growth and tackling unemployment in Europe that we heard earlier on from Mr de Silguy will bring no practical result unless specific measures are taken immediately to support SMEs, and in particular small enterprises which, as the Commission itself has pointed out, are the seedbed of job creation. In fact, craft and small enterprises have accounted for 60 to 80 % of the new jobs created in the past five years. It should concern us, however, that the average survival time for SMEs is just five years.
The European Union is failing to put in place the measures that are needed to improve the environment in which small and medium-sized enterprises function. The ELISE programme is still being blocked in the Council. We have no illusions, of course, about the effectiveness of such isolated programmes in the overall context. Even so, experience has shown that they do help. Proper implementation of them could have a positive impact. The Commission could implement the proposal on reducing VAT for labour-intensive SMEs as a growth incentive and to combat unemployment. It could look at specific measures to facilitate access by SMEs to the credit system on terms that take account of their special characteristics. In the preliminary draft budget for 1998 it could make more money available for actions in this field. The unwarranted exclusion of SMEs from collective bargaining and consultation procedures at the Community level must cease.
Madam President, we support the positive recommendations made by the three rapporteurs and the endeavours of Mr Papoutsis to energize the sector. One has doubts, however, about the long-term prospects for SMEs and job generation when consumption is being squeezed so hard by the merciless austerity programme. And, of course, these enterprises are the first victims. We feel obliged to express reservation, Madam President, about the effectiveness of the Union's policies which, as in the case of the employment problem, are most notable for producing a lot of talk and no practical effect.
Madam President, ladies and gentlemen, I think the question of small and medium-sized undertakings is often discussed from the wrong ideological perspective, as though it were a matter of finally achieving Adam Smith's utopia of a society of lots of small producers. That is not the real issue. Inspite of all our support for SMEs and inspite of all the Community's eloquent words we see a process of centralization everywhere, a process during which small and medium-sized undertakings are being forced into dependency on larger undertakings.
Here we need to introduce a specific programme that really takes account of the fact that the crafts, services and self-employment offer new job chances and that cannot and must not act as a breakwater for deregulation and the atomization of small firms but that enables them to benefit from the fact that there are regional economic links that work, benefit from the fact that innovation is also supported by setting the appropriate standards and targets. In this sense - and looking also at the cooperative and alternative movements in our countries - we consider support for SMEs an important issue.
But that must mean giving real priority to environmental aspects, to economic independence, to improving working and living conditions and, above all, to the development of the local economy and its survival and efficiency, rather than to some utopia of small producers, to the idea that we have to increase the number of small firms in relation to the total number of firms, or whatever. That is something we certainly regard as misguided. On the whole, however, these reports tend in the right direction. I would particularly like to thank Mrs Torres Marques on her useful report.
Madam President, ladies and gentlemen, Commissioner, once again we are debating a subject which keeps appearing on our agenda in this assembly: the creation of employment and stimulating the activity of SMEs. Sadly we have to admit that the effectiveness of the measures taken by European authorities to fight unemployment is inversely proportional to the time and effort dedicated to it. For some twenty years now we have been unable to stop unemployment soaring.
There is no lack of explanations or reasons for this drama of continental proportions: the energy crisis, economic globalisation, technological progress and the demographic explosions, in other words we have plenty of explanations but still no jobs.
Fortunately, the countries of the European Union have been pioneers in the creation and maintenance of a system of social protection which protects people from poverty and abandonment and therefore has helped tens of millions of Europeans without jobs. However, this system is being maintained at the cost of strong fiscal pressure which is making it increasingly difficult not only to create but also to preserve enterprises, especially the small enterprises in existence.
It is also a hard fact that the number of people wishing to set up business and create jobs is decreasing every year. As far as this situation is concerned, everyone with anything to do with running public life in the European Union is responsible. At municipal, regional, national and Community level there are more and more regulations imposing endless obligations on people who want to set up such an activity, and you almost need the intrepid spirit of a 15th century explorer to launch into the adventure of setting up an SME in today's European Union. Perhaps the interventionism of the authorities has in many cases reached an excessive level. We have sacrificed the spirit of enterprise to guarantee welfare. Most of our youth have their eyes set on a job in the public administration, they all want to be the civil servants and, although we know that civil servants are vital for a properly run public administration, we have to accept that they do not create wealth.
In this rather wretched context, I would like to add that the proposals which we are discussing, and which my group will support, will not be enough to change things. For example, it is an excellent idea to bring down VAT, especially for SMEs, and it is also an excellent idea to support cross-frontier cooperation or the training of apprentices and employees employed in craft industries, but in practice small enterprises are being ravaged by growing competition, increasing taxes and costly funding.
When interest rates go down, they go down for the powerful, for those whom the banks see as good customers, but these decreases in interest rates are never applied to small companies. Large enterprises, not to speak of multinationals, always obtain better financial conditions, better access to markets and better support from the public institutions, which often compete among each other, offering huge incentives for large enterprises to set up business within their municipalities.
Against this background, the authorities must accept the idea of positive discrimination in favour of SMEs. It is vital to relax the demands imposed on these companies and to reduce fiscal pressure, if we want these enterprises to have any possibility of survival. Among the measures proposed, I would pick out three: reducing VAT, creating guarantee banks and changing the rules on awarding public contracts so that, whenever possible, priority is given to SMEs. At the same time, we should bring down some of the barriers to the creation of enterprises and stimulate the development of an enterprising spirit among our young people.
Madam President, all good things come in threes, so we are told. These reports by Mr Garosci, Mrs Peijs and Mrs Torres Marques on the small- and medium-sized business sector make it plain that the European Parliament is keen to shift European employment into top gear.
But unfortunately the engine is stuttering a bit. Perhaps because it is starved of fuel, because the Council refuses to free up enough funds for the various SME programmes. But that is not the main reason. Mrs Peijs puts her finger on it when she points in her report to a lack of proper co-ordination. EU programmes cut across national schemes and SMEs themselves are unable to find their way through the subsidiarity jungle.
We cannot blame the Council and Commission alone. The European Parliament must not just play Father Christmas, but must apply itself to securing more simple and more transparent legislation. Nor is education be the main villain of the piece, as Mrs Torres Marques would have it. Risk minimization is not something taught at school, but a cultural and anthropological reality. It would be rash to burn down the whole system of education just because of one finding. In practice we see that people with a higher education often combine their careers with a small self-employed consultancy, or start up on their own later in life. Consequently we should scrap recitals J and K from paragraph 12 of the motion for a resolution.
Creating more jobs is a noble endeavour, but not at the expense of the environment and natural resources. A sizeable proportion of environmental pollution is created by small businesses. The recent informal Environment Council debated this problem. Will the Commissioner tell us what initiatives the Commission intends to pursue in this regard?
Good old Europe; the symphony plays on, more out of tune than ever. There is assistance, but never enough: many small and medium-sized enterprises and craft businesses have never been helped. Aid application procedures are complex and discourage initiative. Information is difficult to obtain and only the wellconnected few can get hold of it. So many proposals and projects, but the reports and opinions are a waste of time and the objectives rarely achieved. We wonder why 50 % on average of small and medium-sized firms go bankrupt in the first three years of business. Despite this, small and medium-sized firms represent 99.8 % of all Union companies and their ebullience stimulates them to create jobs and boost the economy of the whole of Europe.
On the other hand, many Member States consider this dynamism inexhaustible and have identified entrepreneurs as the one island for perpetrating the worst acts of piracy. The Italian government has identified this island in Padania and hopes the patience and tenacity of Padanian workers and entrepreneurs will know no bounds. The latest tax manoeuvre takes another 20 thousand billion out of businesses, forcing them to operate under a double tax burden.
If we want to save entrepreneurs, Member States must adopt unified procedures and provisions to prevent unfair or damaging competition. This requires the greatest possible simplification of the letter and application of the complicated tax laws, putting the cost of money within the reach of new firms and firms courageous enough to regenerate themselves, investment in research and projects to stimulate and encourage research and, finally, involvement of young people through school so that work is not just a synonym for sacrifice but means collaboration and cooperation.
Madam President, colleagues, it has been calculated that if each small or medium-sized enterprise could recruit one extra employee, unemployment in the Union would be dealt with at a stroke. There is something of a conflict between potential opportunities and exactions here. How is it possible - as happens in a number of countries - to adopt such a bizarre approach as to impose on small businesses much the same bureaucracy and obligations as on large ones, for example employers' contributions, book-keeping, value added tax, accounts, audits, compulsory insurance and so on? As a result, the per capita administrative costs of a business employing five people can be just as high as those of a business with a staff of 100.
Mrs Peijs's excellent report quite rightly stresses the need to simplify the regulations applicable to small and medium-sized enterprises. We need a Union programme to help SMEs to become networked in the internal market. At the same time, marketing by SMEs should be facilitated, because it is difficult and expensive for small businesses, with their limited resources, to break into big markets.
The way in which taxes are levied is utterly misconceived. At present, any enterprise which recruits a new employee is penalized for doing so. Taxation is concentrated on labour, rendering it expensive. But if an entrepreneur purchases a machine or an automaton, he does not need to pay any wages or any secondary labour costs. This has led to a situation in which recruitment of people is penalized and the replacement of people with machines is promoted. It is no wonder that the information society has brought high unemployment. We absolutely must quickly shift the focus of taxation away from labour, for example to added value, turnover and capital. This would promote labour-intensive enterprise and employment. The question is, what does the Commission intend to do to bring taxation up to date in the age of the information society? That is really the issue at stake right now.
Madam President, a year or so ago in another debate on SMEs I quoted a slogan which says that SMEs are not big companies in pocket format, but have many features which are specific to them and they need a policy designed specifically for them. The Commission acknowledges this specific identify of small businesses and that is a good thing. But as yet it has not recognized the other reality, which is that by far the majority of firms are small- and medium-sized firms.
Current policy allows for the specific needs of small businesses by granting them derogations. But a plethora of derogations makes for complicated laws and unfortunately does not always make life easier for the business world. This is borne out by a Commission study of intra-Community transactions and the INTRASTAT and VAT obligations involved.
So I think there is an urgent need to stop regarding small businesses as irritating mavericks, forever wanting special treatment. Policy must be geared to the realities. This means that small businesses must be the rule and not the exception. The Maastricht criteria have forced governments to rationalize their budgets. Let us now introduce the idea of small businesses as the norm in order at last to find solutions to all the various problems which previous speakers have mentioned. If governments then show as much enthusiasm for the norm of the small business as we have shown for the Maastricht criteria, we shall be on the right road.
Derogations are good for dealing with minority problems, but when the exempted minority is in fact the majority it is time to change track.
Madam President, I agree with the rapporteur, Mrs Peijs, when she says that the Commission is brimful of good intentions but that when it comes to concrete measures, small businesses are all too often left out in the cold. To be fair, we should say that there has been some progress in European policy on small businesses as a result, for example, of the EASDAQ facility for small businesses and the SLIM project. But there are quite a few impasses, and I will name two of them.
Firstly, why are small businesses not involved in the social dialogue? Parliament has been advocating their inclusion for a long time. Secondly, there is still too little being done to provide small businesses with easier access to sources of finance. Commission and Parliament are enthusiastic supporters of the ELISE programme because of the powerful leverage it provides. But what do we find? ELISE has been blocked for months now by the national governments. Hence my question to the Council, but I fear that the Council is not here today, my question is this: when is this obstruction of the ELISE programme going to end?
Madam President, Commissioner, SMEs account for 70 % of employment. Over the last five years, they have created between 60 and 80 % of the new jobs registered and are, I believe, a source of what must be a priority for the European Union: job creation. However, they come up against a number disadvantages: administrative barriers, excessive red tape, a lack of participation in social dialogue, a lack of support for training and funding difficulties.
If the European Union really wants to foster SMEs it must make proposals which actually do something; above all, apart from small enterprises, there are also the small craft industries, whose fundamental function is also to preserve the cultural heritage, the traditional heritage of the peoples, and sometimes also the environment.
Therefore, we think it is fundamental to make a proposal, and the Commission really should bear in mind the difficulties which are currently facing small enterprises.
Madam President, we see, as the Commission recalls in its communication, the essential importance of SMEs in the European Union. Firstly the number of them, since they account for 99 % of all businesses, then their economic power, since they employ almost 65 % of the Union's workforce.
Starting from this observation, in the perspective of a policy of employment and maximum growth, it was essential to grant SMEs a special place, in terms of interest and aid, and an attempt has been made to do this since the integrated programme of 1994. This programme has now been extended by the 1996 programme, which takes up the same methodology again - multiannual programme, concerted action with Member States, other actions in favour of SMEs - but redefines the objectives in the form of five priorities: simplifying and improving the financial, fiscal and administrative environment, helping SMEs to internationalise, enhancing competitiveness and promoting entrepreneurship.
We consider this programme demagogic in the sense that it is obvious that it is necessary to consider the importance of SMEs in the European economic scene, but is this the best way to do it? Once again, a whole series of good intentions are talked about, but what SMEs need are concrete, effective and speedy measures. Their strength lies in their flexibility and their ability to react to the needs of the market.
It is in this that I go along with the rapporteur, that is, that it is interesting to look at what SMEs lack. But they are awaiting more concrete measures. These are not large industrial groups, mindful of the macro-economic measures taken by Brussels, but small structures which struggle daily to try to reconcile on-going management, the conquest of markets and practical difficulties.
Now, what is the Commission proposing, and in particular in what form and how quickly, to face the structural shortcomings in equity capital of SMEs, the problems of management which they come up against? To meet the needs of SMEs, economic and monetary union, the need to educate and train in business culture or to create a common and simple VAT system are brought up. Is this not provocation? Let us start by removing their administrative, fiscal and social shackles at a local level, let us harmonise the VAT systems of Member States and let us create a stimulating fiscal environment which takes account of the particular nature of SMEs. Besides, that is all they are asking for.
It is easy to make grand declarations in favour of the creation of jobs by means of support for SMEs. But suppose these measures were actually put in place, what would the real cost be? It seems to me that once again we are hearing about another abstract theoretical programme, tracing an observation, while many incidental questions relating to day-to-day management, far from receiving concrete answers, have not even been mentioned.
Madam President, at this time the European Union's main aim should be to boost employment. But in the framework of globalization the SMEs will only be able to make promising jobs available if they are innovative in their activity. Innovative activity involves, firstly, research and development. Accordingly we must improve the aid measures here. There is a range of different programmes, but at present it is still a jungle and they are not easily accessible to the SMEs. Participation in the research framework programme is currently still quite inadequate. We have to produce a package of aid that is specifically geared to the SMEs, both financial and legal aid, so that the SMEs can actually transpose their findings into products. Here the question of intellectual property and patenting creates great difficulties. The exchange of findings between small and medium-sized undertakings is not always a matter of course, because afterwards they very often have to compete among themselves on the market.
We should also consider whether it is not possible to administer and utilize the aid, the advice and also the money, including that under the framework programme, more decentrally. Centralized advice only reaches those SMEs that are able and willing to come all the way here to obtain information. I think it is our job to provide the information in the field.
Madam President, at this time of serious economic recession throughout Europe, small and medium-sized firms could be the lifeline, the last route back to an acceptable growth rate, and an important, perhaps the only, source of jobs. On top of the recession, jobs are being blocked by basic failings and imperfections which are not dealt with adequately even in the important documents being discussed today.
The Commission's document, for example, mentions coordination of Community instruments and state action to implement the measures effectively, but does not explain how to achieve this or who is to carry it out. If we add to this the limited nature of the results obtained through the agreed actions, our confusion is considerably increased.
We think simplification of the administrative procedures, currently frustrated by national legislation, should be implemented without delay, and we also think the Commission's threshold for defining SMEs is too high, and does not tie in very well with the criteria applied at national level. In Italy, for example, the limit is 250 employees. This means it is firms with a well-established organization which get access to Community finance rather than smaller companies in need of greater support. And that is no good at all.
We also condemn the difficulty faced by smaller firms, which therefore have limited capital, in terms of access to credit. Finally we are asking for the introduction of measures genuinely designed to promote an entrepreneurial spirit and a spirit of initiative amongst small and medium-sized firms, rather than create bureaucracies within them which limit action and, above all, development.
Madam President, I must take this opportunity of complimenting Mrs Torres Marques and the other colleagues on their work. The activities of the craft industry deserve more attention and support and I welcome the intentions of those people who are going to try and bring about the conditions so that this support can be given.
However, in all of these reports, there is link between the craft industries and small enterprises which could lead to confusion or ambiguity. The activities of craft industries may - and in many cases do - have characteristics of a cultural nature, the respect and transmission of traditions. They may be - and in many cases are - activities of resistance in which craftsmen continue to be very closely linked to their tools and means of work, and this is not always compatible with a business activity such as it is presented in these reports.
Therefore, while emphasising the positive aspects of these reports, I also wanted to make it quite clear that I refuse to allow them to be interpreted as mixing up certain independent activities carried out by tiny enterprises with the type of work characterised ironically as 'careerjobs' , or 'civil service' . This alternative is completely unacceptable and we really should deal with the craft industry separately, as it deserves.
Madam President, the special quality and strength of the European economy lies in its structure, which relies so much on small and medium-sized enterprises. But this small-scale structure also creates vulnerability and disadvantages in a world moving towards globalization. Crafts firms and small firms often operate only on a local market, nevertheless they are fully exposed to the increased competition in the single market.
The Commission and the Member States must therefore do their utmost to promote systems of cooperation that will allow them to face up to this stronger competition. Let me point out that the European tourist industry - a potential source of additional jobs - is made up to a large degree of small firms. So any measures to support small and medium-sized enterprises are of long-term benefit to this major branch of the economy, which unfortunately still has no legal basis in the EU treaty.
Madam President, since I have to be brief let me just take up one point in Mrs Torres Marques' excellent report, which is specially important to Austria, namely the call for special support for small firms in frontier regions. Firms in the most peripheral EU regions are particularly tempted to move abroad where things are cheaper, thus increasing the strain on the job market within the Community.
It is only the specific structure of these small firms, that are so important to the national economy, the close ties between families and between firms, love of country, cultural roots and the generally better quality of life that stop them from moving elsewhere. This has quite significant social and cultural implications for the Union and for that reason alone we should provide substantial aid.
Madam President, everything has been said about small and medium-sized firms by now. There is never a debate in the European Parliament about the huge employment crisis which does not favour consolidating already existing small and medium-sized firms and the possibility of creating new ones.
The three reports make the right points. The Council of Ministers is determined to block any instrument Parliament approves, like the ELISE programme to promote forms of credit guarantee for small and medium-sized firms. There is a need to cut bureaucracy, and simplify administration and tax procedures; there is a need to promote access to innovation and to Community policies for small and medium-sized firms. I could continue but I risk repeating things that have already been said.
I would just like to make one point: very small firms, individual craftsmen, are weak in the world market; they cannot make it. But when they are part of a positive local context made up of networks of relationships and positive service policies, craftsmen and small and medium-sized firms become factors of competitiveness. Here I would particularly stress the demand for action from the Commission and the Council of Ministers to put small and medium-sized firms in a position to compete in the market with everyone else.
From this point of view the policy of real services is about strategic choices which promote training and internationalization. It is a policy of real services to encourage small firms and craftsmen and put them on a par with other companies in Europe.
Madam President, allow me first of all to thank the three rapporteurs, Mrs Torres Marques, Mrs Peijs and Mr Garosci, for their splendid work.
Concerning the report of Mrs Torres Marques, I can assure the House that we intend to respond to the call for the introduction of measures in favour of the craft industry and small enterprises. From what has been said today it is quite clear that everyone agrees on the need for coordinated measures to promote their growth and competitiveness. As the rapporteur herself emphasized earlier, that is essential if they are to contribute to the increase of employment. I agree also that training and education systems have an important role to play in creating a spirit of initiative, responsibility and entrepreneurship.
The Commission has had wide-ranging discussions with the bodies of the sector in preparation for the Third European Conference on the Craft Industry and Small Enterprises scheduled for Milan in November. Craft industries and small enterprises need to be able to turn to intermediate bodies such as their professional associations and cooperatives for help in meeting the challenge of new developments in Europe as they occur. The Commission will shortly be publishing an invitation for the submission of proposals with a view to providing support for European initiatives embarked on by such bodies. This invitation will offer opportunities for the promotion of high quality plans, and in particular plans involving young entrepreneurs and women entrepreneurs who wish to become active at the European level.
As regards Mrs Torres Marques' question concerning the involvement of the Regional Fund, I can tell her that on average about 10 % of the total resources of the Fund are disbursed specifically for measures designed to activate and improve the economic environment as it affects SMEs exclusively. That percentage is even higher in the Objective 2 areas, in the areas which are in industrial decline, that is to say, and in the Objective 5b areas, the rural areas, where the average is between 15 % and 20 %.
As regards the report of Mrs Peijs, I welcome its support for our efforts to improve the coordinative role of the Directorate General for Enterprise Policy. When Directorate General XXIII was restructured in April of 1996 a new unit, with the principal task of promoting coordinated actions, was set up. Our main goals are the improvement of access to other Community programmes and more effective coordination with related horizontal Community policies. We are moving in exactly the direction that Mr Quisthoudt-Rowohl has urged.
The Council also, for its part, has requested the Commission to submit a recommendation on ways of improving the access of SMEs to the Community programmes. I believe that we are now ready to offer a specific follow-up to that request for the coming twelve months, for the coming year. Unfortunately, time does not allow me to elaborate on the particular points of Mrs Peijs' resolution. However, Madam President, I would like to inform you that in general terms I agree with her recommendations, and I hope that the House will give her report its undivided support.
Permit me, however, to emphasize three factors.
First, I completely agree with rapporteur that the big challenge is the single currency, the euro. I can inform you that the Commission has a number of initiatives in mind with a view to helping small and medium-sized enterprises to prepare for the major challenges that lie ahead with regard to the use of the euro and, at the same time, to prepare their relations with the banking system.
Second, in connection with a point that many speakers, among them Mr Paasilinna, Mr Gonzáles and Mr Hyland, have focused on, namely the importance of establishing a fair taxation regime for SMEs, I can tell you that the Commission is preparing a new system of value added tax for the single currency which we believe will also be of benefit to small and medium-sized enterprises. The introduction of the new system is scheduled for 2002, but there may well be some delay. The Commission proposal for the specific legislation is still at the preparatory stage, but we expect to submit it within the first half of this year, by the end of June, that is to say. However, the negotiations with the Council, on this matter too, will obviously be extremely difficult. The Member States have strong reservations because in the new system they will be much more reliant on each other than at present, and, as you know, the Council is always extremely cautious on taxation matters.
Third, as regards tourism. You will be aware that I attach great importance to the development of tourism. Small and medium-sized enterprises which are active in tourism have benefited from measures included in the integrated programme in favour of those enterprises. In the next annual report of the observer on SMEs there will be an assessment of the particular situation of small and medium-sized enterprises which are active in the tourism sector under a special heading.
Turning now to Mr Garosci's report, I can say that I believe that the 1995 report of the Commission on the coordination of activities in favour of SMEs and the craft sector provides a complete picture of the Community's horizontal measures for these businesses. This report is an important tool for the coordination of the Community's activities and programmes. And, as I said when making reference to the report of Mrs Peijs, the Commission has set the coordination of the Community policies as one of its highest priorities. We do, therefore, intend to strengthen this dimension of our policy even further, and I welcome the European Parliament's support for this broad objective. Coordination of the Community's activities has a twofold purpose: to include the SME dimension in the formulation and implementation of Community policies, so that better account can be taken of the particular characteristics of these enterprises, and, as Mr Rübig has urged, to increase the actual level of participation of SMEs in the programmes.
Madam President, we are indeed endeavouring to simplify the administrative procedures. As Mr Paasilinna emphasized so very clearly, so very eloquently, that must be one of our principal objectives in all of the Member States. I can inform you that only today the Commission adopted a recommendation to the Member States on the simplification of the administrative environment for business start-up; on the simplification of the environment, that is to say, in the very early stages when activities are being commenced and new SMEs are at their most vulnerable.
Training, as Mr Gonzáles Álvarez has stressed, is another fundamental parameter with regard to the growth of small and medium-sized enterprises. That is why we have paid particular attention to the training of management personnel. And another central aspect, for both small and medium-sized enterprises and the craft sector, is international cooperation. In addition, our efforts must be targeted on achieving better access for small and medium-sized enterprises to standardization activities and certification systems. You have quite rightly placed great emphasis today on the access of small and medium-sized enterprises to finance, and have proposed further development of the SME facility to include subsidized loans for job-generating SMEs. As you know, the Commission has already proposed an extension of this mechanism. Unfortunately, the proposal did not win the support of the Council. I share your disappointment, as expressed by Mrs Kestelijn-Sierens, and I fully understand the importance that Parliament attaches to the matter, as pointed out by Mr Filippi. Like you, we are disappointed with the Council's refusal to approve the ELISE loan insurance proposal. However, funding is the very lifeblood of SMEs, so the matter will not go away for long.
I believe that the results of the Round Table of Banks and SMEs are important. The round table report makes mention of a wide range of best practices which can be adopted by the European Union as a whole. It also contains specific recommendations for improving the access of SMEs to financing.
I can also inform the House that work has been completed on a report on the SME capital market. The report examines the main obstacles to the growth of the SME capital market and will be approved by the Commission very shortly. The Commission itself is willing to devise schemes to provide small and medium-sized enterprises with better access to the financing that they need for growth. I agree totally with Mr Gasólina I Böhm on this matter, and I have requested our services to look for new additional initiatives that can be put in place. I hope that in the coming months we shall see the results of the preliminary draft evaluation in connection with start-up capital funds. I can assure you that I shall endeavour to ensure a good follow-up and specific action in this area.
Another important aspect that you have touched on is improved participation by small and medium-sized enterprises in the European Management and Audit System in regard to the environment, the EMAS. In the autumn of 1996 the Commission set up a trial, a pilot action, in the environmental audit field, called Euromanagement, with the principal objective of helping 500 to 700 SMEs to integrate the new environmental management requirements into their operations and, also, to help a smaller number of SMEs acquire the eco-audit label. This constitutes a sincere effort on our part to promote the aspects referred to by Mr Wolf.
I must say that I am pleased by the emphasis that Parliament has placed on the need for direct representation of small and medium-sized enterprises. This objective is encompassed in the new multiannual programme for SMEs and the craft sector.
I can tell you also that our services have already begun the preparation of our next report, which will provide more recent data. These reports will be compiled every two years and will focus on the progress that is being made on including the SME dimension in all of the Community's policies and programmes.
Madam President, in finishing I would like to restate the Commission's strong commitment to the promotion of the interests of SMEs in all of the Community's policies and programmes. In that regard the views and recommendations of this Parliament are very positive and very constructive, and I promise that we will consider them very carefully. And permit me, of course, to agree with Mr Thyssen's final assertion concerning the need for the Member States to make coordinated efforts to support their SMEs just as they are striving to achieve economic convergence. If that is done I believe that we shall see a significant strengthening of the presence of these enterprises in the economy.
Madam President, I wish to thank Mrs Peijs, Mrs Torres Marques and Mr Garosci once again for their reports. I would also like to thank all of you for your efforts to help small and medium-sized enterprises and for your continuing support for the Commission and the excellent cooperation that has so far been achieved.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Adjustment of the financial perspective
The next item is the report (A4-0135/97) by Mr Tillich, on behalf of the Committee on Budgets, on the proposal for a decision of the European Parliament and the Council of the European Union on the adjustment of the financial perspective to take account of the conditions of implementation (submitted by the Commission pursuant to paragraph 10 of the Interinstitutional Agreement of 29 October 1993) (SEC(97)0364 - C4-0111/97).
Madam President, the report on the adjustment of the financial perspective pursuant to paragraphs 9 and 10 of the Interinstitutional Agreement is a document that comes up again every year in the course of the budgetary procedure. This was not a problem in the past. There was hardly any discussion and Parliament and the Council agreed. It was simply a technical procedure.
This year we have a problem. In addition to the usual procedures, namely transferring unused commitment appropriations from 1996 to the year 1999 - ECU 545 million for the structural funds and ECU 17 million for the cohesion fund - the Council wanted more this time. The European Parliament had and has no problem with the transfer of resources from 1996 to 1999. The Committee on Budgets unanimously approved the Commission proposal. But the European Parliament cannot endorse the Council's wish to transfer another ECU 1 billion of commitment appropriations again from 1998 to 1999, after they had been transferred to 1998 from earlier years, not least because the Commission notes in its proposal that following the inadequate use of resources in 1994 and 1995, the situation improved considerably in 1996. That does not just mean that all the original appropriations were used up in 1996, contrary to the situation in the two preceding years, but also that a small part of the backlog at the beginning of the programme period could be made up.
The Council has ignored this finding by the Commission and repeated the same view in the trialogue in early April. The Council emphasized that this 1 billion had to be transferred again from 1998 to 1999 in order to achieve the zero growth rate of the 1998 budget. The European Parliament too is well aware of the Member States' endeavours to pursue a careful budgetary policy and to satisfy the criteria for monetary union. But it is also aware of the Edinburgh decisions on the structural funds, on the financial perspective, and it is well aware of the Interinstitutional Agreement of 1993.
The aim of the European Parliament is to remain faithful to the guidelines adopted in January for the 1998 budget and to adopt a budget that reflects a responsible expenditure policy in all its headings and that economizes in areas where the same situation recurs every year of money being transferred back to the Member States. That is why we support this Commission proposal not to transfer the entire 1 billion from 1998 to the year 1999, but only ECU 500 million. We want to leave the remaining ECU 500 million of commitment appropriations in the 1998 budget, to enable us in autumn this year, thanks to more precise predictions, to adopt better forecasts of agricultural expenditure in the 1998 budget.
This is entirely in line with paragraphs 9 and 10 of our guidelines and the Dutch presidency agreed to this compromise at the trialogue last Monday. I only hope that the Council will do the same, by the latest at its meeting tomorrow morning. Although the Council is not present this evening - but I am sure it can read up what I said in the Report of Proceedings - I would like to make two more personal comments on the subject.
As general rapporteur for the 1998 budget I took over the burden of pressure of the last budgetary deliberations on the 1997 budget. The tensions that existed at the time have not yet eased entirely, and many Members of this House once again feel that the Council is trying to use the European Parliament in order to work off its own inability to reach a consensus. We proved that we can reach a consensus at that time and again now. The Council, however, should carefully peruse and note the relevant passages in the Treaties and in the Interinstitutional Agreement, which state that the budgetary authority has two arms and that these two arms -the European Parliament and the Council - must reach agreement. I recommend to the House that it adopt the draft report tomorrow.
Madam President, the Tillich report is bone dry, I agree, but frankly its importance is such that there is no excuse for this debating chamber to be virtually deserted. This short report by Mr Tillich hides the fact that its gestation has been frankly laborious, as well as alarming. What seems to be beautifully simple, given the presentation by the rapporteur, was drafted in an environment of extreme tension between the two arms of the budgetary authority, tensions which were very different from those which usually arise in serious negotiations between the Council and the Parliament on budgetary matters. During one part of the negotiation, a majority of the Council tried to impose its criterion on the European Parliament without giving any reason, demonstrating an attitude which, if I were not watching my tongue, I would refer to as blackmail.
May I repeat what the rapporteur said and remind you of the situation: in accordance with the Inter-institutional Agreement of 1993 - a subject on which I was rapporteur - the Commission is meant to make the necessary proposals to adjust the financial perspective at the beginning of each budgetary exercise.
On one hand, on the basis of Article 9, it must notify any adjustment of the agricultural guideline and the amount of the other categories of expenditure in ratio to the change in GDP and prices. This is a technical and automatic adjustment and the budgetary authority must be forced to accept it. On the other hand, here I come to the heart of the matter, on the basis of Article 10 of the Inter-institutional Agreement, it must propose an adjustment to credits for Category II, the structural expenditure, in accordance with its execution so that unused appropriations are not lost.
Since 1989, i.e. since the first Inter-institutional Agreement, this has been carried out without any major problems. However, this year the modest transfer of 562 million ECU from 1996 to 1999 did not obtain the initial go-ahead from the Council, which wanted to add 1, 000 million incorporated in Category II for 1998. This is a curious way of proceeding, because it set it at one thousandth of the maximum amount expected for payment credits for 1999, but also used a mechanism which was designed to recover non-executed appropriations or, in other words, to announce a non-execution at a time when there was a threat of violation of the political-budgetary agreements reached in Edinburgh.
In the light of this, the Commission has presented a new proposal for a compromise which we can accept - and which we are going to vote for - in order not to lose the 562 million ECU earmarked for the more explicit machinery of solidarity and fighting unemployment in the Community budget. However, as the rapporteur has pointed out, this cannot be a precedent and I should like to add that only good political will is preventing us from considering this procedure as a covert revision of the financial perspective.
Ladies and gentlemen, the Committee on Budgets fully supports, almost unanimously, the proposed compromise as the lesser of two evils. The Socialist Group will support the rapporteur, whom it congratulates on a difficult task well achieved, emphasising that we would like to see appropriate payment credits earmarked, focusing on operations in Objective 1 and 2 areas, as the rapporteur also suggests.
But we do have questions. Why has this been so complicated? If we recall that the decision on those who are to be part of the 'euro club' should be taken on the basis of 1997 figures, what political or economic balances are endangered by the famous billion ECU from 1998? Is there any country which might see its fulfilment of the Union Treaty mechanisms on excessive deficits put at risk? None at all. It is not national finances, including co-funding, which could put in danger the fulfilment of convergence criteria, because we are talking about thousandths of points of GDP. We are witnessing a rather hypocritical exercise, ladies and gentlemen.
When the European Parliament committed itself to an austerity budget policy, for a budget which represents less than 2.5 % of the Member States' public spending and only 1.2 % of the Union's GDP, what is this war all about? It is the richer countries which most openly admitted, in the Council of Ministers, that they were unwilling to execute the Structural Fund. Perhaps we should change our minds over who can benefit from these funds, but there is no doubt that we should do something about these credits which are designed to reduce the gap between the richer and poorer in the Community and to fight against unemployment. To postpone them, as the Council is proposing, would only make the problem worse. That is why, ladies and gentlemen, we socialists, fighting for a fairer Europe and for a more effective policy of solidarity, are going to support this compromise measure.
Mr President, ladies and gentlemen, the difficulties which the Commission's original proposal met along the way are a very clear example of the difficulties which are going to crop up in the budgetary debate over this year. Tomorrow, the European Parliament is going to approve a Commission proposal on adjusting the financial perspective which is different from the one originally presented by the Commission. This proposal is the only one that seems to have reached a certain degree of consensus, a sufficient consensus in the Council - and I say 'seems' because, as the rapporteur, Mr Tillich said, we shall still be in doubt until tomorrow.
If this consensus is not finally reached, there will be a major inter-institutional conflict in which the Parliament will have to support the Commission against the Council, all of this just a fortnight away from the presentation of the preliminary draft budget presented by the Commission for 1998.
A favourable vote by the European Parliament should not conceal the fact that it is not the ideal solution nor is it the only one possible. We note a reduction of 500 million ECU in the amount of credits earmarked for 1998, an amount transferred to 1999 on the basis of a statement by the Commission, which says that it will not be possible to execute more than 600 million ECU in the 1998 budgetary year. In any case, we think that the Commission has done everything possible to solve an impasse in the Council which could have made it impossible to fulfil the obligation of honouring the agreements reached in Edinburgh.
Mr President, honouring agreements and guarantees for fulfilling agreements reached within the European Union is the very cement of our credibility and the vital pillar for our political co-habitation. From this point of view, we accept the Commission proposal in that - and this should be made very clear here - the genuine political debate will come about when we see what the Council makes of the Commission's preliminary draft budget.
The vital agreement on the growth percentage for the 1998 budget, compliance with signed agreements remaining fully in force and maintenance of the figures for payments credits, will very much condition the possibility for the three institutions to reach an agreement over the budget. Furthermore, the European Parliament must accept that it will have the final say on non-compulsory expenditure in Category II and that it should negotiate for all it is worth on Category I. All I have to do now is congratulate Mr Tillich, the rapporteur, once again on his openness to agreement and compromise. I think that the Council should cooperate more with the rapporteur and not make his task more difficult than it actually is. Finally, I hope that the vote tomorrow will bring together more members of the European Parliament than are present here today. In any case, I hope that the absence of the Council is due to the fact that its representatives are taking a very close look at this latest proposal put by the Commission.
Mr President, ladies and gentlemen, Stanislaw Tillich's report on the adjustment of the financial perspective has come at just the right moment to illustrate the brief debate we had earlier with Commissioner Yves-Thibault de Silguy on respect for the convergence criteria, putting before us on the very same day what is a real textbook case.
If we carry over to 1998 the whole of the billion Ecus unused in 1995 and already carried over to 1996, and not used once, we are increasing Heading II of the European Union budget for next year by more than 6 % and we are setting a very bad example of our willingness to respect the convergence criteria. The reason for this is simple. By obliging net contributors to contribute from their national budgets the billion in question starting in 1998, we would be showing that we give little credence to the concept of durability, by this giving the feeling that, for our House, only 1997 counts. That does not seem to me a good policy.
On the other hand, carryover of the whole of the credit to 1999, creates unconcealed and particularly intense emotion in the countries which are the principal beneficiaries of the Cohesion Fund and the Structural Funds, specifically Greece, Portugal and Spain, who can, quite rightly, express doubts about the genuine willingness of Member States to respect the programming agreement for the period 1994-1999. The South could find evidence in this to illustrate the evil designs which are sometimes attributed to the countries of the North.
Commissioner Liikanen, who has demonstrated great wisdom on the subject, has arranged things with Chairman Samland such that a transactional solution will be found. It is this proposal which is the subject of the report by our colleague Mr Tillich and which, I sincerely hope, will have the agreement of the qualified majority of our House and of the Council. Indeed, it seems to me that 500 million in 1998, which actually generates a saving of 300 million in payments for the same year, and a commitment of 1.62 billion for 1999, is a good solution with, the same year, recuperation of the difference in payments.
So it is that on behalf of the UPE Group I can announce our support for this report, but it seems to me all the same that because of the size of the sum and the sensitivity of the heading, precise indications must be given at the time of the definitive vote for the 1998 and 1999 budgets. And I share the opinion of Jan Colom i Naval: a sum of one billion Ecus deserved a Chamber which did not look like a desert.
Mr President, the budget transfer under consideration is based on two proposals. The Commission proposed in March that ECU 545 million which had been saved from 1996 should be transferred to 1999. In addition, the Council has proposed transferring ECU 1 billion from 1998 to 1999. If both proposals had been adopted, it would have resulted in an accumulation of Structural Fund commitment appropriations in the last year of the programme period. This would have caused major problems for those responsible for implementing regional and structural policy. It was therefore sensible to divide the ECU 1 billion transfer into two and spread it between the last two years of the programme period. I should like to congratulate the rapporteur, Mr Tillich, on his good work.
The transfer of Structural Fund commitment appropriations now under consideration is already the third in this programme period. Altogether, ECU 4.3 billion has been transferred to a later year - a sum which can only be described as substantial. More than 18 million people are unemployed in the EU, and unemployment continues to rise. In addition, regional disparities are growing in many Member States. Regional and structural policies therefore face greater challenges than in the past.
The blame for the under-use of Structural Fund appropriations can of course be laid at the door of the Member States, but the EU cannot entirely evade responsibility here either. An enormous and complex bureaucracy has been established to administer the Structural Funds. Another obstacle is the strict rules governing the Structural Funds. The requirement for projects to be innovative is often excessive, as is the slowness with which investment is supported. These shortcomings can paralyse otherwise rational projects. If regional and structural policies were viable and effective, this would be reflected in competition for EU Structural Fund resources. Regrettably, this is not the case at present. Fortunately, however, this transfer does not eliminate resources, so that it deserves support in all respects.
Mr President, we shall not be opposing the adjustments to the financial perspective, concerning structural actions, as they stem from the modified proposal by the Commission. It seems to us to be a fairly balanced proposal, in particular as compared with the all-out position, which was unacceptable and really amounted to blackmail on the part of the Council.
It does enable us to recover the 562 million ECU which have not been executed and it also makes it possible to make these adaptations gradually over time. From our point of view, it is also possible to accept the suggestion made by the rapporteur, a suggestion made by myself, according to which guarantees will be made for the full inclusion of these appropriations in the budget, including the payments for the years 1998 and 1999.
I cannot conceal certain worries, however. Despite the well-founded reasons of a technical nature, this adjustment cannot be separated from options of a political type. First of all, that of consolidating budgetary contention which is something we do not go along with. Secondly, as I mentioned in my opinion on this matter, because this confirms the tendency for excessive concentration of budgetary appropriations of structural actions in the final years of this Community support framework. And this is no accident. Apart from other aspects, this situation is very closely linked to the guidelines and measures which are being adopted at Community level with that objective in mind, but on a different pretext. But these are aspects which we shall have to leave for a future debate. Obviously there will be plenty of opportunities for that. However, for the reasons I have already mentioned, we shall be going along with this adjustment to the financial perspective.
Mr President, nobody should be under the misconception that the 1998 budget is not going to be a very difficult one and so it is extremely important that we all make every effort to reach agreements and make sure that they are as wide-ranging as possible. Therefore, it is vital to begin by respecting previous agreements. We all know that agreements are to be honoured, and that is why the European Commission can count on our support to reach an overall growth rate of 3.3 % so that we honour the Edinburgh agreement, and that we shall also achieve an 8 % growth rate in Category II.
Therefore, given all of these efforts it is inconceivable that the Council should have tried to stand in the way of a wide-ranging agreement. For us the compromise solution for Category II in 1998 is not the most satisfactory one but at least it should avoid confrontation which makes it valid in itself. Therefore, Mr President, it is vital that we should adopt the Tillich report by qualified majority tomorrow.
We know which are the two arms of the budgetary authority and the European Commission is neither of them, but it would not be for me to recommend - in the hope that the preliminary draft budget for 1998 will be published - that we ignore the European Commission and its proposals on payment credit in Category II, given that the Commission is in the best position to know what is needed because it is the Commission which carries out these proposals.
Indents 18 and 21 of the Inter-institutional Agreement are quite clear when they say that credits must be sufficient to meet commitments.
Mr President, under paragraph 10 of the Interinstitutional Agreement of 29 October 1993, the Commission presented a proposal to Parliament and the Council for the adjustment of the Financial Perspective to take account of the conditions of the implementation. The proposal was to transfer to 1999 the allocations for the structural funds and the Cohesion Fund which were not used in 1996 - a total of ECU 562 million.
During the preparation of the preliminary draft budget for 1998, it has emerged that with the transfer of ECU 1 billion of commitment appropriations from 1995, decided upon in 1996, the allocations foreseen for structural operations for 1998 exceeded the requirements. The excess of available allocations in relation to implementation capacity would be about ECU 500m.
The Commission has therefore decided to amend its original proposal. In addition to the transfer of ECU 562m from 1996 to 1999, the Commission also proposes to transfer ECU 500m from 1995 to 1999. The adoption of the amended proposal would secure satisfactory implementation of the programmed expenditure. It would actually facilitate full budgetization before the end of 1999 of the allocations for the structural funds provided for the period 1993-1999.
I wish to congratulate Mr Tillich for his very good report and also thank Parliament for its good cooperation on this issue. Finally, I have just received the news that COREPER has also accepted this proposal this evening.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Safety regime for fishing vessels
The next item is the report (A4-0068) by Mr Le Rachinel, on behalf of the Committee on Transport and Tourism, on the proposal for a Council Directive (COM(96)0255 - C4-0255/96-96/0168(SYN)) setting up a harmonized safety regime for fishing vessels of 24 metres in length and over.
Mr President, ladies and gentlemen, the report in question is on a proposal for a Council Directive setting up a harmonised safety regime for fishing vessels of 24 metres in length and over. To grasp the importance of this text correctly, I am going to run through a brief historical outline of the standards and conventions which have been involved on the subject.
Because fishing vessels were excluded from the scope of the 1974 SOLAS International Convention for the Safety of Life at Sea, the need became apparent to establish a convention defining the rules for construction of new vessels, taking account of the peculiarities of these vessels, as well as the characteristics which equipment associated with the safety of fishing vessels should respect. That is how the International Convention for the Safety of Fishing Vessels, known as the 1997 Torremolinos Convention, came to be signed in 1977. However, because there were an insufficient number of ratifications, the 1977 Convention never entered into force.
In 1993, the International Maritime Organisation, the IMO, proceeded with a revision of this Convention by adopting the Torremolinos Protocol. However, it is only obligatory for vessels of more than 45 metres. This proposal by the Commission is therefore necessary, as of all the vessels of 24 metres and over, 85 % are vessels measuring between 24 and 45 metres. The Torremolinos Convention therefore currently applies only to 15 % of vessels. A consequent legal gap therefore needed to be filled.
We must be glad about any measure which aims to reduce the risks to which fishermen are exposed in the exercise of their profession. In taking up the provisions of the 1993 Protocol again here, a harmonisation of standards relating to the construction and equipment characteristics of vessels in the European Union has been undertaken, which guarantees a higher level of safety.
The fisheries sector, in its various sections, is an extremely sensitive sector. Consequently, the introduction of new requirements in terms of construction, safety equipment and on-board procedures, has had to be the subject of particular attention. The different committees, organisations and associations which represent the sector concerned have been consulted. They are unanimous in their interest in this new text governing their profession.
Indeed, the difficulties associated with their sector have not been aggravated despite the introduction of these new technical requirements. Furthermore, the minimal safety conditions necessary for the safety of human life, of vessels and of the environment, are guaranteed. Thus, because of the economic impact which the application of these safety measures would have on existing fishing vessels, it has been proposed that only the measures initially provided for in the Protocol for existing vessels should be applied to them. These standards should cover the whole of the Mediterranean and all coastal countries.
When it comes to third countries wishing to fish in internal or territorial waters of the European Union, or to land their catch in the port of a Member State, the situation is a little more complex. Naturally, they must respect the same requirements as Community vessels, but it will, however, be difficult to control the application of this. It would mean Member States reinforcing their resources for checking on land as well as at sea.
Anyway, this proposal could be considered a first step on the road to a coherent safety regime applicable to the fisheries sector. Indeed, following this, it will be a question of looking at how far it will be possible to apply these new standards to fishing vessels of less than 24 metres in length. Furthermore, safety on board ship must also involve the adequate training of crew in the sector. To this end, a report by our colleague Eolo Parodi is currently under submission to the Parliament's Committee on Transport.
Mr President, ladies and gentlemen, safety at sea is a matter for all of us and this report on the safety of fishing vessels, which I have the honour of presenting to you, enables it to be guaranteed. Let us help it to become a reality.
Mr President, ladies and gentlemen, Commissioner, the Commission's current proposal is the result of a very long and difficult but necessary process aimed at improving the safety of fishing vessels. The high rate of accidents at sea demonstrates the dangers of this activity and the scant success achieved to date highlights the reluctance of the main seafaring powers to do anything. Therefore, we must welcome the fact that the Commission has adopted this initiative, which has been needed for a long time, as it should benefit safety in this precarious industry. The draft directive calls for the extension of the technical provisions of the Torremolinos Protocol to all new boats measuring between 24 and 45 metres fishing in European waters and not only boats flying Community flags, but also boats belonging to third countries fishing in Community waters or landing their catches in European Union ports.
As the Commission itself acknowledges, this is only a first step as it only affects only 4 % of the Community fishing fleet, 57.4 % of the total tonnage and 77.4 % of the total volume of catches. But the adoption of a directive also seems necessary, at this moment in time, in order to bring into line the legislation of the different Member States and enable them to incorporate specific situations, albeit in keeping with basic common principles.
Therefore, as long as it is recognised that this is an initial measure, we think that this draft directive should be supported and approved as quickly as possible.
Mr President, I should like once again to congratulate Commissioner Kinnock on bringing forward yet another proposal to enhance safety at sea. I should also like to take this opportunity to thank the rapporteur for all his efforts in steering this measure so swiftly and effectively through the committee. As he has already outlined the background to this particular proposal which very importantly fills a legal vacuum, I do not need to repeat it
As the proposal says, safety is amongst the most important considerations of the Committee on Transport and Tourism. We are well aware that fishing is one of the most dangerous professions in the world. In Community waters during the last ten years over a thousand lives have been lost in the fishing industry. Worldwide many more lives have been lost. Everyone will recall that the common policy for safe seas called for the measure that, I am glad to say, Mr Kinnock has now brought before this Parliament.
It is important to address the requirement for safety of vessels of between 24 and 45 metres in areas outlined in the directive such as fire protection, life-saving and radiocommunications. The directive does just that and it will, therefore, command the full support of the Socialist Group. It will ensure a uniform and harmonized level of safety requirements whilst also avoiding distortion of competition.
In conclusion, while we are on the subject of fishing vessels - and I am sure Mr Kinnock will understand why I raise this - some French fishing vessels have been blocking the ports of Boulogne, Calais and Dunkirk, causing great inconvenience to many lorry drivers in my constituency. I would ask Mr Kinnock - and I apologise for the lack of notice - briefly to comment on that dispute and to see how we can best work together to ensure the free movement of people and goods in the future.
Finally, I have spent a lot of time in the Dover area in the past few days - for reasons which Mr Kinnock will be well aware of - and many of my constituents would like me to convey their best wishes to him. I am very pleased to do so.
Mr President, I apologise profoundly to Mr Le Rachinel for my late arrival in the Chamber. It is a discourtesy which I have never committed before and I do not intend to repeat it. I was detained in another meeting and I tried to time my arrival too finely. I very much regret that. Thankfully it is forgivable in the European Parliament - just one sign of its sophistication and grace. It would not be forgivable in the Parliament with which I was more familiar for twenty-five years. Perhaps everyone has something to learn. I also thank Mr Watts for his good wishes which I certainly reciprocate and hope to do so in person in Dover before next week is out.
I am glad to note that there is common understanding on this proposal and that its main objective, namely the harmonization of safety standards for fishing vessels operating in the internal waters and the territorial seas of the Member States, has been fully endorsed. I am sure we all share the view that, when implemented, this measure will provide further support for our efforts in the Commission, Parliament and the Council to ensure a high and uniform level of protection for human life in Community waters.
That is the primary aim of this proposal. It will also, however, help to avoid the distortion of competition that can arise when operators make inadequate provisions for safety. I therefore commend the proposal on those grounds too.
May I express particular gratitude to the Committee on Transport and Tourism and specifically the rapporteur, Mr Le Rachinel, for the excellent report on the proposal. I appreciate the efforts he and colleagues in other committees have undertaken to consult with the different parties in the fishing industry and I am pleased to note that their response has been almost unanimously positive.
Briefly, I want to react to two specific and very valuable comments made in Parliament's report. The Commission will readily respond to the specific request that this House be regularly informed on any amendments and any alterations adopted through the committee procedure and we will certainly comply with the Commission's commitments to the European Parliament on transparency. The Commission also shares the concern expressed in the report that different levels of penalties in the Member States could lead to distortion of competition. It is precisely to avoid such problems and to ensure full transparency that the provisions of Article 13 require Member States to notify their systems of penalties for breaches of national provisions that are adopted on the basis of this directive.
May I conclude my response to the report by thanking the House for facilitating the early adoption of a common position on this important measure which will promote the safety of fishing activities in Community waters and, in particular, the protection of the lives of European fishermen to whom we all as a Community owe so much.
I will briefly respond to the point rightly raised by Mr Watts. This morning I wrote to Mr Pons, the French Minister of Transport, expressing my urgent hope that action would be taken by the French Government to ensure restoration of the freedom of movement at and around the Channel ports. My office has also been in contact with the French Ministry of Transport by telephone. Mr Pons has naturally been in communication with his relevant colleagues in other departments in the French Government. That government is now clearly seized of the urgency of the situation. I hope there will be little delay in securing the re-establishment of the freedom of movement in compliance with the legal requirements of the Treaty and, indeed, the legal obligations of individual Member States. I am grateful for the opportunity to make that statement to the House.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Vessels carrying hazardous goods
The next item is the debate on the report (A4-0073/97) by Mr Novo Belenguer, on behalf of the Committee on Transport and Tourism, on the proposal for a Council Directive amending Directive 93/75/EEC (COM(96)0455 - C4-0544/96-96/0231(SYN)) concerning minimum requirements for vessels bound for or leaving Community ports and carrying dangerous or polluting goods.
Mr President, the aim of Directive 93/75 and that of this amending directive, is to improve maritime safety and prevent accidents, enabling support action to be taken when necessary. The maritime disasters which have recently occurred in Community waters only add to the huge importance of this Directive and the need for all Member States to take measures with the same purpose. The Commission proposal contains nine resolutions adopted at the International Maritime Organisation, in particular the inclusion of boats transporting radioactive cargo. This is not a question of imposing safety standards on packages but providing necessary information to Community port authorities in respect of goods being transported, adopting technical appendices and altering the activities of the relevant Community committee in order to up-date Community legislation and bring it in line with international standards.
We can consider the objectives set out in this proposal to be positive and worthy of the European Parliament's support. However, in my opinion, there are some loose ends which are not tied up by this Directive.
First of all, the safety measures contemplated in it do not affect boats transiting through Community waters, without docking in a European Union port. So how can we ensure that these boats are complying with standards and the relevant codes? Perhaps we should propose that the contents of this Directive should also be extended to boats passing through Community waters, without any prejudice, of course, to their right to innocent passage, something recognised in international conventions. We should not forget that those same conventions also provide for the possibility of confining boats to certain maritime routes.
Secondly, it is surprising and even dangerous to continue to allow the transportation of radioactive cargoes in boats also carrying passengers. A number of members of the IMO have voiced their reservations over this. So perhaps it would be wise to ban this practice or, failing that, demand the minimum requisite of announcing the fact and publishing the list of passengers carried on these boats, another aspect being looked at in a specific Directive, 96/574 final, on passenger lists.
Thirdly, Appendix I - which according to Article 6 of the directive should be notified to the relevant authority of the State affected in cases of accidents - does not consider the need to notify the number of crew on board when a boat is involved in an accident.
On the other hand, Mr President, I should like to point out that the amendments tabled and approved in committee have helped to improve the shape of my report. Concerning these amendments, however, I should like to point out some details and make some comments. Amendment No. 1 - I have been told that Amendment No. 3 has been withdrawn - refers to radioactive material being transported on boats. Amendment 7 strengthens the obligation on destination States to convey information received to all Community States along the route to be taken by the said boat. This was approved by the Committee on Transport and Tourism, where Amendments Nos 5 and 6 were also approved, containing the obligation on boat operators transporting hazardous cargo to inform all of the States affected by its route and not only the destination State. But possibly this is a slightly complicated situation. With respect to Amendment No. 8, it should be said that this is a technical addition to Article 11 of Directive 93/75 and it refers to the new numbering of the sub-paragraphs of Article 2 of that Directive, all of which refers to the INF code.
I thought it might also be useful to include in the information to be conveyed to the authorities prior to departure, the number of crew members on board, which should improve the mobilisation of emergency services when accidents take place.
Amendments Nos. 10 and 11 are designed to offer all of the necessary information to emergency services on radioactive cargoes and the procedures to be carried out on board in the case of accident. Finally, Mr President, Amendment No. 12 on communicating the list of passengers is vital. Furthermore, in accordance with the draft directive by the European Commission on this matter, published on 25 November 1996, this subject is to be discussed by the European Parliament during the 'mini-session' next May.
Mr President, Mr Kinnock, the Socialists support Novo Belenguer's report. At the same time we are able to state that, in our view, it is both right and proper that the Commission should improve the 1993 directive. But we support the twelve amendments designed to tighten up on the directive, though I now hear that one of these may be withdrawn. We are naturally pleased about our port state controls, but we do not have the reporting requirement in international waters.
We have another report on the European reporting system, which has been a long time coming. We have discussed whether the present report could act as an impetus for progress in the other matter. Clearly it makes things difficult if one cannot get ships in transit to report, and direct ships in transit through safe waters. I would therefore ask the Commission whether it would be possible for us, together with Parliament, to adopt a position on this, since it relates in part to the legal basis for this proposal.
I hope we can move forward. It is 3-4 years since the other proposal was produced. We support this proposal, but we would also like to draw attention to the fact that it is not only ships in transit which are the problem. Use is also being made of substandard ships. It may therefore be necessary, in conjunction with port state control, for us to have a more rigorous system for ships used to transport nuclear materials. It is becoming more and more common for many countries to ship such materials abroad using various forms of transport such as rail and sea, and whenever this occurs there are demonstrations. It is my view that some of the ships are not up to the appropriate standard and fail to report their movements in the right places. I hope therefore that we can make progress both with EUREP and with this proposal.
Mr President, ladies and gentlemen, the transport of dangerous goods is always of great interest to our citizens, since it is a question of ensuring maximum safety. In shipping in particular, we have a major responsibility here, for this really is an international problem. The rapporteur rightly pointed to the importance of this directive, but also to the importance of regulating ships that sail through our waters without calling at any European port. A speaker has just referred to the port states directive, on the basis of which we were able to regulate quite a few matters for ourselves.
Here we are dealing with a practical issue, which we must tackle jointly. The Group of the European People's Party will therefore support all the amendments, in order to make the transport of dangerous or polluting goods even safer, give coastal regions lasting and effective protection against pollution or even destruction and ensure the maximum level of safety for the crews of vessels. So I want to thank the rapporteur for his excellent report. He really has tackled problematic questions which we have not so far managed to resolve.
Commissioner, I know you are about to tell us that you cannot accept the majority of our amendments because they do not necessarily belong here. Nevertheless - and I am asking you this on behalf of the EPP Group too - please take our views and wishes seriously! Help us, so that we can find a good solution to all these questions, even if we do not manage to do so now with this report.
Mr President, the Green Group also believes the Commission has acted positively in presenting this directive incorporating Directive 93/75 which is designed to improve the system of preventing accidents at sea involving vessels carrying hazardous and harmful substances and mount appropriate rescue operations, and which is now extended, through this new directive, to the transport of radio-active material. But we think account should also have been taken of the fact that Directive 21/95 on control of ports and other international standards have been issued in the meantime.
So we support the Commission's objectives but we also support all the amendments passed in committee and the way the report has been presented by the rapporteur, whom we thank. In particular, we think there is no question of excluding movement across territorial waters or the need for containers which may be used for radioactive material to meet AIEA standards.
Mr President, first of all I would like to say that we welcome this report. I do not think that any of us here can go too far in showing our concern about the handling and the transport of toxic waste, especially radioactive material.
We feel very strongly about this issue in my constituency with last year the experience of the Sea Empress and the impact of that on the local environment. People in that area are now desperately anxious to get back to normal life, and we would strongly recommend that there should be no complacency shown when it comes to this directive.
The thrust of the Transport Committee's position is to ensure that legislation applies to ships passing through EU waters, not just ships which are docking in EU ports. Let us make sure that the coastal authorities are aware of the presence of vessels carrying hazardous material. Local authorities can then, in the light of that information, take the appropriate action in the event of any incident.
Also two main points need to be made on nuclear fluid, plutonium and radioactive waste. They should be brought under the scope of the directive. Firstly, we need to ensure radioactive material must only be carried in containers meeting the latest , International Atomic Energy Agency requirements. Secondly we must make sure that radioactive material should never be transported on ships carrying passengers. These are minimum conditions which we must insist on. It is common sense to separate toxic material from passengers and to observe international agreed regulations. If we do this we will certainly minimize any kind of risks in the whole question of transporting toxic materials, but particularly, of course, nuclear material.
Mr President, could I first of all thank the Committee on Transport and Tourism and in particular the rapporteur, Mr Belenguer, for his excellent report on the proposal. I am also pleased to be able to follow a fellow Welshman whose concern about the possibilities of accidents at sea producing appalling consequences of pollution is well-known to this House, as it is in his constituency.
I am very glad to note that on this proposal there is a common understanding and an endorsement of its main objective which is to strengthen and to improve the existing directive for establishing notification requirements in order to improve prevention and intervention in the case of accidents at sea to vessels carrying dangerous or potentially polluting goods.
The Commission welcomes Amendments Nos 8 and 9. The former will allow the committee set up by this directive to take future amendments to the INF Code into account, and the latter, which requires the operator of a ship to provide the competent authorities with information on the number of crew on board, should help to improve emergency responses to accidents at sea.
With regard to the other amendments, I must emphasize very strongly that the Commission shares the concern expressed by the committee about the specific risks related to the carriage of radioactive materials by sea, as well as the weakness of the notification system set up by the 1993 Directive. As Members have already said in this debate, this does not cover the transitting ships. We share that concern but I think it worth reminding the Parliament, without any complacency, that 80 % of these ships that are transitting in European waters are in fact bound for Community ports. Whilst transitting therefore, they are also subject to the requirements that relate to ports and there is some further reassurance in that.
The Commission cannot accept the amendments that Parliament has entered. It is not because of a divergence of views but mainly because the points which are put in the amendments are already covered by other Commission proposals or because the Commission is envisaging specific new initiatives in this area. Mr Ferber anticipated me in his remarks - not for the first time, always a sensible contribution - and we are obviously already engaged in undertaking exactly the tasks that he sought. The same applies to the propositions put by Mr Sindal.
More precisely, the first series of amendments in relation to the conditions of transport of radioactive materials by sea, are outside the scope of this directive which only deals with notification requirements. That is particularly the case with Amendments Nos 1 and 3, unless Amendment No 3 has been withdrawn, as Mr Belenguer indicated, because those amendments would prohibit the transport of radioactive materials on board passenger ships. It is also applicable to Amendment No 2 on compliance with IAEA regulations and on Amendments Nos 10 and 11, which would add a number of safety requirements issuing from the INF code to the annexes of the directive. The Commission is, however, considering various initiatives to strengthen the existing regime applicable to the transport of radioactive materials, including, if necessary, binding legislation for all ships calling at a European port and carrying radioactive materials.
As far as the other series of amendments are concerned, those related to the extension of reporting requirements to ships in transit, the Commission considers that Amendments Nos 4, 5 and 6 are already reflected in the proposed Council directive for a European Ship Reporting System, the so-called EuroRep, which was adopted by the Commission in December 1993, and is still before the Council. It would be inappropriate and confusing if the Commission was to accept the inclusion of such provisions in Directive 93/75 while discussions could resume at any time in Council on similar requirements as described in EuroRep. Amendment No 7 requesting Member States to exchange all information, received on a routine basis is unacceptable since this would overburden the relevant national authorities with a huge amount of data, despite the fact that such information could only be needed for safety purposes in very exceptional circumstances. Finally the Commission cannot accept Amendment No 12 concerning the presence of a passenger list. It would be redundant as the proposed Council directive on the registration of persons sailing on board passenger ships was adopted by the Commission on 25 November last year.
Summing up, the Commission accepts Amendments Nos 8 and 9, but, while we share the concerns they reflect, we cannot accept Amendments Nos 1, 2, 3, 4, 5, 6, 7, 10, 11 and 12. May I conclude by again thanking Mr Belenguer and the House for facilitating the speedy achievement of a common position on this important measure which will obviously have a direct and significant effect on the transport of dangerous and potentially polluting goods on our waters.
Could Commissioner Kinnock inform us as to when he might possibly be bringing forward legislation on the whole question of the transport of nuclear material?
I am grateful for the question, Mr President. Work is actively underway, and has been for some time. I will not be absolutely specific about a date, because I have no wish to mislead the House, even to the extent of nominating a month, but I can assure Mr Morris that the proposals will be forthcoming. If he would like to get in touch with me in writing I will try to be more explicit as the weeks pass. I would be happy to give him a firmer indication when the work has, in our view, reached an adequate stage of preparation.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
(The sitting was suspended at 8 p.m. and resumed at 9 p.m.)
New maritime strategies
The next item is the report (A4-0067/97) by Mr Danesin, on behalf of the Committee of Transport and Tourism, on the Commission communication 'Towards a new maritime strategy' (COM(96)0081 - C4-0237/96).
Mr President, Mr Commissioner, ladies and gentlemen, first I want to thank my colleagues on the Committee on Transport and Tourism, briefly but sincerely, for their commitment. They have contributed valuable ideas and hard work on the amendments which led to the report being unanimously passed in committee.
Ladies and gentlemen, 90 % of trade between the Community and the rest of the world takes place by sea and the percentage is 35 % within the Union. The Union's future maritime strategy, as proposed by the Commission, is based on four pillars: safety, maintaining open markets, competitiveness and state aids.
I regard the safety issue as fundamental, first because it is linked to environmental problems and the protection of human life, and secondly because, as I will seek to demonstrate, it is the point of departure for maintaining both employment for European seamen and the competitiveness of our fleets. The human factor is basic: 80 % of all maritime disasters are precisely ascribable to the human factor. The problem is aggravated today, with multilingual crews finding communication difficult in emergencies. So it is essential to take every possible measure to preserve skills, foster professionalism and promote training for European seamen.
In addition to problems linked to training, there is - as I see it - a strategic point here: the registers and the resulting flags of convenience. The situation today is that a shipowner registering a ship under a non-Community flag, especially under certain flags, has massive objective economic advantages, in terms of staff costs, taxes, etcetera. So it would be hypocritical not to recognize that under current circumstances the problem will be very difficult to resolve.
The first consequence will be the inevitable loss of the very idea of the Community seaman and the competitiveness of our fleet. The second will be an inevitable increase in the number of sub-standard ships ploughing our seas, with all the easily imaginable environmental consequences.
Parliament has called many times for an aid plan, including financial aid, to stimulate activity in this sector, including a precise definition of the concept of European shipowner, but many proposals have never reached the stage of legislation because of the Council's inability to take any decisions on the subject.
What measures can be applied today to establish a real Community maritime strategy? We live in a globalized market economy and for the companies involved the constraint of the balance sheet is the basic fact of life. So if the enormous cost advantages of flags of convenience are not balanced by strict safety controls on the one hand and tax incentives on the other, the best intentions will be irredeemably doomed to failure.
One such measure is the Port State Control Directive. This measure makes it possible to carry out inspections at the port of disembarkation and apply sanctions up to a maximum of impounding the vessel if irregularities are found. I believe we should give strong support to a Community task force to ensure strict application of the directive by the Member States.
In terms of getting the results we are looking for, it does not seem realistic today to force shipowners to take on Community crew by setting compulsory minimum quotas. This would simply encourage the exodus to flags of convenience, through the natural advantage to the aforementioned balance sheet. Instead it would be more useful to create conditions, through tax and contributions concessions, which make it competitive to take on European seamen. Any chance of combatting the invasion of open registers is linked to ensuring that they lose their current advantages.
To conclude, I think the Commission should promote genuine measures to protect the Community fleet. I am talking about the situation - which in my view is unacceptable today - whereby certain non-Community countries, benefitting from Community funding through cooperation aid or other schemes, issue official certificates to vessels far too easily and fail to check their seaworthiness properly, even when they are aware of the risks involved.
I believe we need to have the strength, shown, for example, by the United States but other countries too, to impose a certain reciprocity between Community aid and respect for minimum standards, in order to protect our seamen, our shipowners and our marine environment.
Mr President, Commissioner, ladies and gentlemen, when one uses the word 'strategy' , I think one should always be prudent, because if the proposed trajectory is oriented towards positive targets, experience has all too often led us to experience a let-down, to feel that something is missing, and therefore to temper any enthusiasm we began with. On maritime transport, the Commission is no exception. That is why, as draftsman for the Committee on Regional Policy, I am expressing the feeling of my colleagues, which oscillates between approval and frustration.
Approval, firstly. If the Commission presents us with a text intended to shape a new maritime strategy, it is because it is fully aware that the initial measures of 1985, based upon free trade, have not completely achieved what they were aiming at. This sector of the economy has been experiencing serious difficulties as a result of globalisation and deregulation. The sad figure of 50 % for job losses is striking evidence of this. The Commission is therefore right to react and to orchestrate its offensive on several levels: safety, training, research, an aid regime and modernisation. All of these elements are determining factors. They must be encouraged and even built upon.
I spoke about frustration. It is with an intense regret which I would like you to share, that I felt the weakness of the regional dimension. It is skimmed over, is more abstract than we would like, and finally it is cut off from any complete reasoning. Many areas of the European Union are maritime regions, and some are even island regions. This facet generates or accompanies economic and commercial activities. Similarly we are disappointed that the Commission did not seize the opportunity to take stock of its thoughts on shipbuilding, when its postulates, which have led to the removal or restructuring of sites, have changed. I lament the fact that the place of ports has been given so little consideration. For some regions, these are the doorway to their land, their only tool for development and also a strategic role for their country and their hinterland. They are spontaneously and peremptorily ignored.
In conclusion, ladies and gentlemen, I thank the Committee on Transport for being willing to take into consideration two comments and I hope that this new strategy does not remain just another theory, otherwise I am afraid this new edition will become merely a stab in the water.
Mr President, The research committee has unanimously accepted my written opinion and supports the proposed deregulation of the EU's Maritime Industry, provided that rigorous international standards of safety and environmental care are maintained together with a moderate level of tolerance for National aid mechanisms. There is of course quite justified concern over the increasing age of the EU fleet which may require some financial stimulus to improve technical performance standards and criteria.
It is important to note that global initiatives are required in this sector to improve the training and qualifications of seafarers and to make it less tempting for vessel owners to use cheaper poorly qualified crews.
Regard for safety and the environment places demands on the EU shipping market. This means that research and technical development will inevitably play a key role in ensuring a sustainable and competitive future for the sector in several areas including shipbuilding, vessel safety, propulsion systems and the prevention of pollution.
There is a special programme for transport within the fourth framework programme for research which includes a separate section on shipping. The committee supports the research programme for the sector but would like to see further development of fuel efficient, environmentally sound propulsion systems, more energy efficient vessel construction and the implementation of a broad socio-economic research programme to investigate the social impact of the maritime science and technology which is developed.
The committee supports the principle of today's working party with regard to future maritime systems and strongly urges that this be extended to the fifth framework programme as well. The committee requests that, before the fifth framework programme, the Commission allocates increased resources for the development of safe and environmentally sound shipping.
Mr President, on behalf of the Transport Committee Mr Danesin has pointed to the great importance of a healthy maritime sector in the European Union. On behalf of the Committee on External Economic Relations I wish to call attention primarily to the position of the European fleet in the world market. Competition there is extremely fierce. In recent years this has led to many ships sailing under so-called flags of convenience. This flagging out has enormous detrimental consequences for the European Union. Not only is the Union increasingly dependent for its maritime transport on third-country ships; a significant area of economic activity is also lost as a result. In the form of jobs, to begin with, but in the long term there is also the risk that coastal activities will be moved elsewhere. In the Netherlands it has been calculated that a good 70 % of the value added in the maritime sector is generated on the coast.
The process of flagging out can be countered by making the registers of Member States more competitive. In its communication the European Commission offers Member States the opportunity of taking support measures to help ship owners achieve this. Now that the Euroregister is up and running, I very much support the Commission's approach. Since January 1996 the Dutch Government has granted tax concessions to maritime companies formerly under the Dutch flag or based in the Netherlands. As a result a few dozen vessels have returned to the Dutch flag.
Lastly, I have a specific question for the Commissioner. Paragraph 33 of the Danesin reports says that maritime transport should not be regarded as an industry which exists merely to serve European imports and exports, but as a self-contained industry in its own right. That is rather different from the Commission communication which says that maritime transport is a service industry with a subordinate function. Can the Commissioner confirm that he backs the view of the Transport Committee?
I will end by observing that regrettably the large number of intrinsically well-intentioned pronouncements in the Danesin report mean that the main points are obscured too much by secondary points.
Mr President, on behalf of the Party of European Socialists I would like to welcome this new approach to the maritime sector from Commissioner Kinnock. Like him, we believe in a vibrant maritime industry for the whole of Europe. It is vital in our view for strategic industrial reasons, strategic employment reasons and to ensure and enhance the competitiveness of the European Union. And it will of course make a vital contribution to ensuring that we meet our environmental obligations.
I would also like to congratulate the rapporteur, Mr Danesin, for his cooperative and comprehensive approach, which has secured widespread support, not just throughout this Parliament, but indeed throughout the industry itself. I am sure tomorrow when it comes to the vote we can as a Parliament give with one voice a clear commitment to the future of Europe's maritime sector.
However we face a stark challenge. Back in 1970 a third of the world's ships were proud to fly a flag of a European Member State. In 1994 the figure had fallen to just 14 %. In my own country in 1979 we had 1200 British-flagged ships, today the total is less than 250. We face an enormous challenge, not least in jobs. A third of a million jobs in 1970 throughout the EU, today barely 100, 000. Two thirds of the whole of the industrial sector maritime industry wiped out. But our Group feels there is tremendous potential. Liner growth for example has been almost 7 % per annum throughout the world over the past ten years. There is growing demand for specialized services and there are clear environmental benefits to encourage the maritime sector.
We particularly welcome the fact that the Commission proposal is based on four key elements: first - safety, secondly - maintaining open markets, thirdly - securing competitiveness and finally - clear guidelines for state aid.
I would like to give a few examples of why we support this new strategy. On safety, we fully support the Commissioner in his efforts to make non-binding IMO resolutions binding and compulsory through EC legislation. On maintaining open markets, we support fully his bid to forge international agreements. In terms of securing competitiveness, we believe in common action to promote maritime training programmes, research and development, and in particular encouraging young people to the profession. Finally on state aids, we too support revising state aid guidelines to focus more on support for employment, R&D and training, rather than just general state aid provison.
Parliament would also like greater emphasis in a number of areas. One is to make port state control more effective. Let us do what we can within the scope of our existing powers. Let us make more use of the controls such as port state control. Secondly, we want to encourage more workers back into the industry, particularly EU young people. That means improvements in working conditions and working hours on board ship. Third and finally we want to see swift action to tackle the scandal of flags of convenience which are a disease, a plague, spreading throughout the world's shipping industries, and here in Europe too. They must be tackled if the strategy is to come into reality and provide benefits, jobs and a boost to our economy. Europe has a proud maritime past, I believe this strategy, as outlined by Commissioner Kinnock, will lay the foundations for a great maritime future.
Mr President, ladies and gentlemen, the European People's Party, for which I speak, supports and will give its votes to the Danesin report. We compliment Mr Danesin on his work.
The Commission communication on a new maritime strategy is a rather unbalanced text. It contains some good proposals, but on quite a number of points there is a vagueness about its true intentions. For example, it proposes removal of the share capital veil from shipping companies in the name of ensuring that they comply with civil, taxation and criminal code obligations arising from the operation of ships. Could it be that the Commission has plans to extend the removal of the share capital veil to other branches of the European economy, such as industry perhaps?
Some of the other proposals are also quite worrying.
First, the establishment of common criteria which the Member States will be obliged to conform with when placing ships on their registers.
Second, the abolition of the criterion of the shipowner's nationality as a condition of registration.
Third, the introduction of a range of legislative measures to control the ownership of ships prior to and over the course of registration.
If all of those ideas are turned into reality, ladies and gentlemen, you can be sure that apart from short distance ships and the ferries there will not be a single European ship left on the Community registers.
Elsewhere in the text the Commission declares that it intends to withdraw its proposals on the Euros register and the Community status of the shipowner which, as you know, this Parliament improved. Why? What is the purpose behind the withdrawal of those two proposals?
In the motion for a resolution that we are considering the Committee on Transport commends and endorses whatever is good in the Commission communication. At the same time, it distances itself from other positions of the Commission - some of which I have mentioned - about which it has serious reservations. In addition, it urges the Commission not to withdraw the proposals on the Euros register and the Community shipowner.
Lastly, the motion for a resolution contains new ideas on reversing the flight of ships and owners from the registers of the Member States, among which is a proposal that the Commission should take a hard look at the damaging repercussions for European shipping and European seafarers' employment of the Black Cutters practice of the International Transport Workers' Federation - the IFS - which is applied globally to third country seafarers working on ships flying flags of convenience.
Mr President, Mr Commissioner, the shipping industry is truly strategic for Europe and for world trade. It has a magnificent heritage and represents one of the most ancient and noble facets of European identity. The Commission's communication and the fine report by Mr Danesin highlight the ongoing problems in the sector, which has suffered shipyard closures, an exodus of vessels from Community registers and severe unemployment among seafarers. This trend must be reversed, especially as I believe the prospects should be more favourable in the years ahead, in view of the steady increase in trade and traffic. One indication is the overcrowding of the European and Mediterranean routes, via Suez in particular, which are once again becoming the principle arteries of world transport.
So I am in full agreement with the measures suggested by the Commission for training, encouraging research, vessel technology, telecommunications systems and establishing a telematics network, logistics and traffic control, including satellite navigation, and promotion of integrated transport at ports, particularly boosting rail transport and trans-European links.
By contrast, the Commission does not seem to have come up with definitive answers to the phenomenon of shady flags and unsafe sub-standard vessels with exploited crews. However I think the link made with safety rules is strategic and should be supported in the multilateral WTO negotiations externally and by tax incentives internally.
I hope the Commission will pursue this issue and I fully underwrite Mr Danesin's report.
My compliments to the rapporteur who, like a true Venetian, has shown us how to rule the seas again. We need to appreciate that 35 % of intra-Community transport goes by sea. The chances are that this may become less as the big container ships only call at one port per continent. More of our onward distribution would then need to go by ship than by road. For that to happen, and both the Dutch Government and this House have secured this in the trans-European networks, we need to strengthen our coastal transport systems. This requires a number of things to be done.
First of all, we need to improve the training of crews and to spend more money on that. The Netherlands has shown the way here. Through tax concessions, as Mr van der Waal said, but on the other hand we must also realize that our schools of maritime navigation have to stay open, for foreigners too.
And we need a better system of group vessel loading. I believe the Commission should include that in the fifth framework programme with a view to its computerization.
I have also said here repeatedly, on the subject of the Sindal report too, that it must also be possible to use the 45-foot containers routinely used in maritime transport for overland transport too. Port dues must be kept low, but must on no account create a competitive edge at the expense of the environment and safety or a less rigorous or harmonized policy.
The Union must remain alert to the fact that some islands and peripheral regions have no alternative to maritime transport. If we are not prepared to make every effort to preserve a viable maritime transport industry in the Community, both the big main ports and the peripheral regions will suffer. As elected representatives of the people we cannot allow that. The communication and Mr Danesin's report are thus an excellent starting point.
Mr President, Mr Kinnock, Rapporteur, as my colleagues are no doubt aware, maritime transport is very dear to me and I would like to point out that we in Europe have neglected the development of maritime transport. We have failed to develop an approach with which we can meet the challenges of the future. We have global maritime transport and we have local maritime transport, and there is a connection between the two. They are interdependent. Local maritime transport supplies global maritime transport. It is therefore important that we see things in context.
But allow me to comment on global maritime transport. Even if our records show that we have fewer European ships in the ports of the world, and that we have fewer employees, I must emphasize the fact that most ships at a global level continue to be significantly controlled by European economic interests, though this is often under flags of convenience and often involves different registers. The officers are European, but the crew are from other nations. What we are complaining about, in fact, is that we are missing out on economic opportunities, because we know that the ships are actually owned by European cities. Throughout the world there is competition in terms of standards, ship quality, safety and pay. But, ladies and gentlemen, Rapporteur, one does not improve maritime transport through reductions. One improves it only by creating quality transport.
It is my view that we need some OECD agreements in this area. We have our European port state. This arrangement must be extended so that it applies globally. We have training for seamen, we have safety mechanisms, and finally we have the discussion on flags of convenience. It is Danish, Dutch and Norwegian registers that are doing battle with these flags of convenience. But it is really the same thing: the economy is in Europe, but the ships sail elsewhere, crewed by non-European seamen.
I hope the Commission will be successful in its discussion of navigation and the future. I hope that, through this discussion, the Commission can produce something better for the agenda. The matter could be taken up with the big shipping companies operating in Europe and one could attempt to have them realize their responsibility, the obligation they have, with us, to ensure the maritime future of Europe.
Mr President, ladies and gentlemen, the House agrees that your communication is a positive step in support of European shipping. The House also agrees that Mr Danesin's report is an excellent one. May I therefore make one comment to the Commissioner: we were unanimous in the report in regretting that the Commission's strategy contains timetable for its implementation and that too few of the specific proposals match up to their tasks.
Let me follow on from this. In the fourth area, the creation of fair conditions of competition for shipping, I would like you to agree now that you will be submitting new proposals, for my Dutch colleagues who spoke here today rightly referred to the laudable initiatives of the Dutch government. It is our obligation to ensure fair conditions of competition for all shipping companies in the Community of 15. We cannot have the shipping companies of other Community states, whose budgets do not allow them to introduce aid measures such as the Dutch ones, suffering disadvantages because one country gives special aid to its shipping and then shipping companies flag out their ships to another country. That does not make sense in a European single market!
So, Commissioner, we are waiting with some suspense to hear whether you can tell us today when you will be making further practical proposals and to what extent these proposals will also take account of the fact that we must have fair conditions of competition between shipping companies, which is only possible if we have the appropriate national framework conditions. Either all the other 14 countries or - leaving aside Luxembourg - the other 13 countries will take the same tax measures as the Netherlands or we will have to consider whether the Dutch provisions are compatible with Community legislation, for we cannot have seafarers and companies suffering disadvantages because of the lack of uniform conditions of competition. I await your answer with some suspense!
Mr President, the report by Mr Danesin on a new maritime strategy is a wide-ranging and comprehensive document, which makes it clear that the subject has been studied thoroughly. Its principal theme is, rightly, broad cooperation and efforts to achieve worldwide organization. However, one cannot help observing that the report says nothing at all about one vital dimension of cooperation, which is even of decisive importance in ensuring maritime safety. I am referring to cooperation with seamen's unions. They do important work in their own field both at sea and in port to ensure that vessels are in the best possible working order both technically and as regards their crews.
The report devotes ample attention to the very same hazards to maritime safety which seamen's unions have spent decades trying to combat. These are inadequate or non-existent training of crews, defective vessels and the resultant substandard working conditions, which mean that crews' motivation cannot be optimal, and many other similar matters. It would therefore only be natural to exploit to the full the wealth of experience which seamen's unions have all over the world in improving maritime safety. At a time when the European Union is adopting a new maritime strategy and trying to influence world standards, there is every reason to hope that this dimension will be utilized to the full in the further consideration of the subject.
The fundamental question is this: to what extent are so-called market forces to be given free rein in determining conditions in maritime transport? It must be possible to distinguish between maximum openness of maritime transport markets and market forces which endanger maritime safety. By means of a common decision and agreement and sufficiently effective supervision, it should be possible to regulate these market forces in such a way as to ensure that the maximization of purely short-term economic advantage is not allowed to threaten maritime safety.
Mr President, it is extremely important that we find a way to develop Europe's Maritime Industry so that it becomes both safer and more competitive. Transport by sea accounts for 90 percent of transport to countries outside the Union. It is also an important key to free trade which is why we clearly have an extremely important task in helping the industry.
But, in my opinion, there is one area which is lacking in this report and that is the industry's responsibility to deal with the environmental problems which it creates. It is important in a process such as this, where the Commission is quite rightly trying to take an overall view of the maritime industry, that environmental problems are not forgotten.
There are currently particularly serious environmental problems in the Baltic Sea. It is one of the dirtiest seas in Europe and the maritime industry must bear a large part of the blame for this. In recent years, in Swedish waters alone in the Baltic, there have been about 500 oil discharges per year. The graph shows a curve which is rising catastrophically and quick action is required, which the Commission does not seem to understand. A considerable part of this has to do with the newly appearing countries around the Baltic. It would seem that one of our most important tasks is to work towards a situation where many of these countries eventually become Members of the EU so that the Baltic is immediately surrounded by EU countries. Then we can jointly make far greater demands. In the short term, a simple remedy would be to do as has been done in Denmark and Sweden which is to allow the discharge of oil, free of charge, in each port. This is one action to resolve the problem which we should all be able to support.
Let me conclude by asking the following question of the Commission: Is the Commission able to revert with proposals to tackle the particular environmental problems which the maritime industry itself causes?
Mr President, my compliments to the Commissioner and to Mr Danesin for their emphatic choice in favour of a European maritime strategy. It underlines the broad importance of maritime transport. The central aims of this policy are in my view the improvement of the European fleet's competitiveness together with better safety. I will touch on two points.
Firstly, flagging out. This needs to be vigorously opposed. It is unacceptable that over half of the EU's tonnage sails under flags of convenience. That is bad for jobs, bad for safety and it leads to a displacement of economic activities. Can the Commissioner give us an idea of how far the measures envisaged will reduce flagging out?
My second point concerns the dredger fleet. The European dredger fleet has a first-class reputation for environmentally responsible harbour clearance and maintenance world-wide. Will the Commissioner agree to bear in mind the competitiveness of Europe's dredger fleet too in the implementation of the proposed measures? Here I would also like to ask the Commissioner what the position is concerning access by the European dredger fleet to the American market? Is that access still denied by a very strange interpretation of the 'Jones Act' ? Will the Commissioner investigate and if necessary raise this with the US Government?
In conclusion, I would ask the Commissioner to harmonize the procedures and laws relating to transport between European ports, given the importance of the role of coastal transport.
Mr President, could I first of all commend the Transport Committee and the other committees involved in this report, and of course I express my particular thanks to the rapporteur Mr Danesin, for the work that he and his colleagues have done.
The motion for a resolution now before the House shows a real commitment to advancing the work on the maritime strategy paper. That has been reflected in most of the contributions in the course of the debate and naturally I am pleased that the resolution substantially concurs with the approach taken by the Commission. As the House will know, I based my reflections in the strategy paper on the role of the shipping industry in the world, on its difficulties as a global industry and on our common desire to maintain the industry and as many jobs for European seafarers as possible. Some claim, though thankfully not in this House, that the objectives of competitiveness and employment are somehow mutually exclusive. I believe that view to be defeatist and wrong, not to say reactionary, and I am therefore gratified to note that the great majority of the comments on the White Paper reflect a similar view. I am pleased to recognize that the motion for a resolution supports the new strategy and its three main pillars.
The first pillar is the competitiveness of the European fleet. We all agree that this is essential and we all know that the necesssary expertise exists. But unfavourable operating conditions over a broad front and for several years have resulted in a loss of competitiveness of our shipping industry. As honourable Members will know, and some have pointed this out in the debate, the results have been very negative. First, flagging-out has greatly reduced the number of European seafarers, both in officer categories and amongst ratings. Secondly, that has had a repercussive effect on shore-based employment, particularly in those tasks where experience at sea is of great value. Thirdly, hard-hit shipping and related industries have simply moved away from the Community which has obviously resulted in further job losses. Competitiveness is therefore fundamental to future success as the Dublin Conference on the future of the European seafarer clearly recognized.
It would have been unrealistic to have expected that or any other meeting to produce instant answers to the deepseated problems of European seafaring employment. But the conference did contribute to identifying issues which need further and urgent attention. Those issues clearly include the use of incentives and financial support - touched upon by several speakers in the course of the debate - and also the need to make the younger generation more aware of the career opportunities. Those factors rightly have prominent reference in this resolution before the House.
The issue of state aids obviously has relevance to these matters and I report to the House, and specifically to Mr Jarzembowski, that after having taken into consideration the comments by Member States, by the industry and now by the Parliament, the Commission is currently in the process of finalizing new guidelines. They will be produced very shortly. I realize the point that Mr Jarzembowski makes about substance and specifics in the strategy paper and I share his desire for what he described as concrete proposals. What I wanted to avoid was concrete proposals that actually sink. That is why in a strategy paper we set out the pillars of policy in the way that we did in the hope, indeed in the knowledge, that it would generate intense debate and further action. So far that has certainly been the case and I do not intend the matter to rest there. The encouragement I get from this House, including Mr Jarzembowski, to proceed further, is welcome encouragement indeed.
I am pleased to welcome the support for our thinking in the sphere of external relations. We all agree on the necessity for open world markets. It is clear that in those conditions the Community must pursue our interests, especially since we are an open market so far as third country competitors are concerned. It is only reasonable to expect them to do the same. Our specific communication on maritime external relations has, as the House will know, recently been published and I look forward to honourable Members' comments on that communication in due course.
The third pillar of our strategy linked safety and fair competition. That is a proper relationship to stress as we continue to emphasize the urgent need to achieve quality shipping in all parts of the maritime trades. There is no doubt that the various areas of shipping are affected to different degrees by unsafe operators, but wherever they exist they must be denied the unacceptable competitive advantages that they now gain by neglecting the safety of human beings, the safety of vessels and the safety of the environment. Seafarers, port workers, the general public and all those operators who obey the rules have a vested interest in ensuring that effective action is taken against those who flout the rules, and by so doing imperil life and gain commercial advantages. I am grateful for the strong and long-established support of the House on this matter.
Finally, Points 7 and 32 of the resolution call on the Commission to undertake or to sponsor an in-depth study on the practices of the International Transport Workers Federation. I have to inform the House that the Commission has no real legal authority in this area. The ITF practices are based on freely negotiated collective agreements between the parties concerned, and, consequently, they are a matter for the labour laws of Member States. The Commission sees no reason on the basis of the information currently available to carry out any further investigation on this matter. I therefore, regret to say that the Commission cannot accept this proposal in the resolution. I hope that the House will understand the reasons and not press the matter.
One of the paragraphs that has been raised in the course of the debate was raised by Mr van der Waal, who asked whether the Commission agrees with Paragraph 35 of the report from Parliament. I answer very specifically, yes, we do agree, and I hope that neither Mr van der Waal or others, whose interest in this subject is very well known indeed, will interpret any reference in our strategy paper as down-grading or allocating a secondary role to shipping. It is a free-standing industry, it has its own identity and it must pursue its own interests as an industry. In so doing it will be serving the remainder of the transport market and many other markets too. I conclude my specific response to the report by expressing my appreciation for Mr Danesin's report which offers the Commission welcome encouragement.
Perhaps I might take up a little more of the time of the House to respond to some interesting questions that have been raised in the course of the debate. I must say to Mr Stenmarck that I welcome the issues that he raises relating to the environment. I can respond by saying that the Commission bases its specific safety and environmental measures to the largest extent possible on existing international rules. In this respect the international convention for the prevention of pollution from ships, the so called Marpol Convention, sets standards at international level on prevention of pollution by amongst other things, oil, sewage and garbage from ships. Discussions are on-going within the European Union to supplement these international convention provisions with European Union regulations on exhaust emissions as well as on the subjects that I referred to.
On this point the Commission's response to a request in the December 1995 Environment Council will be to present a communication on a Community strategy to combat acidification. That will include a chapter relating to action on emissions from maritime transport. Although not subject to any international rules, it is proposed to submit the sulphur content of sulphur fuels, for instance sulphurous oxide, to control under the Marpol Convention.
In the light of the above and the things I have already reported to the House and the problem of air pollution emissions, particularly from ferries in the Baltic and North Sea, which was specifically raised by Mr Stenmarck, the Commission is monitoring developments within the IMO for the recognition of these two areas as special areas for air pollution measures related to shipping activities. We are prepared to take appropriate action should the IMO fail to provide a satisfactory outcome.
There is the question raised by Mr Cornelissen relating to the dredging industry. Time forbids me from answering the other points that he raised. I have to say that the dredging industry is not covered, as he said, in the strategy paper, but that does not mean for one second that the interests and the significance of the industry are neglected so far as the Commission is concerned. Their crucial infrastructural importance obviously has to be acknowledged by all sensible people. They have a direct imput into the maritime industries forum and are especially active in the marine resources panel.
So far as contact with the industry is concerned I happen to have a meeting arranged in the very near future with representatives of the industry in the European Union. Finally on the point relating to external relations, clearly we only have negotiating mandates thus far with India and China but in all negotiations I can assure Mr Cornelissen and the rest of the House that the interests of the European dredging industry, which offers very competitive performance and excellent standards will certainly be taken fully into account, regardless of the current status of legislation in other parts of the world. We think they have something to offer, we believe that they deserve opportunities and we believe that fair trade requires that they get access to new markets.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
UK structural measures
The next item is the report (A4-0126/97) by Mrs McCarthy, on behalf of the Committee on Regional Policy, on development problems and structural interventions in the United Kingdom in the period l994-1999.
Mr President, ladies and gentlemen, my report on the implementation of structural funds in the UK is the result of a very wide consultation undertaken with both users and applicants for EU structural funds. Over 2, 000 letters and questionnaires were sent out to partners in the regions and I engaged in over twentyfive hours of hearings in nine different places across the UK. Nine regions were asked for their views. Over 300 pieces of written evidence were submitted to my office. The groups consulted and involved in this report included a very wide spectrum, chambers of commerce, training enterprise councils, the voluntary sector, economic development agencies, universities, local authorities, rural development councils and interviews with government offices.
As such I cannot claim all the credit for this report. It is not my personal report. It reflects very much the views of peoples in the regions. Finally, we held a hearing in March in the European Parliament with a senior member of the House of Lords committee of inquiry into structural funds in the UK and the cohesion funds in the EU. They presented their preliminary findings to our committee. Indeed, they were remarkably similar to the recommendations contained in this report, in particular vis-à-vis the problems of delays and bureaucracy.
It was regrettable that the UK Government chose not to send a political representative but fortunately we were able to have a Brussels-based civil servant read out a statement, instead of having the policy of the empty chair. I should like to thank those across the political spectrum who attended, and provided evidence. I have added a 50page working document which is a genuine attempt to reflect their views.
I would remind the Group of the European People's Party, and its Conservative Members, that to abstain or vote against this report would be to ride roughshod over and disregard the views of local partners on the ground, although the UK Government is no stranger to that process in its management of funding.
I would like to say how the EU funds have played a vital role in developing economic and social cohesion in the UK. The result has been that some 240, 000 jobs have been created or maintained, in particular in Objective 2 regions and I would also like to say that they are a clear expression of European solidarity for declining regions and regions lagging behind in the UK. I know that the Group of the European People's Party did not want me to use that term in my report.
They provide a model of collaborative approach to economic development. They are welcomed by partners in the regions and they have stimulated new and innovative partnerships. In fact, they have filled the vacuum and the absence of a UK strategic regional policy and compensated somewhat for the government's winner-takes-all gameshow approach to regional development. Partners have welcomed this strategic framework and it is an important catalyst to regional economic development.
They have also opened up new opportunities for local communities and the voluntary sector to engage in projects. There I should like to congratulate the Commission on developing new models of best practice. The Merseyside pathways initiative, the RECHAR initiative in Sheffield Manor Estate, the East Durham partnership and the Northern Ireland Peace and Reconciliation Programme. We also have examples of best practice in the independent secretariats in Scotland and the ending of top-slicing of the European Social Fund in the Merseyside programmes.
As I already said, they have provided additional sources for regeneration which, due to continued government cutbacks and lack of investment in the regions, have provided a vital lifeline and, in some cases, have led to an overdependency on EU funds. For the record, UK Government investment in regions has fallen since 1984 by 75 %. Indeed, the EU funds accounted for half of the single regeneration budget which is the main regional investment fund for our regions in 1995. So you can see how much they are filling the gaps in the UK. Where there should be additional funds, in reality they often fill a vacuum.
The real problems we find in the regions centre on the government's mismanagement of funding. Partners are too often faced with the nightmare of paperwork, too much bureaucracy. In fact, Michael Heseltine's scheme, Regional Challenge, was heavily criticized as producing more bureaucracy and more paperwork. The government has yet to provide to the Commission an evaluation of the value for money of that scheme. There is no transparency, no accountability in the allocation of funding and decision-making bodies are run as government quangos with very little elected representation, although I have to say that the pressures from this House and from other colleagues across the regions has meant that we have made some progress in getting elected members on English regional committees.
I have some examples - in fact I have too many and I cannot give all of them here tonight - of the litany of disasters in terms of delays in the European Social Fund. It is a pity that Commissioner Flynn is not here tonight to answer some of those questions. For the most part, they are due to government incompetence. One college in the East Midlands has been faced with the loss of £156, 000 of grant. One of my local authorities has paid out £31, 000 in interest payments and the voluntary sector now believes there is no practical value or effort in them applying for these funds. If this government cannot make funds of £1.6 billion work, why should they be trusted with public spending of £300 billion in the UK funds.
As a consequence of this, partners are accruing massive interest rate payments. One manager of a public/private partnership said: ' We have paid out so much in overdrafts and bank charges that we are considering a new programme sub-measure, support to financial institutions' . A cynical comment but it shows their frustration with the system. In Scotland they paid out nearly ECU 0.5m in interest payments in 1995 alone. Yet we are told that the British economy is booming. Why is it that since 1994 almost 50 % of people in the UK live in an area qualifying for European financial assistance. This is failure, not success. It is not a success story. It is a powerful reminder of the real state of the British economy.
As the cohesion report said, poverty has increased in the UK. We now have 17.5 % of households living below the poverty line and one in three children live in poverty in the UK. The question we have to ask ourselves is: Where would Britain be without European structural funds? How much better could it have been if the British Government had shown a real commitment to partnership. I therefore ask this House to vote in favour of my report and to vote in favour of improved democracy, accountability and a more efficient use of EU structural funds.
Mr President, it would have been nice if I could have praised the rapporteur for her work. Instead, I must deplore both the manipulation of the parliamentary timetable to bring this report before this minisession and the blatant, partisan, party-political nature of much of the text. We have just heard a sample.
It is to be regretted that Socialists have broken with the practice of not doing a report on one's own country. It is quite exceptional for the timetable of a report like this, which is not an urgent legislative matter, to be so compressed that it is brought to the plenary session just two weeks after being voted in committee. Anyone would think there is an election going on in the UK and the Socialists wish to exploit this Parliament for narrow, national, political point-scoring. This, of course, is the position with this report.
I particularly condemn the way the Socialist rapporteur has indulged in Old Labour negative knocking of her country, just to score points against her political opponents, and has abused the tradition of this House consensus in the process. To say that the UK has low growth and low productivity is a travesty of misrepresentation when the UK economy is booming with falling unemployment and rising prosperity.
Even worse to my mind has been the slighting reference to the work of the officials who prepare employment statistics. It is a slur on their reputation to suggest their figures do not give a true picture. To be fair, there is much that is sensible in this report. So all the more pity that the rapporteur has let her Old Labour instincts loose to run down and attack her country in this way and to spoil this report.
Mr President, if an Irishwoman may intrude on this debate and pour oil on troubled waters, I will confine myself to European topics. I particularly welcome this report and its emphasis on the regional administration of the structural funds. From my own experience and my Green perspective, this is a very effective way to deal with these funds and can be more effective than national administration.
It is demonstrated throughout this Community that, in particular when dealing with employment problems, local administration can be very effective in dealing with the European funding. The rapporteur refers to the experience of Scotland where local authorities take a lead in planning with other partners and this has been positive. In Ireland we need more regionalization and less centralization. The emphasis in this report on decentralization is very welcome wholly from a European perspective.
Mr President, I should like to welcome the report. I congratulate the rapporteur. I know she has worked extremely hard over a long period of time to bring this report before us this evening. She has held hearings throughout the United Kingdom, including Northern Ireland. Unfortunately she was not prepared to invite people from Northern Ireland to the hearing in Brussels but I am not going to fall out with her on that this evening.
There has been long-standing concern and debate within the United Kingdom on the government position on government programmes and how they are brought about. The utilization of such programmes has always been of concern, especially when it involves additionality. That has been one of the greatest concerns. This is an area of great suspicion, not only in my own province of Northern Ireland but in the United Kingdom as a whole. That must be resolved. There must be more transparency and objectivity as far as regional funds are concerned.
Centralization in London does not work. Ultimate Treasury control most certainly does not work and has to be ended. So I am in total agreement with Ms McCarthy on that. I am also in total agreement with her on the matter of more involvement of local councils and local authorities. There we would have transparency and accountability and people who really know what is happening. In Northern Ireland we have district partnerships under the Peace and Reconciliation Forum. These have been a great success. Yesterday morning in my own area people who previously could never have hoped to have any input into European affairs, were greeting me as their European representative and saying how glad they were to see me there. They said how glad they were that Europe was able to contribute money to areas such as Castlereagh and to other parts of the province.
I have one point of criticism. I was a member of the Committee on Regional Policy for five years and with the greatest respect it is not up to Ms McCarthy to produce such a report. In future when the committee is appointing its rapporteurs, it should ensure that they are not drawn from the Member State which is the subject of the report. Rapporteurs should be disinterested and Parliament should adopt this principle in future.
Mr President, I congratulate Mrs McCarthy on her excellent report and also on the research that has gone into it. Rarely, in my experience, has so much research gone into a report for the Committee on Regional Policy.
This is a very difficult subject firstly because it is difficult to examine in detail the structural funds in any of the Member States. Secondly, it is particularly difficult in the case of the United Kingdom. Why is this? We have all the problems which Mrs McCarthy has outlined. The lack of partnership; I know this because I work in an Objective 2 area and I see these things happening. There is a lack of partnership in many areas and almost complete lack of democracy on the programme monitoring committees. We still have problems with additionality, added to which we have the problem that the British Government has removed from local government every scrap of finance that can be used for matching funding. They are only left with what they have to use for statutory duties.
So, they rely on things like the lottery. Good God, here we are in the European Parliament and one of our Member States is relying on the lottery for regional funding, while people are still sleeping on the streets. This is ridiculous. It is wrong and we should say so. The report clearly states one concern that Mr Nicholson has mentioned, namely that we have no regional government. We have a deprivation of democracy at local level in Britain and that I hope will at least begin to end after 1 May.
There is an additional problem in the UK. It has abandoned its own regional policy almost totally. It is no wonder that the gap between Britain's richest regions and its poorest regions is still continuing to widen. I have no doubt it will continue do so if these policies persist.
Finally, we have to accept that European and Member State regional funding is an intervention in the market and if we subscribe fully and completely to market principles, this gap will not be closed. We have to have some limitations on the forces of the market. Otherwise we will never have cohesion in the European Union.
Mr President, I welcome Arlene McCarthy's excellent and extensive report. It is a superb analysis of the role played by the structural funds in creating a quarter of a million jobs in the UK between 1989 and 1993, in helping to offset the serious disparity between rich and poor referred to by my colleagues and exaggerated by the political decisions of the present British Government.
In a time of increasing scepticism about the European Union's effectiveness, it is essential to highlight the positive contribution that the structural funds and Community initiatives have made to economic and social cohesion, to encouraging new partnerships and to job and business development. However, Ms McCarthy's report rightly spells out very clearly what is wrong with the processes which are the responsibility of the present UK Government and which have hindered the effective operation of the funds.
In my own constituency of Birmingham, we have just heard the sorry tale of Objective 3 submissions. The process of submitting applications this year under Objective 3 of the ESF has been fraught with dreadful problems. The interactive computer discs prepared by the government for applicants were not sent out from the Department of Education and Employment until 14 February with a closing date for applicants of 10 March. Even then the discs had not been tested properly and did not work properly.
A week after the closing date for the applications, the Birmingham City Council local authority was issued with revised assessment guidelines for the selection criteria which meant that all Birmingham City Council's initial bids had to be re-written.
This is no way to run the structural funds and no way to run a country. Perhaps Mr Chichester could double as a stand-up comedian as well as an MEP.
Mr President, there are two important issues to make here particularly for the people on the benches opposite, because there is an allegation that this is a partisan report.
First of all I would like to quote the evidence that was given by the regional CBI. Perhaps Mr Chichester could check this in the extensive report that Ms McCarthy has put together. The regional CBI claimed in the evidence that they gave to the inquiry conducted in the United Kingdom, that they were not listened to, that they were not involved properly in the procedures, and that for a government that is committed to the business community, large sums of money were given to the privatized utilities in the United Kingdom, rather than to small or medium-sized enterprises. The sum of £435m was quoted by the regional employers' organizations. Surely even Mr Chichester and his colleagues in the PPE must accept that when the regional employers' organizations complain about the way in which these funds are being allocated then even they must listen to what is being said.
In addition, a very senior, recently retired, civil servant, submitted evidence to Ms McCarthy. In his written evidence he said that there was clear evidence of delays in decision-making by the British Government, inadequate briefing of potential applicants, poor or ineligible applications blocking systems, inadequate appraisal of applications and a potential conflict between the applicants and decision-makers, particularly in the case of the government itself, as the programme manager and applicant. There was a conflict of interest where the government was the programme manager and the applicant.
This is not a partisan report. This is an honest report, conducted after an extensive inquiry. The background document is there for people to see and I hope that all Members of this House realize what a shambles the structural funds are in the United Kingdom and how that money is being manipulated.
Mr President, ladies and gentlemen, I would like to thank the Committee on Regional Policy and its rapporteur, Mrs McCarthy, for its excellent report on UK structural measures. In my view this report shows in exemplary fashion what an important role the European Parliament can play in flanking European structural policy by not just relying on information from the Commission services but supplementing this with hearings in situ and the views of the regions.
So this comprehensive preparatory work means that the report and its recommendations carry great weight. For instance they indicate the decisive part played by national implementation in the success of European structural policy. Your recommendations, proposals and criticisms are, therefore, rightly addressed not just to the Commission - after all, we are used to that - but equally to the UK government and the regional and local actors. National co-responsibility concerns not just the financial implementation of structural policy but even more the quality of the structural measures.
In view of the great number of points raised in the report, I want to concentrate on a few important questions here, for the other points will be dealt with in the Commission's follow-up to this report and I am sure I will have several opportunities to discuss the questions raised about the future shape of structural policy during our regular meetings with the Committee on Regional Policy and with Parliament in the coming months.
The resolution acknowledges that in the UK the structural funds have contributed a great deal to economic and social cohesion, to economic restructuring and to job creation. I believe that is a very important finding, which I hope will be noted by the people of the United Kingdom. I am also encouraged by the acknowledgement of the impact that European regional policy has in many cases had on strategic regional planning and local and regional partnerships. The principle of regional partnership is a crucial aspect of regional policy. I think the examples you quote, such as Pathways to Integration in Merseyside and the special programme to promote peace and reconciliation in Ireland are indeed important ones, and not just for the UK but for the European Union as a whole; and if I am right, there seem to be no differences of opinion at all among the parties about the positive value of the partnerships in Northern Ireland.
The Commission can indeed offer incentives to improve partnership. In the framework of current legislation, however, it is not possible for the Commission to determine the type and role of partnership, nor am I sure whether this would always be desirable, because partnership has to be built up from below. Nevertheless I would emphasize that we have achieved some success recently in England too with partnership, especially in regard to the participation of elected representatives at local level.
Meanwhile the private sector is also represented in numerous Monitoring Committees. This reflects its increased participation in the programmes. Moreover, during the objective 2 negotiations, the government recently accepted the possibility of including elected representatives in the Monitoring Committees in all the regions. Yet I still maintain that it would be desirable also to involve the unions, i.e. all the social partners.
In your report you call on the Commission to introduce improved administrative and financial procedures for implementing the programmes and I believe there is certainly room for improvement here, although quite a lot has meanwhile been done. For instance, new project evaluation procedures have been introduced, to ensure greater transparency in selection and we have an exchange of information about the most effective means of implementation.In Sweden a conference was held for the secretariats of the objective 2 programmes in 1996, which specifically discussed administrative and financial procedures. The Regional Fund is also supporting an objective 2 network for exchanges of experience.
I keep being asked about the problem of payments - especially for small organizations, which can soon get into difficulties if payments are late. But let me emphatically point out again that the European Commission does actually make advance payments, as I also told the House of Lords. For instance, on signature of a programme we pay 50 % of the first annual tranche, in the case of smaller amounts even 50 % of the total programme amount. The further payments are made on submission of statements of expenditure that show that the programme is running according to plan. It is only the final payment for the last annual tranche that is not made until after a full and exact final report has been received.
In the case of the UK, there are indeed delays after the conclusion of old programmes and in the final payment, which in some cases are due to the fact that the financial details forwarded to us are not consistent with the declared expenditure. But inspite of these problems I believe that progress in transparency has been achieved in relation to the programmes for the period 1994 to 1996.
To conclude, let me point out again that I also agree with your call for the European Union's structural measures to be made clearer to the general public and that this also means an obligation to provide information on the part of national and regional authorities and project backers. For the rest, that is something I have often complained about during visits not just to the UK but also to other Member States - excluding, as a rule, the southern Member States. So I only hope that the sound and informative report on behalf of the Committee on Regional Policy, which basically takes a positive view of European structural policy in the UK, despite the necessary criticisms, will be widely disseminated and thus make an important contribution to providing the necessary information on European structural policy.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Development of ultra-peripheral regions
The next item is the report (A4-0128/97) by Mr Fernández Martín, on behalf of the Committee on Regional Policy, on development problems in the outermost regions of the European Union.
Mr President, Commissioner, ladies and gentlemen, first of all I should like to greet the representation of the Joint Committee of the Spanish Senate and Congress, responsible for European Union affairs, who are in the public gallery.
The ultra-peripheral regions of the European Union were defined in the Treaty on the European Union in the Declaration No. 26 appended thereto. According to that Declaration, the ultra-peripheral regions of the European Union are the French overseas departments, the autonomous Portuguese regions of Madeira and the Azores and the Spanish Canary Islands. This Declaration also recognises that ultra-peripheral regions suffer major structural lags, made worse by various phenomena including, to name just a few, their remoteness, in terms of thousands of kilometres, their isolation, their harsh climates, apart from other geographical and demographic factors, high rates of unemployment, education problems, cultural difficulties, etc.
The concept of the ultra-peripheral region was not invented at Maastricht; before their mention in the Treaties, these regions went down long historic roads parallel to the very growth of the Union from the Treaty of Rome until now. In fact, in the case of France, there was already recognition of the specific features of its overseas departments in Article 227 of the Treaty of Rome. As far as Spain is concerned, the Treaty of Accession of the Kingdom of Spain to the European Community contained a specific protocol, the so-called Second Protocol, which included the special features of the accession arrangements applied to the Canary Islands, according to which the Canary Islands were exempted from the application of the policies which were then, eleven years ago, the backbone of the European Community. In the Portuguese case, the special features of the application of Community law to the regions of the Azores and Madeira were made explicit in the Treaty of Accession. These special accession conditions for what we now call the ultra-peripheral regions have been amended over the years, as the respective accession arrangements have been adapted to the process of integration and construction of the European Union.
The treatment of the specific nature of the outermost regions in application of Community law has been consolidated in the three programmes of options specifically relating to remoteness and insularity - POSEIDOM, in the case of France, POSEMA, in the case of Portugal, and POSEICAN, in the case of Spain, as well as the Community initiative Regis Programme, all of which are in force and will be applied until 1999. But after 1999 the ultra-peripheral regions will face uncertainty, which would be a blow for their development and hamper the process of economic and social cohesion in the terms of Article B of the Treaty on European Union. This is an uncertainty added to so many others hanging over the future of the European Union, such as those relating to integration, deepening of the Union and enlargement. This uncertainty is due to specific local causes related to the fact that they are ultra-peripheral, including structural weaknesses which make them particularly fragile vis-à-vis the impact of the Single Market, without their benefiting from any of its advantages, which either does not function or functions in a very different way - compared with the European continent - in territories located thousands of kilometres away.
Therefore, against the background of the Intergovernmental Conference which is looking at the reform of the Treaties, in numerous resolutions, the ultra-peripheral regions themselves, in the Committee of the Regions, and other institutions of the European Union such as the European Council -in particular at the Madrid, Turin and Dublin summits - the European Parliament has repeatedly come out in favour of the inclusion of an article in the new text of the reformed Treaties granting the ultra-peripheral regions legal recognition, in terms of primary law, which makes it possible to apply specific policies and speed up their development and their economic and social cohesion. The actual wording of this article to be proposed, which coincides in substance with the proposal already included in the declarations made by the Spanish, French and Portuguese governments at the Dublin summit, is set out in the first paragraph of my report, which is why I am asking the Assembly to vote in favour of it. I must take this opportunity to thank all of the groups and all of the regional authorities of the ultra-peripheral regions for the support that they have given me in drafting this report which I hope - I repeat - will be approved by the Assembly.
Madam President, Madam Commissioner, ladies and gentlemen, I have been a Member for only two months and in this my maiden speech in the shrine of European democracy I feel very happy and privileged to be giving wholehearted support to this report by Mr Martin concerning the need for us to express solidarity with the people of the outermost regions of Europe as authoritatively and effectively as we possibly can and to give real effect to the principle of economic and social cohesion that is enshrined in the Treaty on European Union.
There is an obligation on all of us to be heedful of the hardships, the visions, the hopes and the frustrations of the people of those regions where per capita GDP is low, employment is high, transport costs for goods and raw materials are high because of the remoteness and the education and training systems are anything but adequate. Coming from Greece, with its many island groups, I am only too well aware of the problems faced by these regions.
The European Union has a duty, on the basis of its legal commitments and, above all, morally and for the sake of fairness, to make a determined and sensitive effort to strengthen the legal, political and economic measures which are designed to reduce regional disparities and to compensate for the disadvantages that stem from the wide geographical dispersion and remoteness of its ultra-peripheral regions.
The measures should adapt Community policies to the requirements of these regions, especially in the areas of employment, transport, taxation, social infrastructures, technology and environmental protection.
But even assuming that that is done, we still lack an integrated European policy and strategy for the promotion of equality of development opportunity in the island regions of the Union, for tackling the problems of those regions effectively and for genuinely strengthening their economic competitiveness.
To meet all of these requirements an integrated European policy must be drawn up and incorporated in the new treaty, both for the 'ultra-peripheral' regions that are the subject of this debate and for all of the European Union's island regions.
Mr President, Commissioner, ladies and gentlemen, I must begin by congratulating Mr Fernández Martín not only on his report but also on the methodology which he has used in drafting it, which brought him into contact with many regions, many people and which, therefore, translates the very feeling of many European citizens.
The very title of the report is suggestive, as is the respective resolution, in recommending exclusively the inclusion of an article in the Treaty on European Union to give a specific answer to the special problems of ultra-peripheral regions. The representatives of the citizens of the 15 Member States, would be focusing their attention on seven regions, some of which are also furthest away from the average parameters of development, finally ensuring that those respective citizens are given a say in European construction.
Approval of this report, therefore, takes on a profound political importance. It confirms that the European Union notes the difference in a movement of convergence in which the regions adapt to the European Union and the European Union adapts to the regions. This ability for mutual adaptation is what makes the difference between a Europe with a face, a personality, and a Europe which is completely faceless. The European Parliament once again accepts that it wants a Europe which citizens can see as their own, because at the same time it meets the great world challenges, while paying attention to all of its citizens.
There are development problems in the ultra-peripheral regions. The ratio between the different levels of development between the less and most developed is practically 1: 5, a politically and socially unacceptable ratio. The substantial support of the European Union must be permanently adjusted to practical problems.
Among other measures, there is a proposal for the effective subordination of all European Union policies and measures to the principle of economic and social cohesion. Secondly, the inclusion in the Treaty on European Union of an article which provides for modulation of policies and the adoption of measures that actually meet the specific and acknowledged needs of the ultra-peripheral regions. Thirdly, an attempt to make the POSEI programmes meet expectations. This would relaunch the POSEIMA programme making the most of what is efficient and bringing it into the new areas. In the Azores, for example, we really must extend POSEIMA to the fisheries sector, relaunch it in the energy sector and open it up to SMEs. There is also a proposal to concentrate the resources of the Structural Funds in those regions which most need it. Why not transfer what has not been used in other regions to those regions which most need the money? Fifthly, we must really also make sure that we have funding for projects under the Cohesion Fund, which have yet to reach the ultra-peripheral regions despite the fact that they are the regions which are at the greatest disadvantage because of reductions in public spending stemming from the application of convergence criteria in order to bring in the single currency. Finally, this text also clearly lays responsibility with the Member States for combating the development asymmetry which has only got worse - by means of aids to transport and energy, while also adopting special tax-related measures.
I can only hope that the representatives of the Member States who are meeting in the Intergovernmental Conference, who have to deal with many and complex questions, will listen to this very loud and eloquent alarmbell which has been rung by the European Parliament. The very principle of economic and social cohesion is at stake and we are, in this text, affirming the political vocation of a whole project.
Mr President, ladies and gentlemen, the integration of French overseas departments within the Community is a textual reality which goes back to 1958. The well-established jurisprudence of the Court of Justice of the European Communities leaves no doubt about the matter.
However, in spite of the provisions of Article 227(2) of the Treaty of Rome, then of the Treaty on Union, which provides for adjustments in certain subjects for the application of Community law in these departments, the Court of Justice seems to grant a pre-eminence of legal egalitarianism compared with an essential recognition of the economic and social realities of these regions.
The steps which have been taken for some time by our Parliament, and particularly those of today, are the logical consequence of a collective awakening, on the part of all the institutions of the Union, to the structural handicaps which the seven outermost regions of the Union suffer and to the mitigated result of the sustained effort at European solidarity thanks to specific measures. All those measures intended to make certain Community rules more flexible to take into account the backwardness of these regions are invalidated by the Court of Justice, through the restrictive interpretation it gives to the notion of specificity.
The Treaty on Union, in its Article 130A, demonstrates an unprecedented political willingness in the domain of social and economic cohesion, even if, must I recall it, the four French ultra-peripheral regions, that is, the majority of these regions, recognised today by the Executive Committee as the poorest in the Union, do not benefit from the Cohesion Fund provided for by Article 130B of the Treaty on Union, because they belong to a home country whose overall gross domestic product renders them ineligible.
The provisions formulated in the draft motion and the protocol which have been submitted to us, are intended to correct this ill-conceived integration by a substantial modification of Article 127(2) of the Treaty on Union. These modifications, if adopted by the IGC, will give these regions a legal regime which will enable the Community authorities to adapt, by means of derived law, without exceptions in terms of subject, all policies on the basis of the specific features of each of these regions.
Mr President, ladies and gentlemen, the populations of the outermost regions, and more specifically those of the banana-producing countries, have been concerned about the consequences of their integration, the degree of solidarity they may enjoy and the Community preference granted them, since the publication of the interim report of the WTO panel on the 'bananas' OCM.
The Fernandez Martin Report, of which I stress the pertinence, gives us the opportunity to demonstrate our political will to make available to these regions the legal means to ensure their full development within the European Union, while taking into consideration and respecting the specific features associated with their environment.
Mr President, Commissioner, first of all I should like to congratulate the author of this report, Mr Fernández Martín, who has drafted a magnificent report on the ultra-peripheral regions. These are lessfavoured regions, some of the regions with the most difficulties in the European Union. Only a few days ago we were celebrating the 40th Anniversary of the Treaty of Rome and I remember that Paul-Henri Spaak said, before the Treaty of Rome was drafted, that free markets were not enough to ensure the harmonious and uniform development of all of the regions of the European Union, that the richest regions would profit from this unification of the market and that the poorest regions would be badly affected by it. On that score, it has indeed been the European regions which have suffered most of all, especially mountain regions and frontier regions, and here we are talking in particular about ultra-peripheral regions. I hope that the European Parliament will also be able to look at the particular problems facing island regions, which is another subject which really ought to be dealt with.
These ultra-peripheral regions face the problem of a lag in their economic and social development and, in particular, face problems due to their very remoteness. On this score, it is important that the European Union should take account of the problem which is facing regions in this situation. One of the most important factors for dealing with these problems is to make sure that they have sufficient political autonomy, political autonomy which enables local authorities to know exactly what the problems are and take decisions accordingly without depending on orders which often have to come from many kilometres away.
Self-government may be one of the most efficient ways of tackling these problems. But I also think it is a responsibility of the European Union, in terms of economic and social cohesion, to make sure that these regions receive the aid they need.
Mr President, ladies and gentlemen, Commissioner, over many years it has been difficult, for lack of consensus, to recognise the need for a legal status to translate the permanent disadvantages faced by these regions all of which are characterised by their extreme remoteness, their insularity, their harsh relief and climate, all of which limit and condition their possibilities for developing on the same footing as the remaining territories of the European Union. These difficulties were only recognised in the Maastricht Treaty by dint of their inclusion in an appended declaration. It was on this basis that the POSEI programmes were approved, in the launch of which our Group played a decisive role and which, because of legal insufficiencies, had an overall temporary character, incompatible with the permanent nature of the difficulties I have already referred to.
Now there is a consensus that the IGC - Intergovernmental Conference - must include in the new Treaty the status of ultra-peripheral regions. Therefore, we are going to vote in favour of the excellent report drafted by Mr Martín which deserves our support. But it is fundamental that now we must begin to take new political steps which could give practical substance to this new legal status. It is therefore essential that we adapt common Community policies to the regional reality; that we resume and strengthen actions taken in the scope of the POSEI programmes; that we create or develop fiscal, commercial and customs policies which actually promote local investment; that we adapt agricultural, fisheries and industrial policies to accommodate special local production features and parameters and promote diversification; and we should also guarantee that people living in those regions are supplied with raw materials and consumer goods and can circulate throughout the Union without any difficulties.
Mr President, ladies and gentlemen, for the populations of islands such as the Azores and Madeira recognition of the status of ultra-peripheral regions is very important. That is why we are fighting for it so much. But what will really be decisive and what will really have an effect on public opinion is whether we really can bring about change and that will require practical policies to be adopted in order to tackle any local difficulties which arise.
Mr President, I too find that in this report the rapporteur really has displayed a very strong commitment to the development of the ultra-peripheral regions. He has described the objective of optimum and sustainable development under these very specific conditions in very great detail and offered many new ideas. But it is rather curious that the term 'outermost regions' does not really say what the true issue is. For it is not a question of regions in Europe but of regions in the Atlantic, in the Indian Ocean and in Central America, of former colonies and military bases.
Europe's idea of development was not always the one the local people wanted. The use of rain forests for a European station in Central America with consumers who come from Paris is not what we understand by autonomous regional development. That is why we welcome all the report's proposals that are designed to ensure genuine autonomous regional development in these areas and ask the rapporteur to accept our amendments which are aimed at eliminating single crops in these areas and which support his proposals to that end.
We do not accept the idea of introducing a separate chapter because that only establishes the old colonial situation. We think it is right for this protocol to discuss the specific features of these areas in detail and believe that is an adequate means of satisfying these regions.
Mr President, the ultra-peripheral regions of the European Union are characterised by deep structural backwardness which is made worse by a set of unfavourable and permanent social and geographical circumstances which means that the average GDP of these regions is among the lowest in the European Union. In recognising this reality and in order to tackle the consequences of the remoteness and insularity of these regions, the Community created a set of instruments including the adoption of specific option programmes known as POSEI and the subsequent inclusion, in an Appendix to the Treaty, of a declaration on the ultra-peripheral regions.
Since 1994, recognition of these special features has been diminished because of changes made to the POSEI programmes; the existing mechanisms and instruments were applied only to some of the areas where they could have been. That is why it is necessary to include in the Treaty on European Union a whole article dedicated, for good, to the concept of ultra-peripheral regions which makes it possible for the European Union to take adequate and coherent measures in respect of the principle of economic and social cohesion.
As a corollary of the European Parliament's determination to tackle the specific features of ultra-peripheral regions, involving other initiatives, the Portuguese, Spanish and French governments have presented, at the IGC, a joint proposal calling for the inclusion of a specific article in the Treaty on European Union referring to the ultraperipheral regions and the drafting of a protocol to be appended to the Treaty setting out the special conditions for adopting specific measures and derived law.
The amendments which we have tabled and which were approved at the Institutional Committee should strengthen the proposals already presented at the IGC from two points of view. First of all, making explicit the enshrinement of ultra-peripheral regions, aimed at guaranteeing equal opportunities and economic and social cohesion. Secondly, promoting the institutional enshrinement in the new Treaty on European Union of the autonomy of ultraperipheral regions. In respect of this aspect, our aim is to establish that the very bodies of the autonomous regions should be informed when legislative initiatives are being taken, so that the self-governing institutions can actually find out about proposals dealing with specific affairs relating to the regions before they are included on the Council's order of business for discussion. After all, this is in line with what was proposed in the plans for Dublin II in respect of national parliaments.
I take this opportunity to send my greetings to the populations of Madeira and the Azores and I hope that they will benefit from a real opportunity for development as a result of this.
Mr President, ladies and gentlemen, I must begin by congratulating the rapporteur who obviously possesses considerable knowledge of the real life situation experienced by the populations of ultraperipheral regions.
It is true that these regions have to face very serious structural and traditional problems but it is even more important to pick out those problems which are related to their ultra-peripheral nature. We are speaking in particular about their remoteness, insularity, small surface area, difficult relief and climate, which make them terribly dependent on the outside world and are reflected in the very low per capita income still registered in these regions, despite the very positive effects of POSEI programmes, in particular the POSEIMA programme applied in the Azores and Madeira.
It is no accident that these ultra-peripheral regions of the European Union have the lowest GDP per capita. Being able to establish this difference between structural deficiencies - which albeit considerable and far-reaching could sooner or later be resolved - and the very problems related to the fact that they are ultra-peripheral which is a permanent problem, justifies in itself, in our opinion, inclusion in the Treaty on European Union of every legal guarantee which would enable these regions to be properly compensated. We believe that through this tiny enrichment of the Treaty it will be possible to adapt common policies so that effective support can be given to the strategic sectors of these regions, such as transport, energy, telecommunications, without harming any of the other vital forms of support which are already being given.
Finally, given that we now recognise the practical effect that these programmes are having on the ground, I think that we should perhaps put right some of the mistakes which have been committed, improve certain areas and, all in all, make sure that the programmes are extended to attain objectives which have been suggested or which are the wish of the inhabitants of these regions.
Mr President, the proposals contained in this report cannot be understood without bearing in mind the real problems which have arisen concerning fulfilment of the principle of economic and social cohesion, when it is applied to action taken in favour of the development of ultra-peripheral regions. These problems have shown the urgent need to work out a permanent specific status which really takes account of the special features of these territories, governing the implemented policies with a fundamental legal support instrument to act as an effective base when specific measures are taken to deal with the special features of these particular regions.
This report has the virtue of solving this problem by proposing that we set up, through inclusion in the Treaty, a legal base which provides for the specific treatment of these regions. It also has the virtue of taking a generous look, in the proposal for an additional protocol, at other questions which really need to be dealt with vis-à-vis ultraperipheral regions calling for specific treatment.
Among these questions, on one hand, are the peculiar difficulties facing those regions which justify that the Union should give them greater support, far beyond that afforded by the POSEI programmes, whose limits have been shown by their markedly compensatory character, and on the other, because the POSEI programmes, which to a large extent mix up problems relating to their ultra-peripheralness with structural problems, do not at present guarantee stable development of the ultra-peripheral regions, because it is not enough to take measures to adapt Community policies or compensate for geographical location, unless we really tackle practical problems and end some of the uncertainties due to the void to exist from 1999 onwards.
We think that this report is based on this reality and we go along with its philosophy. Our Group can support it, as has been demonstrated by the fact that the draftsman of the opinion of the Committee on Institutional Affairs, belonging to our Group - Mr Gutiérrez Díaz - has also lent his full support to this report, in that it represents an important starting-point for achieving economic and social cohesion in the ultra-peripheral regions.
Mr President, like previous speakers I would like to begin by congratulating the rapporteur on his magnificent work. I should also like to greet, in the public gallery, the Spanish Member of Parliament, Mr Segura Clavel, who is here today with us. At the same time, I should also like to congratulate Mr Gutiérrez Díaz, our Vice-President, on his magnificent opinion on this subject, on behalf of the Committee on Institutional Affairs.
I should like to point out that most of the speeches which we have heard this evening have come from members of the European Parliament who live in these very islands. That is why I should like to thank those speakers whom we might call 'continental' , such as Mr Gutiérrez Díaz himself, Mrs Karamanou, Mr Vallvé and Mrs Schroedter. I think that, at this time, the comprehension shown in this European Parliament of the ultra-peripheral regions is very important.
However, I should like in particular, Mr President, to address my words to the Commissioner, Mrs Wulf-Mathies, who perfectly understands the problems of the regions, and I should like to point out to her that at this very time, in the Intergovernmental Conference, we must tackle the subject of the legal status of the ultra-peripheral regions. It is not just that there is no legal status, because in some ways there is in the form of Article 227 or the Acts of Accession of Spain and Portugal to the European Community, as well as other expressions of derived Community law, such as Regulation 1911/91 on the Canary Islands. And it also seems to me that the European Commission has supported the proposals by giving them a more stable legal base, through a specific article in the protocol. I should like to ask the Commission, through Commissioner Wulf-Mathies and the other Commissioners who are here with us today, to bear in mind that this is not a mere whim. I should also like to correct one of the remarks made earlier which suggested that these territories are former colonies - they are not. For example, in the case of the Canaries, Azores and Madeira, they are part and parcel of national territory and there is a European settlement on those territories. Please remember the very special nature of this European population living thousands of kilometres away from the European heartland. All we are asking is that they should be given a distinct status which recognises, in a Community treaty, the very special situation in which they live.
Mr President, Commissioner, if we are dealing with a positive report, it is calling out to us. After decades of integration in the Community, the overseas departments are still ranked among the most disadvantaged in the European Union. The social and economic indicators remain desperately in the red, with in particular a notoriously high rate of unemployment.
Despite the implementation of specific programmes, despite injections of national and European credits, the economic and social situation there continues to deteriorate. With the single market and the application of the Treaty of Maastricht, the integrationist logic of the construction of Europe has been strengthened in the overseas departments.
In the name of harmonisation and the constrained adaptation of the Treaty, certain specific features, in particular in the fiscal domain, such as excise duties and certain dispensations, have been questioned and subjected to very strict control by the Commission. Experience has shown that the Declaration on the outermost regions annexed to the Treaty, but not legally binding, has given no guarantee, nor protection, against the consequences of deregulation, since it has privileged the objective of completion of the internal market.
It is essential, therefore, that in the home straight of the Intergovernmental Conference, the full and complete specific nature of the overseas departments and the outermost regions is recognised statutorily in the Treaty, with a dual objective: to apply specific measures in their favour and to authorise dispensations to Community regulations, for as long as these regions have not caught up with the average social and economic level of the European Union.
Such recognition of the status of the overseas departments in the Treaty could enable the implementation of a new type of development, based upon regional assets and potentialities, while remedying the many handicaps particularly associated with distance, and with insularity. Finally, this kind of development would allow the inhabitants of these countries at last, at last indeed, to play an active part in their own development.
Mr President, we can give our assent to this report by Mr Martin for a number of reasons, but chiefly because it introduces the new descriptive term 'ultra-peripherality' for the extremely remote regions and calls for additional new measures over and above the support provided through the ordinary regional policy and, even, through the special programmes of additional measures.
From those standpoints it is not a bad report. Nevertheless, we feel obliged to say that it is blemished by an element of distorted reasoning. We are looking for regions of this sort in the Indian Ocean, as has been said, and in other faraway oceans, whose only connection with Europe is that they were once bound by colonial ties. Never mind, let them have support. However, Mr President, we seem to have forgotten the many Greek island groups in the Aegean, and especially the islands of the northern Aegean, which are an inseparable part of Europe and were the cradle of Greek and, afterwards, European civilization. The report does not apply the term 'ultraperipherality' to those islands, whose situation is indescribably bleak and which are being abandoned because of the absence of support, even though they are just as far from the centre of the European Union and, in some cases, farther away. Therefore, we are requesting, with this report, not the introduction or the incorporation of a policy - which is why we are not putting down an amendment, and, anyway, the Commissioner is here listening - but rather that the policy be extended to those island which are losing their populations and being blighted by Turkish expansionism which is holding back development of the tourism that is the only livelihood that the people there have to rely on.
Mr President, first I want to congratulate the rapporteur, Mr Fernandez Martin, on this report, in which he has drawn the European Parliament's attention to all the outermost regions for the first time. The report and the motion for a resolution describe the specific disadvantages facing these regions. The problems he lists also reflect the concerns which the presidents of the outermost regions expressed at our talks last week during my visit to the island of Reunion, where I did indeed find that we are very far away from what we normally regard as Europe, and I think it is important that we should always remember that.
For the rest, your requests coincide with the wishes various economic operators expressed again and again during my visit. All this makes me even more convinced that these regions will need special arrangements in future too. Since 1989 the Commission has been endeavouring to take account of their special features in its programmeplanning documents. This also applies to the Regis I and Regis II Community initiative programmes adopted for 1991 and 1996, to which speakers have already referred.
Like Parliament, the Commission believes - and President Santer has repeated this on several occasions - that the concept of the Union needs to be confirmed, deepened and strengthened for the outermost regions. It has also supported the draft Treaty article and protocol jointly submitted by Spain, France and Portugal at the intergovernmental conference, confirming this at the last meeting of the intergovernmental conference when this question was discussed.
For unfortunately we must admit that the Posei programmes are increasingly in question in the absence of a clear legal basis. For instance, the Commission has discovered that at times the Council finds it difficult, during discussions of proposals for the outermost regions, to persuade the Member States to acknowledge the commitments the Community has entered into under the Posei programmes, as the recent application to the European Court of Justice has also shown. That is why we have to consolidate this concept and thus give the outermost regions the necessary clarity, legal certainty and transparency in order to strengthen their cohesion with the European Union.
In relation to structural fund measures, I simply want to refer to the concerns expressed with regard to aid after 1999 and emphasize once again that in future too the outermost regions, which are the poorest regions of the Community, will be entitled to the highest level of aid. I also agree with the rapporteur on the need to improve the cohesion of Community policy vis à vis the peripheral regions. An interservice group already exists for the coordination of the Commission's services and I believe that we can still improve our cooperation with the outermost regions in future too.
Let me therefore thank the rapporteur again. The Commission will continue to work with you on improving the situation in the outermost regions.
Thank you very much, Mrs Wulf-Mathies.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Budget discharge
The next item is the joint debate on the following reports:
A4-0138/97 by Mr Kellett-Bowman, on behalf of the Committee on Budgetary Control, giving discharge to the Management Board of the European Centre for the Development of Professional Training (Thessaloniki) in respect of the implementation of its budgets for the 1994 and 1995 financial year; -A4-0139/97 by Mr Kellett-Bowman, on behalf of the Committee on Budgetary Control, giving discharge to the Management Board of the European Foundation for the Improvement of Living and Working Conditions (Dublin) in respect of the implementation of its budget for the 1995 financial year.
Mr President, these two discharge reports should not be burning the midnight oil here in Brussels, they should have been taken as part of the general discharge debate in Strasbourg at the last session on Wednesday morning. The reason why these reports are delayed is that the Council had not given us their recommendations as to discharge. These were finally received last week and I would like to thank the Council for sending them to us because it enables Parliament to deal with recommendations for discharge in April, which is the requirement of the rules.
First may I turn to the Foundation for the Improvement of Living and Working Conditions in Dublin. I want to thank the Court of Auditors for their report. I am a friend of the Court of Auditors but I want to make two remarks about this report. The first is that the early copy before the contradictory process was leaked in Denmark which caused great embarrassment to the Foundation and secondly the tone in English is unnacceptable. I do not care if the auditor had a bad journey and did not find his hotel comfortable; the nuances in this report should not occur again. It may not be obvious in the other languages but they are quite clear in English.
The difficulties for these small bodies is that they are not large enough to have their own financial controller. That means that a great amount of expenditure has to be spent out of the imprest account in order to keep their suppliers happy and it is very difficult for them to divide the legal responsibilities between the authorizing officer, the payments officer and the financial controller. I welcome moves by the Commission to try and deal with this situation by carrying out Parliament's recommendation of having part-time financial controllers. I look forward to an opportunity to see electronic visas being issued by the financial controller in Brussels which should get rid of the criticisms which the Court levies. We are quite happy for the Budgetary Control Committee to recommend the House to grant discharge to the Dublin Foundation.
I then turn to the Centre for Vocational Training which is now in Thessaloniki. There are two recommendations here, one for 1994 and one for 1995. I am sorry the Council is not here. It is the second time I have found them not here on an important occasion. It was perversity in the European Council which looked round the whole of the European Community to find a European body which did not have the requirement of mobility of its staff written into its contracts. For that reason they decided to move the Foundation from Berlin to Thessaloniki. The Council are the rogues, the Council were perverse and they are to blame for the problems which have since arisen. Had they wanted to kill off the Foundation they probably could not have gone about it in a better way.
However, having blamed the Council we now look to the Commission to pick up the pieces. The question is whether they have picked up the pieces or not. We were unable in the Budgetary Control Committee to recommend discharge for 1994, which should have taken place last April, because the Court gave us wind of some rather unusual circumstances whereby the management board and the director had to inveigle staff to transfer from Berlin to Thessaloniki. I stress it was not their willingness to go to Greece but the fact that the people not having mobility in their contracts very often had social responsibilities which made them choose to work there, responsibilities for older generations, children with difficult health etc., they needed to be in the same place. We heard about these difficulties so we deferred discharge for 1994 and the Court of Auditors brought us a further report covering the year 1995 which revealed some of the extreme moves which the board of management and the director had to make in order to keep CEDEFOP alive, in order to persuade people to go to Thessaloniki. Some of them went out of sheer loyalty to the institution and went on the basis that they expected degagement to be awarded to them at a later date. These people have been good Community servants and have been treated shabbily by the Council, but the Commission on their white chargers should have come to their defence and they have not.
I want to pay credit to the director because he has managed under these difficult circumstances to keep the centre going and I think we can look forward to a useful future and product coming from the institution.
I am fed up with the Commission and I think this will be shown by the fact that two amendments have been put down to this discharge report. One by Mr Garrigo Polledo on behalf of the Euorpean Peoples' Party Group and one by Mrs Wemheuer on behalf of the Socialist Group. We want to indicate to the Commission our dissatisfaction with what has happened. I am going to leave Mr Tappin to speak on the amendments because on the Budgets Committee he has been playing a very useful role in dealing with all the agencies and has been very helpful with this one in particular. I have great respect for the powers of the Commission and I invite them to use their powers to assist the casualties of this remarkable decision by the Council to move the centre from Berlin to Thessaloniki. We recommend discharge, despite the problems, and at the same time commend the director for the way in which he has managed to keep going.
Mr President, I should like to congratulate Mr Kellett-Bowman on his two reports. I wish to address my remarks solely to the issue of CEDEFOP in Thessaloniki. There are two things I want to focus on.
Firstly, the matter of staffing. Unfortunately, as Mr Kellett-Bowman has said, members of the Council who are the protagonists in the great problem we have with CEDEFOP are not here to listen to our complaints and those of the Court of Auditors on the staffing question. I feel sorry for Commissioner Liikanen who is being treated rather like a tennis ball, being lobbed backwards and forwards between Parliament and Council, trying to resolve an issue which is not of his making but of the Council's.
It ought to be pointed out to the Commissioner that both Mr Kellett-Bowman and myself have worked extremely hard to try to seek dégagement for the staff remaining in Thessaloniki, Berlin and other capitals and institutions who, because of the terms of their contract, which was originally CEDEFOP, do not seek or are unhappy with the move to Thessaloniki. We have engaged in correspondence on this and to that end, because of a lack of satisfactory conclusion, we have put down an amendment on behalf of both the Group of the Party of European Socialists and the Group of the European People's Party to resolve this problem this year.
We would ask the Commission to use his best wiles and skills as a politician as well as a Commissioner to seek dégagement for those staff who are currently unhappy with the false move to Thessaloniki. This move is preventing Mr Van Rens operating a tight ship in Thessaloniki itself.
The second issue is that of buildings. The Court of Auditors quite properly has raised the matter of the appalling contract which was agreed between the Council and the Greek state on the provision of a new building. Although two payments have been made by the European Union, not one brick has been laid. This is totally unsatisfactory as far as we in Parliament are concerned and for the budget for 1997 we have put the payment for this year on hold until some progress has been made.
This brings me to my last point. Without the investigative powers of Parliament, many of the problems with Thessaloniki and other institutions would not have been brought to light. I call upon the Commission, as a part of the budget process for 1997, to bring forward the harmonization of regulations for discharge for all the agencies, so Parliament can have some control over discharge.
Finally, I congratulate Mr Van Rens. He has been placed in an invidious position in running Thessaloniki. He is doing a magnificent job but to paraphrase Winston Churchill: Give him the tools so he can carry on functioning as an agency head and not with one hand tied behind his back.
Mr President, I want to congratulate Mr Kellett-Bowman for his excellent report. I will confine my remarks to the Dublin Foundation. I know that the Dublin Foundation greatly appreciates the efforts Mr KellettBowman has made and for the measured response in his report. Recently I visited the Dublin Foundation, as a Member representing Dublin. As a member of the Committee on Employment and Social Affairs, I was interested to see the work carried on there. I found that it carries out its duties in an open, conscientious and entirely appropriate manner.
Last week members of the Committee on Employment and Social Affairs had an opportunity to have an exchange of views with the director of the Dublin Foundation and the report before us clearly shows that the Dublin Foundation is managed carefully. I therefore agree that the discharge should be given for 1995.
Mr President, as was mentioned here by previous speakers, the decision about the transfer of CEDEFOP to Thessaloniki was taken at the summit. Mr Kellett-Bowman and Mr Tappin have been actively following the case which, unfortunately, includes difficult decisions at a personal level. There are still a few officials who find the situation unsatisfactory. As far as the Commission is concerned, we are ready to do what we can for those who want to transfer to Luxembourg. I wrote a letter to our services to try to find solutions for those.
For the others, we can find solutions on a case-by-case basis. We are ready to study them with open minds. Unfortunately the Council unanimously rejected our efforts to find a solution for dégagement in the context of enlargement. Parliament took a much more favourable view of the possibility of dégagement . There has been no sign that the position of the Council would change.
Secondly, I have to say that the Commission trade unions are strongly against the solution of a dégagement which would only apply to one part of the personnel. They feel that if there is any solution of that sort, it should be open to all. So, I regret that there is no easy answer. At any rate, we must remember that the officials who have been, and still are, working within the Staff Regulations, have the right to a pre-pension scheme. It is not very generous but it guarantees a certain basic security for them.
I am going to study the possibilities here but they are, unfortunately rather limited.
Thank you very much, Mr Liikanen.
Before declaring the debate closed, I should like to give the floor to the rapporteur.
Mr President, I had hoped that we might have had sufficient response from the Commission that would have enabled the two groups to withdraw their amendments. That has not occurred. I deplore the fact that the Commission is unable to treat these people whom I have called casualties. They are casualties through no fault of their own and it is pathetic that the Commission is unable to find a route to help them.
Can I ask what solution Mr Kellett-Bowman is proposing?
Mr President, can I be blunt. The solution I would like to see is the one which follows the undertaking which I thought was given to Mr Tappin and to myself by the Commissioner who has just spoken. That is why I am cross.
The joint debate is closed.
The vote will take place tomorrow at 11 a.m.
Fisheries restructuring
The next item is the report (A4-0141/97) by Mr Baldarelli, on behalf of the Committee on Fisheries, on the proposal for a Council Decision on a specific measure to encourage Italian fishermen to diversify out of certain fishing activities (COM(96)0682 - C4-0037/97-96/0308(CNS)).
Mr President, Mr Commissioner, as those who have been following the debate can attest, this is a highly significant report affecting part of the Italian fishing fleet. At the same time it is a report which signals a reversal of the trend towards over-capacity of the fleet, and can also serve as an example for other situations in other countries.
Certainly this conversion plan we are going to vote on is rooted in the recognition that these fishing activities are unsustainable. The fact is, drift net fishing in Italy now represents an excessive proportion of licences - some 690 boats are geared up to this type of fishing - and it is having a major impact on the environment. This consideration was the starting point for introducing a conversion plan which respects the UN directives and the legal approach taken by the European Union in its own regulation setting the maximum length for drift nets at 2.5 kilometres, but also takes account of the very logical debate, conducted in this Parliament and elsewhere, on the danger of these nets to certain species, particularly sperm whales and dolphins.
So there has been sensitivity going beyond the mere regulatory aspect and we must respond to that, even if we are convinced that the central issue is not so much the elimination of this kind of fishing - which has a long historical tradition - as the link with sustainability.
The number of licences must be reduced, part of the fleet withdrawn and part of it converted. But the fishermen must be closely involved and above all the plan must be voluntary. That is the line Parliament's committee has taken, considering, amongst other things, the agreement sealed between the professional organizations, the trade unions and the ministry in Italy, providing precisely for voluntary application of this plan, which makes use of Community resources earmarked for Italy - hence not extra resources - and naturally gives fishermen as well as shipowners the opportunity to respond.
We have amended the Commission's proposal to the effect that the financial framework does not relate just to shipowners but also to fishermen, and not just to fishermen of Union nationalities, but also to fishermen from third countries. In fact there are many fishermen from third countries engaged in this type of activity, especially Tunisians and Algerians. We think parity of treatment of individual workers is a very important principle.
Having said that, we do recognize certain incongruities in the plan: one significant incongruity is that the financial position is very much better for Objective 1 areas than for other areas. Incongruities like this need to be remedied when the plan is implemented inside Italy, and Italy needs to make the necessary arrangements.
We also think it is important politically to stop criminalizing this type of fishing. Proposing a research programme to identify the real impact and take account of the comments which have been made by the environmental associations and the fishermen's organizations themselves, will be an important signal to fishermen.
These measures will damp down a certain radicalism developing in this sector which is adding to the unacceptable social tension.
Mr President, I want to congratulate Mr Baldarelli on this second attempt at this report to limit or at least partly to solve the problem of driftnet fishing in the Mediterranean. I do not want to say very much. Mr Baldarelli has done a very good report; it is a balanced report and we should all support it.
We know that driftnet fishing is unacceptable in the way that the catch of dolphins and turtles etc. is not to be recommended. It has been brought to our notice by many environmental organizations that this should stop, and we agree with that. But conversion, of course, cannot be done all at once, we cannot stop it straightaway, we have to allow time. Also, let me say that although this report is on the conversion of the Italian fishing fleet or part of the Italian fishing fleet, the Italians are doing nothing illegal. We accept that driftnet fishing is a bad form of fishing; this Parliament accepted that two years ago in voting on the Fraga report and we still await the Commission bringing forward an initiative to end it completely. Because we must remember that although we are talking about the Italians now, virtually all the other fishing nations of the European Union use driftnet fishing in some form or other. So, I support this report. I congratulate Mr Baldarelli, and I hope this at least commands the respect of the House and goes through and we start to solve this environmental problem.
Mr President, much of the debate on this point has been highly controversial, emotional and personal. That has not exactly helped us to find a solution. Anyone who has belonged to the Committee on Fisheries for a long time knows how concerned we are with the worries and troubles of fishermen in all Member States, which includes Italy. Protecting jobs always was and is our central concern. The Italian fisheries plan we are now due to vote on was negotiated between Italian producer organizations, ship-owners, unions, the Italian government and the European Commission. It concerns the conversion to new fisheries practices.
The fleet consists of no more than 500 vessels using drift nets up to 2.5 km long for catching tuna and swordfish in the Mediterranean. But the use of these drift nets is economically unviable and therefore no longer acceptable. Longer nets have been banned in the EU since the end of 1991, under Regulation 345/92. The plan restricts the issue of licences for drift nets and provides for their withdrawal and destruction. The costs and means of financing this plan have been worked out in detail.
This measure guarantees the fishermen concerned financial support for restructuring their fisheries practices. That is why the Committee on Fisheries accepted the proposed plan by a large majority. Five draft amendments are included, on the principle of voluntary action, control and discipline in relation to all vessels in the Mediterranean and on support for non-European fishermen on Italian vessels. The EPP endorses the consensus that was eventually reached on the plan for Italy and, after careful consideration, firmly rejects the new amendments that have been put before us.
Mr President, the Greeks and Spaniards talk of a labyrinth of nets. In the Mediterranean drift nets are sometimes as much as 25 kilometres long. The 690 Italian fishing vessels have an average drift net length of some 12 kilometres. All together that is the distance from Gibraltar to Izmir and back. You cannot imagine the destructive effect of all this, including by-catches which are not deliberate but which kill the fish.
It seems clear to me that the conversion plan is necessary; it is just a pity that the Commission does not make it clear in its proposal whether and how the nets are to be destroyed. Moreover, the Commission's proposal offers few guarantees that European money will be responsibly spent. And I see from my good friend Baldarelli's report that he favours a voluntary plan. I hope that Commissioner Bonino will not agree to a voluntary basis but will leave it as compulsory.
Mr President, I find it unfortunate that Mr Baldarelli's report shows little commitment to really getting rid of drift net fishing. It is not good to be constantly saying that counties such as Algeria use drift nets too. I think that Italy must face up to her responsibilities. We can help in this and it is thus very important that financial compensation should be given only when efficient supervisory mechanisms are in place and the nets really are destroyed. To this end I put down three amendments to A, B and C on behalf of the Liberal Group, and I hope and am confident that Commissioner Bonino as representative of the European Commission will accept these amendments.
Mr President, on behalf of the Greens, I would first like to put on record that many studies have demonstrated that drift nets constitute a non-selective fishing method. So we believe, and this has been upheld many times in this Parliament, that the only solution to the current situation is to prohibit the use of these nets, whatever their length, inside the Mediterranean.
To achieve this objective we think an agreement needs to be reached with all the countries surrounding the Mediterranean, especially as the 2.5 kilometres currently in force is not usually respected. At this very moment - so I am told - fishing vessels can be sighted in the Mediterranean using nets about 8 kilometres long.
Under the circumstances, I believe the existing fleet using drift nets which are a danger to the balance of the Mediterranean must be converted. We think the Commission's conversion proposal is correct and we entirely agree with the Parliamentary committee's amendments except for one: we do not understand why a European standards agreement should contain a reference to the agreement with the unions. But apart from that, I simply support what Mr Eisma has already said: to receive these payments, the nets must be withdrawn and they must not be sold to anyone else or they will still be circulating inside the Mediterranean, and we will be paying for not solving the problem.
Mr President, I welcome Mr Baldarelli's report in its present form with the compromise amendments accepted by the Committee on Fisheries. It acknowledges that the Commission proposal provides a good basis, lays emphasis on the legal framework of the proposal and accepts socio-economic responsibility for all fishermen who find themselves on the Italian vessels concerned. But however explosive the question of driftnet fishing is, we must emphasize that we are not concerned today with a general ban on drift-net fishing in the Mediterranean. The proposal before us simply does not concern that.
We have to keep to the existing legal framework here, which still allows drift nets up to 2.5 km in length to be used. It is up to the Council to change the existing legal framework, after the European Parliament decided in favour of immediately abolishing drift nets in September 1994, following a legislative proposal by the Commission. In that sense, the measures proposed here do not mean we cannot adhere consistently to decisions that have already been taken and we can continue urging a ban on the environmentally incompatible practice of drift-net fishing.
Yet this proposal can still be regarded as a step towards generally abolishing drift-net fishing because the restructuring plan provides for financial incentives for the fishermen concerned to encourage them to give up this kind of fishing entirely and for ever and therefore voluntarily move beyond the existing legislative framework.
We owe thanks to the rapporteur for not forgetting the situation of the people concerned when discussing environmental questions. Let me just remind you that the regions in question are almost all Objective 1 regions, where there are few alternatives to fishing. It is also worth noting that he has accepted responsibility for fishermen from third countries who work on Italian vessels. We welcome the idea of restructuring the FIFG resources earmarked for Italy in order to implement the plan, but believe that the proposed timetable should be adhered to strictly.
Finally, and this is where we return to the environmental issue, let me place special emphasis on the Committee on Fisheries' request that third countries that fish in the Mediterranean should also be included, so that we can agree rules with them which at least respect the 2.5 km length of drift nets.
Mr President, ladies and gentlemen, I think that at this point in the debate it is appropriate to stress - the rapporteur has done so but I want to re-emphasize it - that we are not talking about just any sector. We are talking about a sector which still provides work and a living to a great many families, especially in the south of Italy. The south is deeply ravaged by unemployment. We are talking about a sector, Mr President, which has ancient traditions, and we are talking about an occupation which unites work, traditions and culture. And yet it goes without saying - it is indubitable - that intensive fishing by fleets linked to economic powers with interests often external to Italy itself, has caused depletion of marine mammals in the Mediterranean, undermining the ecosystem itself.
That is why the various national and international institutions are usually determined to limit certain fishing activities. The conversion programme for the Italian spadare fleet that we are debating today responds to the environmental demands for protection and conservation of the Mediterranean but, with the improvements contributed above all by the rapporteur, I think there is also an opportunity to meet certain social and economic demands relevant to southern Italy. In fact the programme is not about authoritarian and arrogant closure, or about assisted development. Instead its purpose is protection and at the same time prevention of social tension. I think Amendments Nos 15 and 16 could improve this approach by making the proposals more flexible and more acceptable to the operators themselves.
Mr President, there is often a fine line between aggressive environmentalism and secret deals. Time will tell whether the commitment is to save the dolphin or to serve interests linked to other sectors in competition with spadare fishing.
Mr President, Commissioner, ladies and gentlemen, fishing with drift nets is now turning into a real test for the credibility of Community institutions as a whole. In particular of the European Parliament. In any case, of our Committee on Fisheries where a lot of hot air has been spoken about responsible fishing and selective methods. We have condemned these methods on various occasions and have called for their permanent eradication. Now we are examining a Commission proposal on the Italian Government's plan for restructuring fisheries which, albeit voluntary for the aids which have been provided for, justly and necessarily, we hope will help to encourage fishermen to reconvert and finally, once and for all, give up the use of drift nets, as can be deduced from the recent line taken by the Italian Government at the latest Council of Ministers, in response to the Spanish proposal.
Commissioner, we agree with the main thrust of the Commission's proposal, and with the compromise reached in the second report by Mr Baldarelli. It is our hope, founded we believe, that following this new and recent line taken by the Italian Government in the Council of Ministers, we can very soon reach a majority so that we can put a stop to the use of these nets, which are known to be harmful, and so we hope that there will be no more conflicts between fishermen and ecologists or pressure exerted against our exports or criticism of the costly control measures, so that we can carry out what the European Parliament has already called for, which is nothing other than a ban on and permanent elimination of the use of these drift nets.
Mr President, Madam Commissioner, ladies and gentlemen, first I would like to clarify why I and six other Italian Members of the European People's Party have not thought it right to sign up to two of the amendments which will be put to the vote in this House tomorrow. These two amendments do not form part of the compromise laboriously reached inside the groups and the Committee on Fisheries. And we prefer not to jeopardize agreements, especially when they have been difficult to reach. We do not want to recreate that climate of mistrust, quite unwarranted moreover, which has already cost us one postponement of the debate in Strasbourg and we do not think we should risk a repeat, because our fishermen's priority today is to get the Council decision implemented as soon as possible and at last have some certainty, with the fishing season now so close.
In addition, while we broadly support these amendments, they change little of substance. What is important from the human side is to accept the amendment which extends the benefits provided for Italian fishermen, to fishermen - properly signed on, obviously - from third countries, generally Maghreb countries.
In conclusion, I want to appeal to the Commissioner, Mrs Bonino, to take every possible initiative to find a forum - perhaps the General Fisheries Council for the Mediterranean - where agreement can be reached between the Union and third countries so that regulations and bans the European Union imposes on itself are also valid for others. It is intolerable for Italian fishermen and European Union fishermen in general to know they cannot fish with the spadare while the Japanese, Korean or Maghreb fleets continue to do so on their doorstep, with more space and more advantages than before.
In that connection, I expect the Union to protect its own fisheries policy consistently and coherently, in this sector too, in Euro-Mediterranean association agreements.
Mr President, this report is a result of an agreement between the Italian Government and the European Commission to restructure the Italian fleet which uses drift nets. Violations due to the low profitability of methods using nets less than 2.5 km have given rise to persistent protests and even a threat of trade sanctions from the United States, as a consequence of a judgment of the International Court of Trade.
This plan emphasises the fact that drift nets are not profitable. These are methods which must be brought to an end once and for all in these waters which means that we must plan for their withdrawal and restructuring the industry. These are appropriate measures and I can only call on the Commission to enforce controls to make sure that these nets really do disappear, are withdrawn, and are not simply transferred to other non-Community fleets. However, this withdrawal will give rise to a major social problem in southern Italy, an area which is particularly badly affected by unemployment and low economic activity. The plan of assistance which has been drawn up is also important because it should be possible to restructure the industry and encourage people to convert to other types of fishery. We really must show European Union solidarity with the Italian fishing fleet. That is why I wish to congratulate the Commission and the Commissioner in particular.
Commissioner, this plan should make it possible to head towards a final solution of the problem of drift nets in the European Union as a whole. The Italian situation is a very difficult one, with 677 boats involved. Application of this plan should make it possible to find a solution in the Council of Ministers which also includes reconverting the Atlantic fleet - which comes to less than 60 boats including the British, Irish and French ones.
The European Commission is responsible for presenting a new proposal to the Council in order to reach an agreement on this. Commissioner, if you exclude the Baltic Sea from a proposal for a total ban, given the special nature of those fisheries, if we exclude twelve territorial miles and apply a plan to the 60 Atlantic boats which employ some 300 people, with an aid plan which is similar to the one applied to the Italian case, the cost would be around 8 million ECU for Community coffers. This should achieve a majority in the Council for this set of measures aimed at introducing a once and for all ban on these fishing methods.
Commissioner, I am convinced that, with your usual political courage, you will make progress and bring forward a proposal which would ensure that future resources are preserved while ensuring the necessary solidarity with Italian, French, British and Irish fleets, all of which would be affected by this restructuring.
Mr President, ladies and gentlemen, I will concentrate in this reply on some of the points you have raised and on explaining the reasons why the Commission cannot accept certain amendments.
First of all the problem of effective withdrawal and destruction of the nets has been raised. I want to assure Mr Eisma and also Mr Tamino that this point is expressly made several times in the Italian plan, in terms of both incentive and method. I repeat, it is affirmed very vigorously several times in the government's text.
The problem of third countries has also been raised: it is a concern I share. It is psychologically difficult to accept that third countries - Japan, Korea and so on - can fish with these nets, but I have to confess to Honourable Members that we have no legal instruments for intervening with these vessels. As many of you know, we have opened a dialogue to establish codes of conduct, at the Venice Conference especially, because the legal instrument does not allow us to intervene with third countries in international waters.
The Commission's text makes no reference to the issues in some of the amendments because there is no reference to them in the plan presented by the Italian government. This applies in particular to Amendment No 5 on the possibility of compensation for non-Community fishermen. However, the Commission is ready to state that if the Italian government wants to take up this option there is no reason to oppose it; but nor was there any reason to impose it. This is clearly a possibility, but we were not in a position to impose it.
Another amendment the Commission does not intend to accept is No 19, because it relates to a matter which has no bearing on this type of proposal. In fact it refers to a research project, which is probably very laudable but which really has nothing to do with this proposal. I would remind Honourable Members that this is a proposal from the Commission to accept a spadare conversion plan, presented by the Italian government. So obviously the Commission cannot deal with other issues.
I now come to the basic problem which many of you have put to the Commission and which relates to the eradication of these nets. For the nth time I want to repeat to this Parliament, which is perfectly aware of it, that a Commission proposal for eradicating these nets has been lying on the Council's table since 1994. As yet the Council has not found a sufficient majority to approve it. That is the simple truth! So if Honourable Members can exert any pressure, I think they could usefully target it on the other Community institution. The fact remains that at the last Council, on the proposal of the Spanish government, which has also sent the Commission a working hypothesis for achieving this ultimate objective, there was a debate which gives the Commission hope that matters are maturing and that certain Member States, so far very much opposed, really are developing a more open position now.
The Commission is therefore committed to looking into the feasibility of a new proposal and, as long as it is confirmed that this will not turn out to be a sterile exercise, the Commission will rapidly present it because it will be another step in the right direction.
Ladies and gentlemen, I repeat: if you have any means of pressure, the Commission would be very grateful if you would be kind enough to apply it effectively to other Community institutions which have blocked this dossier up to now.
Mr President, I want to thank the Commissioner for explaining some of the Commission's wishes, and also for addressing them to the Italian government. I want to ask the Commissioner if the amendments unanimously approved by Parliament's Committee on Fisheries could appear as a Commission statement of intent when seeking approval in the the Council. I refer in particular to the concept of voluntary plan and to the provisions affecting third countries. If the Commission could make such a statement that would be very significant and would respect the will of the Committee on Fisheries.
In addition to thanking the Commissioner for her explanation, I should like to put a very specific question to her: does what she said mean that the European Commission is going to change its proposal at the next Council, because it has received a signal from the Council itself, in order to try to achieve a majority in order to bring in a total ban on these methods?
Mr President, about two months ago we held a debate in Strasbourg with the Council President and the Council President said that the Commission should put forward an amended proposal on the banning of drift nets, because the current situation was deadlocked. It was impossible to get a majority. My question to the Commissioner is this: now she has told us that she will be putting forward an amended proposal, when will she be doing that?
Mr President, ladies and gentlemen, as I am hoping the spadare plan will be rapidly approved by whichever Council, without waiting for 17 June, I do not know whether it will be procedurally possible to put a Commission statement. But I will check this procedure and whatever happens I can say here and now that the voluntary plan is explicitly provided for and explicit in the Italian government's plan, and in particular in the second sentence of the fifth consideration of the Commission's proposal.
As regards third countries - I imagine the reference is to fishermen from third countries - the Commission maintains the exclusion of this possibility from its proposal because it does not exist in the Italian government's plan, though it has no objection to extensions of this kind if the Italian authorities want to consider it.
As regards the new proposal, I repeat that there has been a Commission proposal on the Council table since 1994. The Council could never approve it because some Member States were opposed. But at the last Fisheries Council there was an orientation debate, where some Member States, including Italy and others, seemed to show more openness. The Fisheries Council was only held five days ago and the Commission undertook to evaluate the political feasibility of a new proposal. The Commission does not intend to give anyone an alibi by presenting another proposal if the same conditions of political deadlock exist. That would simply be another two years of research, study and analysis, which would not lead anywhere. The Commission will only do it if it is sure the conditions for another, equivalent political deadlock are no longer there.
Thank you very much, Mrs Bonino.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
(The sitting was closed at 12 midnight)